             Case 20-13103-BLS     Doc 330-1   Filed 03/16/21   Page 1 of 121



                                        Exhibit A

                                 Post-Mediation Sale Order




27869702.2
                        Case 20-13103-BLS              Doc 330-1         Filed 03/16/21        Page 2 of 121




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors.1



                     ORDER (I) APPROVING ASSET PURCHASE AGREEMENT,
          (II) AUTHORIZING THE SALE OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
                 ALL ENCUMBRANCES, (III) AUTHORIZING THE ASSUMPTION AND
                           ASSIGNMENT OF CERTAIN EXECUTORY
          CONTRACTS AND UNEXPIRED LEASES, AND (IV) GRANTING RELATED RELIEF

                            Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors

         and debtors in possession (collectively, the “Debtors”) pursuant to sections 105(a), 363, 365, 503,

         and 507 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 2002, 6004, and

         6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an

         order authorizing the Debtors to conduct a marketing process for plan sponsors or purchasers

         of the Debtors’ assets and to sell the Debtors’ assets or equity through a chapter 11 plan or

         through a sale under section 363 of the Bankruptcy Code; and this Court having entered that

         certain Order (I) Approving the Bidding Procedures, (II) Scheduling the Bid Deadline and the




         1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2     Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the APA (as
               defined herein), or to the extent not defined therein, the Bidding Procedures Order (as defined herein).
27819474.11
                     Case 20-13103-BLS           Doc 330-1      Filed 03/16/21      Page 3 of 121




         Auction, (III) Approving the Form and Manner of Notice Thereof, and (IV) Granting Related

         Relief [Docket No. 102] (the “Bidding Procedures Order”); and the Debtors having received no

         bids for a chapter 11 plan transaction; and upon consideration of the Debtors’ proposed order

         (this “Sale Order”) (a) authorizing and approving that certain Asset Purchase Agreement (the

         “APA,” a copy of which is attached hereto as Exhibit 2), dated as of March 9, 2021, between BC

         Hospitality Group Inc., BC Hospitality Group LLC, BC International LLC, BC Commissary NJ

         LLC, E2 185 Bleecker LLC, E2 60 West 22nd Street LLC, E2 Lafayette LLC, BC Williamsburg

         LLC, BCRC LLC, CW SSS LLC, BC Union Square LLC, BC 1385 Broadway LLC, BC 630

         Lexington LLC, CCSW Fenway LLC, E2 Seaport LLC, BC Back Bay LLC, BC Providence LLC,

         BC Silver Lake LLC, BC Century City LLC, and BC West Hollywood LLC (collectively, the

         “Sellers”) and the buyer parties to the APA (collectively, with any designee thereof in accordance

         with the APA, the “Buyer”), (b) approving the sale of the Purchased Assets pursuant to the APA,

         (c) approving the assumption and assignment of certain executory contracts and unexpired leases

         pursuant to section 365 of the Bankruptcy Code, (d) authorizing the Debtors to consummate

         transactions related to the APA, and (e) granting other related relief; and the Debtors having

         determined that the highest or otherwise best offer for the Purchased Assets was made by Buyer

         pursuant to the APA; and upon consideration of the declaration of Michael Mortell [Docket No.

         306] (the “Mortell Declaration”) and the declarations of Patrick J. Bartels, Jr. [Docket Nos. 307 &

         312]; and this Court having conducted hearings on March 11, 2021 and March 16, 2021 (together,

         the “Sale Hearing”), at which time all parties in interest were offered an opportunity to be heard with

         respect to the sale of the Purchased Assets to the Buyer pursuant to the APA (the “Sale”), to consider

         the approval of the Sale pursuant to the terms and conditions of the APA, and this Court having

         considered (i) the Motion and any objections thereto, (ii) the Sale and any objections thereto, (iii) the


27819474.11
                                                            2
                       Case 20-13103-BLS             Doc 330-1        Filed 03/16/21        Page 4 of 121




         arguments of counsel made, and evidence adduced, related thereto, and (iv) the full record in

         these chapter 11 cases, including the record related to the hearing to consider the Bidding

         Procedures Order and the Sale Hearing held before this Court; all parties in interest having been

         heard, or having had the opportunity to be heard, regarding the approval of the APA and the Sale

         and other transactions contemplated by the APA; and it appearing that the relief requested in the

         Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

         interest; it is hereby FOUND, CONCLUDED, AND DETERMINED THAT:3

                  A.       The findings and conclusions set forth herein constitute this Court’s findings of fact

         and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to these chapter 11

         cases pursuant to Bankruptcy Rule 9014.

                  B.       To the extent that any of the following findings of fact constitute conclusions of

         law, they are adopted as such. To the extent any of the following conclusions of law constitute

         findings of fact, they are adopted as such.

                  C.       This Court has jurisdiction over the Motion and over the property of the Debtors,

         including the Purchased Assets to be sold, transferred, and conveyed pursuant to the APA, pursuant

         to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue

         of these chapter 11 cases and the Motion in this District and Court is proper under 28 U.S.C. §§

         1408 and 1409.

                  D.       This Sale Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

         Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Court finds that there is no just




         3
              All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to this Sale
              Order are hereby incorporated herein to the extent not inconsistent herewith.
27819474.11
                                                                  3
                        Case 20-13103-BLS       Doc 330-1     Filed 03/16/21     Page 5 of 121




         reason for delay in the implementation of this Sale Order, and directs entry of judgment as set forth

         herein.

                   E.     The Purchased Assets constitute property of Sellers’ bankruptcy estates and title

         thereto is vested in Sellers’ bankruptcy estates within the meaning of section 541(a) of the

         Bankruptcy Code.

                   F.     The statutory bases for the relief provided for herein are sections 105, 363, 365,

         503, and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006.

                   G.     On December 14, 2020 (the “Petition Date”), each of the Debtors filed voluntary

         petitions under chapter 11 of the Bankruptcy Code and elected to proceed under Subchapter V of

         the Bankruptcy Code. Since the Petition Date, the Debtors have continued to operate their

         businesses and manage their properties as debtors in possession pursuant to sections 1107 and

         1108 of the Bankruptcy Code.

                   H.     This Court previously entered the Bidding Procedures Order: (i) establishing

         bidding and auction procedures; (ii) scheduling the Auction (if necessary) and the Sale Hearing to

         consider the sale of the Purchased Assets, to the extent set forth in the Bidding Procedures Order;

         (iii) establishing procedures for noticing and determining Cure Costs related to the Sellers’

         executory contracts and unexpired leases, which procedures were set forth in the Debtors’

         proposed chapter 11 plan [Docket No. 169], the Notice of Potential Assumption of Executory

         Contracts and Unexpired Leases and Cure Claims [Docket No. 226] and the Amended Notice of

         Potential Assumption of Executory Contracts or Unexpired leases and Cure Claims [Docket No.

         230]; (iv) approving the form and manner of notice of all procedures, protections, schedules, and

         agreements; (v) specifically contemplating that the Debtors could seek approval of the Sale

         pursuant to section 363 of the Bankruptcy Code at any hearing scheduled to confirm the Debtors’


27819474.11
                                                          4
                      Case 20-13103-BLS          Doc 330-1      Filed 03/16/21      Page 6 of 121




         proposed chapter 11 plan (see Paragraph 17 of the Bidding Procedures Order); and (vi) granting

         certain related relief.

                 I.      As evidenced by the affidavits of service previously filed with the Court [Docket

         Nos. 104, 205, 211, 217, 240, 253, 271 & 311], and based on the representations of counsel at the

         Sale Hearing, due, proper, timely, adequate, and sufficient notice of the Motion, the Sale Hearing,

         the Auction, the Sale, the assumption and assignment of the executory contracts and unexpired

         leases to be assumed and assigned to Buyer at Closing pursuant to this Sale Order and the APA

         (collectively, the “Assigned Contracts”), and the designation of the Buyer as the winning bidder

         has been provided in accordance with sections 102(1), 363, and 365 of the Bankruptcy Code and

         Bankruptcy Rules 2002, 6004, and 9007, and in compliance with the Bidding Procedures Order,

         to each party entitled to such notice, including, as applicable: (a) the Office of the United States

         Trustee for the District of Delaware; (b) the Subchapter V Trustee; (c) holders of the twenty (20)

         largest unsecured claims on a consolidated basis against the Debtors; (d) counsel to the Debtors’

         post-petition lenders; (e) the Internal Revenue Service; (f) the Securities and Exchange

         Commission; (g) the Office of the United States Attorney General for the District of Delaware;

         (h) all entities known to have expressed an interest in a transaction with respect to some or all of

         the Debtors’ assets during the past six months; (i) all entities known to have asserted any interest

         in or upon any of the Debtors’ assets; (j) all federal, state, and local regulatory or taxing authorities

         or recording offices which have a reasonably known interest in the relief requested by this Motion;

         (k) known counterparties to any unexpired leases or executory contracts that could potentially be

         assumed and assigned to the Winning Bidder; and (l) all parties that have filed a notice of

         appearance and request for service of papers pursuant to Bankruptcy Rule 2002. The notices




27819474.11
                                                            5
                        Case 20-13103-BLS       Doc 330-1      Filed 03/16/21     Page 7 of 121




         described above were good, sufficient, and appropriate under the circumstances, and no other or

         further notice of the Motion, the Auction, the Sale, and the Sale Hearing is, or shall be, required.

                   J.     The Debtors have articulated good and sufficient reasons for this Court to grant the

         relief provided for herein.

                   K.     The Notice of Entry of Order (I) Approving the Bidding Procedures, (II) Scheduling

         the Bid Deadline and the Auction, (III) Approving the Form and Manner of Notice Thereof, and

         (IV) Granting Related Relief [Docket No. 104] and the Notice of (I) Hearing to Consider

         Confirmation of the Joint Chapter 11 Plan of BC Hospitality Group Inc. and Its Debtor Affiliates

         and (II) Related Voting and Objection Deadlines [Docket No. 175] provided all interested parties

         with timely and proper notice of the Sale, the Sale Hearing, and the Auction, including the Debtors’

         ability to seek approval of the Sale pursuant to section 363 of the Bankruptcy Code at the Sale

         Hearing.

                   L.     The disclosures made by the Debtors in the Motion, the Sale Notice, and related

         documents filed with the Court concerning the APA, the Auction, the Sale, and the Sale Hearing

         were good, complete, and adequate.

                   M.     The Bidding Procedures set forth in the Bidding Procedures Order were non-

         collusive, proposed and executed in good faith as a result of arms’-length negotiations, and were

         substantively and procedurally fair to all parties.

                   N.     As set forth in the Mortell Declaration, the Debtors conducted the sale process in

         accordance with, and have otherwise complied in all respects with, the Bidding Procedures Order.

         The sale process set forth in the Bidding Procedures Order afforded a full, fair, and reasonable

         opportunity for any entity to make a higher or otherwise better offer to purchase the Purchased

         Assets.


27819474.11
                                                           6
                     Case 20-13103-BLS          Doc 330-1      Filed 03/16/21      Page 8 of 121




                O.      The terms contained in the APA constitute the highest and best offer for the

         Purchased Assets and will provide a greater recovery for the Sellers’ estates for the Purchased

         Assets than would be provided by any other available alternative. The Sellers’ determination that

         the APA constitutes the highest and best offer for the Purchased Assets constitutes a valid and

         sound exercise of the Sellers’ business judgment.

                P.      The APA and the Sale contemplated thereby represent a fair and reasonable offer

         to purchase the Purchased Assets under the circumstances of these chapter 11 cases. No other

         entity or group of entities has presented a higher or otherwise better offer to the Sellers to purchase

         the Purchased Assets for greater economic value to the Sellers’ bankruptcy estates than Buyer.

                Q.      Approval of the Motion and the APA and the consummation of the Sale

         contemplated thereby is in the best interests of the Debtors, their creditors and estates, and other

         parties in interest in these chapter 11 cases.

                R.      The Debtors have demonstrated compelling circumstances and a good, sufficient,

         and sound business purpose and justification for the Sale of the Purchased Assets because, among

         other reasons, (i) the APA constitutes the highest and best offer for the Purchased Assets, (ii) the

         APA and the closing thereon will present the best opportunity to realize the value of the Purchased

         Assets, and (iii) any other transaction would not have yielded as favorable an economic result.

                S.      The Buyer is purchasing the Purchased Assets in good faith and is a good-faith

         buyer within the meaning of section 363(m) of the Bankruptcy Code and therefore is entitled to

         the full protections of that provision, and otherwise has proceeded in good faith in all respects in

         connection with these chapter 11 cases in that: (i) the Buyer recognized that the Debtors were free

         to deal with any other party interested in acquiring the Purchased Assets; (ii) the Buyer complied

         with the provisions in the Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the


27819474.11
                                                           7
                     Case 20-13103-BLS         Doc 330-1      Filed 03/16/21     Page 9 of 121




         competitive bidding procedures set forth in the Bidding Procedures Order; (iv) all payments to be

         made by Buyer and other agreements or arrangements entered into by Buyer in connection with

         the Sale have been disclosed; (v) the Buyer has not violated section 363(n) of the Bankruptcy Code

         by any action or inaction; and (vi) the negotiation and execution of the APA, including the Sale

         contemplated thereby, were at arms’-length and in good faith.

                T.      The APA and the transactions contemplated thereby cannot be avoided under

         section 363(n) of the Bankruptcy Code. The Debtors and the Buyer and the Buyer’s agents,

         representatives and affiliates have not engaged in any conduct that would cause or permit the

         APA or the consummation of the transactions contemplated thereby to be avoided, or costs or

         damages to be imposed, under section 363(n) of the Bankruptcy Code.

                U.      The consideration provided by Buyer pursuant to the APA: (i) is fair and adequate

         and constitutes reasonably equivalent value and fair consideration under the Bankruptcy Code and

         under the laws of the United States, any state, territory, possession, or the District of Columbia

         (including the Uniform Fraudulent Transfer Act); (ii) is fair consideration under the Uniform

         Fraudulent Transfer Act; (iii) is reasonably equivalent value, fair consideration, and fair value

         under any other applicable laws of the United States, any state, territory, or possession thereof, or

         the District of Columbia; and (iv) will provide a greater recovery for the Debtors’ creditors than

         would be provided by any other reasonably practicable available alternative.

                V.      By consummating the Sale, the Buyer is not a mere continuation of Sellers or any

         other Debtor or any Debtor’s bankruptcy estate, and there is no continuity, no common identity,

         and no continuity of enterprise between the Buyer and any Debtor. Buyer is not a successor to any

         Debtor or any Debtor’s estate by reason of any theory of law or equity, and the Sale does not

         amount to a consolidation, merger, or de facto merger of Buyer or any of the Debtors. Neither


27819474.11
                                                          8
                     Case 20-13103-BLS          Doc 330-1       Filed 03/16/21   Page 10 of 121




         Buyer nor any of its agents, representatives or affiliates shall assume or in any way be responsible

         for any obligation or liability of any Debtor (or any affiliates thereof) and/or any Debtor’s estate

         except as expressly provided in this Sale Order or the APA.

                W.      The Sale neither impermissibly restructures the rights of the Debtors’ creditors nor

         impermissibly dictates the terms of a liquidating plan of reorganization of the Debtors. The Sale

         does not constitute a sub rosa plan.

                X.      The Debtors, acting by and through their existing agents, representatives, and

         officers, have full corporate power and authority to execute and deliver the APA and all other

         documents contemplated thereby, and the Debtors require no further consents or approvals to

         consummate the Sale contemplated by the APA, except as otherwise set forth in the APA.

                Y.      The transfer of each of the Purchased Assets to the Buyer will be as of the Closing

         Date a legal, valid, and effective transfer of such assets, and vests or will vest the Buyer with all

         right, title, and interest of Seller to the Purchased Assets free and clear of all Interests or Claims

         (as defined below) accruing, arising or relating thereto any time prior to the Closing Date, unless

         otherwise assumed in, or permitted by, the APA.

                Z.      The Sellers may sell the Purchased Assets free and clear of all Interests or Claims

         against Sellers, their bankruptcy estates, or any of the Purchased Assets (unless otherwise assumed

         in, or permitted by, the APA) because, in each case, one or more of the standards set forth in

         section 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of Interests or

         Claims against the Sellers, their bankruptcy estates, or any of the Purchased Assets who did not

         object, or who withdrew their objections, to the Sale or the Motion are deemed to have consented

         thereto pursuant to section 363(f)(2) of the Bankruptcy Code. Those holders of such Interests or

         Claims who did object fall within one or more of the other subsections of section 363(f) and are


27819474.11
                                                            9
                    Case 20-13103-BLS          Doc 330-1        Filed 03/16/21    Page 11 of 121




         adequately protected by having their Interests or Claims, if any, in each instance against the Sellers,

         their bankruptcy estates, or any of the Purchased Assets, attach to the cash proceeds of the Sale

         ultimately attributable to the Purchased Assets in which such creditor alleges an interest, in the

         same order of priority, with the same validity, force, and effect that such creditor had prior to the

         Sale, subject to any claims and defenses that the Sellers may possess with respect thereto.

                AA.     If the Sale were not free and clear of all Interests or Claims (except as otherwise

         assumed in, or permitted by, the APA), or if the Buyer would, or in the future could, be liable for

         any of the Interests or Claims (except as otherwise assumed in, or permitted by, the APA), the

         Buyer would not have entered into the APA and would not consummate the Sale, thus adversely

         affecting the Debtors and their bankruptcy estates and creditors.

                BB.     Sellers have demonstrated that it is an exercise of their sound business judgment to

         assume and assign the Assigned Contracts to the Buyer pursuant to the terms of this Sale Order

         and the APA, in each case in connection with the consummation of the Sale, and the assumption

         and assignment of the Assigned Contracts is in the best interests of the Sellers, their bankruptcy

         estates and creditors, and other parties in interest. The Assigned Contracts being assigned to the

         Buyer under the APA are an integral part of the APA and the Sale and, accordingly, such

         assumptions and assignments are reasonable and enhance the value of the Debtors’ bankruptcy

         estates. Any non-Debtor counterparty to any Assigned Contract that has not actually filed with

         this Court an objection to such assumption as of the date hereof is deemed to have consented to

         such assumption and assignment.

                CC.     The Sellers and the Buyer have, to the extent necessary, satisfied the requirements

         of section 365 of the Bankruptcy Code, including sections 365(b)(1)(A), 365(b)(1)(B), and 365(f)

         of the Bankruptcy Code, in connection with the sale and assumption and assignment of the


27819474.11
                                                           10
                      Case 20-13103-BLS       Doc 330-1        Filed 03/16/21   Page 12 of 121




         Assigned Contracts to the extent provided under this Sale Order and the APA and will: (i) cure

         any default existing prior to the date hereof under any of the Assigned Contracts, within the

         meaning of section 365(b)(l)(A) of the Bankruptcy Code; and (ii) provide compensation or

         adequate assurance of compensation to any party for any actual pecuniary loss to such party

         resulting from a default prior to the date hereof under any of the Assigned Contracts, within the

         meaning of section 365(b)(1)(B) of the Bankruptcy Code, and Buyer has provided adequate

         assurance of future performance with respect to the Assigned Contracts, within the meaning of

         sections 365(b)(1) and 365(f)(2) of the Bankruptcy Code. The Assigned Contracts are assignable

         notwithstanding any provisions contained therein to the contrary.

                DD.     The APA and Sale must be approved and the Closing must occur promptly to

         preserve the value of the Purchased Assets and the Debtors’ bankruptcy estates.

                EE.     Given all of the circumstances of these chapter 11 cases and the adequacy and fair

         value of the consideration provided by Buyer under the APA, the Sale constitutes a reasonable and

         sound exercise of Sellers’ business judgment, is in the best interests of Sellers and the other

         Debtors, their bankruptcy estates, their creditors, and other parties in interest in these chapter 11

         cases, and should be approved.

                FF.     The consummation of the Sale is legal, valid, and properly authorized under all

         applicable provisions of the Bankruptcy Code, including, without limitation, sections 105(a),

         363(b), 363(f), 363(m), 365(b), and 365(f) of the Bankruptcy Code, and all of the applicable

         requirements of such sections have been complied with in respect of the Sale.

         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                1.      The relief requested in the Motion is granted as set forth herein.




27819474.11
                                                          11
                     Case 20-13103-BLS         Doc 330-1       Filed 03/16/21    Page 13 of 121




                2.      Any and all objections and responses to the Motion that have not been withdrawn,

         waived, settled, or resolved, and all reservations of rights included therein, are hereby overruled

         and denied on the merits.

                3.      Notice of the Motion, the Auction, the Sale Hearing, and the Sale was fair and

         equitable under the circumstances, and complied in all respects with section 102(1) of the

         Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006.

                                   Approval of the Sale of the Purchased Assets

                4.      The APA, including all other ancillary documents, and all of the terms and

         conditions thereof, and the Sale contemplated thereby, are hereby approved in all respects.

                5.      Pursuant to section 363(b) of the Bankruptcy Code, the Debtors, acting by and

         through their existing agents, representatives, and officers, are authorized and empowered to take

         any and all actions necessary or appropriate to: (a) consummate and close the Sale pursuant to and

         in accordance with the terms and conditions of this Sale Order and the APA; (b) transfer and assign

         all right, title, and interest to all property, licenses, and rights to be conveyed in accordance with

         the terms and conditions of this Sale Order and the APA; and (c) execute and deliver, perform

         under, consummate, and implement this Sale Order and the APA and all additional instruments

         and documents that may be reasonably necessary or desirable to implement this Sale Order, the

         APA, and the Sale, including any other ancillary documents, or as may be reasonably necessary or

         appropriate to the performance of the obligations as contemplated by this Sale Order, the APA,

         and any such other ancillary documents. The Buyer shall not be required to seek or obtain relief

         from the automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies

         under the APA or any other ancillary documents. The automatic stay imposed by section 362 of

         the Bankruptcy Code is modified solely to the extent necessary to implement the preceding


27819474.11
                                                          12
                     Case 20-13103-BLS         Doc 330-1        Filed 03/16/21    Page 14 of 121




         sentence and the other provisions of this Sale Order; provided, however, that the Court shall retain

         exclusive jurisdiction over any and all disputes with respect thereto.

                6.      This Sale Order shall be binding in all respects upon the Debtors, their bankruptcy

         estates, all creditors, all holders of equity interests in the Debtors, all holders of any Interests or

         Claims (whether known or unknown) against any Debtor, any holders of Interests or Claims

         against or on all or any portion of the Purchased Assets, all counterparties to any executory contract

         or unexpired lease of the Debtors, the Buyer and all agents, representatives, affiliates, and

         permitted successors and assigns of the Buyer, and any trustees, examiners, or other fiduciary

         under any section of the Bankruptcy Code, if any, subsequently appointed in any of the Debtors’

         chapter 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code of the Debtors’

         cases. The terms and provisions of the APA and this Sale Order shall inure to the benefit of the

         Debtors, their bankruptcy estates, and their creditors, the Buyer and all agents, representatives,

         affiliates, and permitted successors and assigns of the Buyer, and any other affected third parties,

         including all persons asserting any Interests or Claims in the Purchased Assets to be sold to the

         Buyer pursuant to the APA, notwithstanding any subsequent appointment of any trustee(s), party,

         entity, or other fiduciary under any section of any chapter of the Bankruptcy Code, as to which

         trustee(s), party, entity, or other fiduciary such terms and provisions likewise shall be binding.

                                      Sale and Transfer of Purchased Assets

                7.      Pursuant to sections 105(a), 363(b), 363(f), 365(b), and 365(f) of the Bankruptcy

         Code, upon the Closing Date and pursuant to and except as otherwise set forth in the APA, the

         Purchased Assets shall be transferred to the Buyer free and clear of all encumbrances, claims,

         interests, and liens, including the Excluded Liabilities (as defined in the APA), mortgages,

         restrictions, hypothecations, charges, indentures, loan agreements, instruments, collective

         bargaining agreements, leases, licenses, options, deeds of trust, security interests, other interests,
27819474.11
                                                           13
                    Case 20-13103-BLS          Doc 330-1        Filed 03/16/21     Page 15 of 121




         conditional sale or other title retention agreements, pledges, and other liens (including mechanics’,

         materialman’s, and other consensual and non-consensual liens and statutory liens), judgments,

         demands, encumbrances, rights of first refusal, offsets, contracts, recoupment, rights of recovery,

         claims for reimbursement, contribution, indemnity, exoneration, products liability, alter-ego,

         environmental, or tax, decrees of any court or foreign or domestic governmental entity, or charges

         of any kind or nature, if any, including any restriction on the use, voting, transfer, receipt of income

         or other exercise of any attributes of ownership, debts arising in any way in connection with any

         agreements, acts, or failures to act, including any liabilities related to the Employee Retirement

         Income Security Act of 1974, liabilities related to the Internal Revenue Code, or any other liability

         relating to Debtors’ current and former employees, including any withdrawal liabilities or

         liabilities under any collective bargaining agreement or labor practice agreement, of the Debtors

         or any of the Debtors’ predecessors or affiliates, claims, whether known or unknown, choate or

         inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,

         perfected or unperfected, allowed or disallowed, contingent or non-contingent, liquidated or

         unliquidated, matured or unmatured, material or non-material, disputed or undisputed, whether

         arising prior to or subsequent to the commencement of these chapter 11 cases, and whether

         imposed by agreement, understanding, law, equity or otherwise, including claims otherwise arising

         under doctrines of successor liability (other than Assumed Liabilities and Permitted

         Encumbrances) (collectively, the “Interests or Claims”), with all such Interests or Claims to attach

         to the cash proceeds of the Sale in the order of their priority, with the same validity, force, and

         effect that they now have as against the Purchased Assets, subject to any claims and defenses the

         Debtors and their bankruptcy estates may possess with respect thereto.




27819474.11
                                                           14
                       Case 20-13103-BLS        Doc 330-1        Filed 03/16/21    Page 16 of 121




                 8.      On the Closing Date, this Sale Order shall be construed and shall constitute for any

         and all purposes a full and complete general assignment, conveyance, and transfer of all of the

         Purchased Assets or a bill of sale transferring good and marketable title in such Purchased Assets

         to Buyer pursuant to the terms and allocations set forth in this Sale Order and the APA. For the

         avoidance of doubt, the Excluded Assets set forth in the APA are not included in the Purchased

         Assets, and the Excluded Liabilities set forth in the APA are not Assumed Liabilities.

                 9.      Subject to the terms and conditions of this Sale Order, and based on the record made

         in connection with the Motion and the Sale Order, the transfer of Purchased Assets to Buyer

         pursuant to the APA and the consummation of the Sale and any related actions contemplated

         thereby do not require any consents other than as specifically provided for in this Sale Order and

         the APA, constitute a legal, valid, and effective transfer of the Purchased Assets, and shall vest the

         Buyer with right, title, and interest of Sellers in and to the Purchased Assets as set forth in this Sale

         Order and the APA, as applicable, free and clear of all Interests or Claims of any kind or nature

         whatsoever (except as otherwise assumed in, or permitted by, the APA).

                 10.     The Buyer, to the extent provided by this Sale Order or the APA, shall be

         authorized, as of the Closing Date, to operate under any license, permit, registration, and

         governmental authorization or approval of Sellers constituting Purchased Assets, and all such

         licenses, permits, registrations, and governmental authorizations and approvals are deemed to have

         been, and hereby are, directed to be transferred to Buyer as of the Closing Date as provided by this

         Sale Order and the APA. To the extent provided by section 525 of the Bankruptcy Code, no

         governmental unit may revoke or suspend any grant, permit, or license relating to the operation of

         the Purchased Assets sold, transferred, assigned, or conveyed to Buyer on account of the filing or

         pendency of these chapter 11 cases or the consummation of the Sale. Each and every federal, state,


27819474.11
                                                            15
                      Case 20-13103-BLS       Doc 330-1        Filed 03/16/21   Page 17 of 121




         and local governmental agency or department is hereby authorized to accept any and all documents

         and instruments necessary and appropriate to consummate the Sale.

                11.     For the avoidance of doubt, the Purchased Assets do not include the By Chloe

         Mark, and the By Chloe Mark and the other Excluded IP set forth in the APA shall not be

         transferred to the Buyer in connection with the Sale; provided, however, that the Buyer, the Sellers,

         and Chloe Coscarelli, as an individual and on behalf of Chef Chloe LLC (“Chef Chloe”), CC

         Hospitality Holdings LLC and CKC Sales LLC and their respective parents, subsidiaries, affiliates

         or any of their respective officers, directors, shareholders, employees, consultants, agents,

         attorneys, bankers, accountants, advisors, assigns, successors, predecessors or representatives

         (collectively “Chloe”) have entered into a covenant not to sue agreement dated March [15], 2021

         (the “Covenant Not to Sue Agreement”), the terms of which are approved and incorporated into

         this Sale Order by reference. The Covenant Not to Sue Agreement is attached hereto as Exhibit

         1. For the avoidance of doubt, the Buyer will not attempt to register the By Chloe Mark or any of

         the Excluded IP, alone or as part of the Buyer’s own service marks, trademarks, or tradenames, in

         the United States or with any other governmental entity anywhere in the world. The Buyer will

         not represent that it has any ownership right in the By Chloe Mark or Excluded IP other than the

         rights provided in the Covenant Not to Sue Agreement or in this Sale Order.

                12.     All entities that are presently, or on the Closing may be, in possession of some or

         all of the Purchased Assets to be sold, transferred, or conveyed (wherever located) to the Buyer

         pursuant to this Sale Order and the APA are hereby directed to surrender possession of the

         Purchased Assets to the Buyer on the Closing Date.

                13.     Upon consummation of the Sale, if any person or entity that has filed financing

         statements, mortgages, mechanic’s liens, lis pendens, or other documents or agreements


27819474.11
                                                          16
                      Case 20-13103-BLS        Doc 330-1        Filed 03/16/21    Page 18 of 121




         evidencing Interests or Claims against or in the Purchased Assets shall not have delivered to Sellers

         prior to the Closing, in proper form for filing and executed by the appropriate parties, termination

         statements, instruments of satisfactions, releases of all Interests or Claims that the person or entity

         has with respect to the Purchased Assets (unless otherwise assumed in, or permitted by, the APA),

         or otherwise, then (a) the Debtors are hereby authorized to execute and file such statements,

         instruments, releases and other documents on behalf of the person or entity with respect to the

         Purchased Assets and (b) the Buyer is hereby authorized to file, register, or otherwise record a

         certified copy of this Sale Order, which, once filed, registered or otherwise recorded, shall

         constitute conclusive evidence of the release of all Interests or Claims in the Purchased Assets of

         any kind or nature (except as otherwise assumed in, or permitted by, the APA); provided that,

         notwithstanding anything in this Sale Order or the APA to the contrary, the provisions of this Sale

         Order shall be self-executing, and neither the Sellers nor Buyer shall be required to execute or file

         releases, termination statements, assignments, consents, or other instruments in order to effectuate,

         consummate, and implement the provisions of this Sale Order. For the avoidance of doubt, upon

         consummation of the Sale, the Buyer is authorized to file termination statements, lien terminations,

         or other amendments in any required jurisdiction to remove and record, notice filings or financing

         statements recorded to attach, perfect, or otherwise notice any lien or encumbrance that is

         extinguished or otherwise released pursuant to this Sale Order under section 363 of the Bankruptcy

         Code and the related provisions of the Bankruptcy Code.

                14.     Except to the extent included in Assumed Liabilities or Permitted Encumbrances,

         or to enforce the APA, all entities, including all lenders, debt security holders, equity security

         holders, governmental, tax, and regulatory authorities, parties to executory contracts and unexpired

         leases, customers, employees and former employees, dealers and sale representatives, and trade or


27819474.11
                                                           17
                      Case 20-13103-BLS       Doc 330-1        Filed 03/16/21   Page 19 of 121




         other creditors holding Interests or Claims of any kind or nature whatsoever against or in the

         Debtors and their bankruptcy estates or the Purchased Assets arising under or out of, in connection

         with, or in any way relating to, the Purchased Assets or the transfer of the Purchased Assets to

         Buyer, hereby are forever barred, estopped, and permanently enjoined from asserting any Interests

         or Claims of any kind or nature whatsoever against Buyer and its permitted successors, designees,

         and assigns, or property in connection with the Purchased Assets conveyed in accordance with the

         APA.

                15.     As of and after the Closing: (a) each of the Debtors’ creditors is hereby authorized

         and directed to execute such documents and take all other actions as may be necessary to release

         its Interests or Claims in the Purchased Assets (if any) as such Interests or Claims may have been

         recorded or may otherwise exist; and (b) any Purchased Asset that may be subject to a statutory or

         mechanic’s lien shall be turned over and such liens shall attach to the proceeds of the Sale in the

         same priority they currently enjoy with respect to the Purchased Assets.

                16.     To the greatest extent available under applicable law, the Buyer shall be authorized,

         as of the Closing Date, to operate under any license, permit, registration, and governmental

         authorization or approval of the Debtors with respect to the Purchased Assets, and all such licenses,

         permits, registrations, and governmental authorizations and approvals are deemed to have been,

         and hereby are, deemed to be transferred to the Buyer as of the Closing Date.

                17.      Subject to the terms, conditions, and provisions of this Sale Order, all persons are

         hereby forever prohibited and barred from taking any action that would adversely affect or interfere

         (a) with the ability of the Debtors to sell and transfer the Purchased Assets to Buyer in accordance

         with the terms of the APA and this Sale Order, and (b) with the ability of the Buyer to acquire,

         take possession of, use and operate the Purchased Assets in accordance with the terms of the APA


27819474.11
                                                          18
                        Case 20-13103-BLS      Doc 330-1        Filed 03/16/21    Page 20 of 121




         and this Sale Order. Notwithstanding the foregoing, nothing in this Sale Order or the APA shall

         prohibit any party from seeking to enforce or collect any of the Assumed Liabilities against the

         Buyer.

                  18.     Effective upon the Closing, and to the maximum extent available under applicable

         law, the Debtors shall be deemed to have released Buyer and its current and former officers,

         directors, stockholders, employees, agents, representatives, attorneys, investors, parents,

         predecessors, subsidiaries, successors, assigns and affiliates (the “Buyer Released Parties”) from

         all actions, causes of action, damages, claims, and demands whatsoever, in law or in equity, known

         or unknown, contingent or liquidated, whether direct claims or for indemnification or contribution,

         that the Debtors ever had, now have, or may have against the Buyer Released Parties in connection

         with any event, conduct or circumstance occurring prior to the Closing; provided that, to the extent

         that a claim or cause of action by the Debtors, their estates, or any of their predecessors, successors

         or assigns is determined by order of this Court or any court of competent jurisdiction to have

         resulted from fraud, gross negligence or willful misconduct of the Buyer, such claim or cause of

         action shall not be released against Buyer.

                  19.     Effective upon the Closing, and to the maximum extent available under applicable

         law, neither the Buyer nor any of its members, partners, employees, affiliates, successors, assigns,

         advisors, or representatives shall have or incur any liability to, or be subject to any action by, the

         Debtors, their estates, or any of their predecessors, successors or assigns, including any trustee or

         examiner appointed in these cases or upon a conversion of these cases to chapter 7 of the

         Bankruptcy Code, other fiduciaries that are or may be appointed in these cases, or any persons or

         entities, arising from, based on, or related in any way to the negotiation, documentation, or due

         diligence in respect of, or the performance or consummation of the APA and any related


27819474.11
                                                           19
                      Case 20-13103-BLS       Doc 330-1        Filed 03/16/21   Page 21 of 121




         agreements entered into in connection therewith, the Debtors, their estates, and the conduct of their

         business prior to the Closing, and the entry into and consummation of the sale transaction, other

         than (with respect to the Buyer only) the Buyer’s obligations under this Sale Order or the APA or

         any related agreements entered into in connection with the sale transaction; provided that, to the

         extent that a claim or cause of action by the Debtors, their estates, or any of their predecessors,

         successors or assigns is determined by order of this Court or any court of competent jurisdiction

         to have resulted from fraud, gross negligence or willful misconduct of the Buyer, such claim or

         cause of action shall not be released against Buyer.

                20.     For the avoidance of doubt, Paragraphs 18 and 19 of this Sale Order do not

         exculpate or release the Buyer with respect to any direct or personal prepetition claims or defenses

         that a person may have independent of any claims or causes of action of the Debtors and the

         Debtors’ estates (including derivative claims). For the avoidance of doubt, except to the extent

         permitted under section 363 of the Bankruptcy Code, nothing in this Sale Order exculpates or

         releases any direct or independent claim (known or unknown) that Chloe, Chef Chloe, or any

         affiliated entity has or may have against the Buyer, including any of its past, present, or future

         members, partners, employees, affiliates, successors, assigns, advisors, or representatives and all

         such claims are preserved.

                21.     The Buyer and its successors and assigns shall not be deemed, as a result of any

         action taken in connection with the transfer of the Purchased Assets, (a) to be a successor to the

         Debtors or their estates, (b) to have, de facto or otherwise, merged or consolidated with or into the

         Debtors or their estates, (c) to be a continuation or substantial continuation of the Debtors or any

         enterprise of the Debtors, (d) to have a common identity with the Debtors, (e) to have acquired the

         trade or business of any of the Debtors for any purpose under applicable U.S. federal law (including


27819474.11
                                                          20
                      Case 20-13103-BLS        Doc 330-1       Filed 03/16/21    Page 22 of 121




         the Bankruptcy Code and the Internal Revenue Code of 1986, as amended), or (f) to be held out to

         the public as a continuation of the Debtors or the Debtors’ trade or business, and the Buyer shall

         have no successor, transferee, or vicarious liability of any kind or character, including, but not

         limited to, under any theory of foreign, federal, state, or local antitrust, environmental, successor,

         tax, ERISA, assignee, or transferee liability, labor, product liability, employment, de facto merger,

         substantial continuity, or other law, rule, or regulation, whether known or unknown as of the

         Closing Date, now existing or hereafter arising, whether asserted or unasserted, fixed or

         contingent, liquidated or unliquidated with respect to the Business, the Purchased Assets, the

         Debtors or any obligations of the Debtors arising prior to the Closing Date. The Buyer shall not

         be deemed to have expressly or implicitly assumed any of the Debtors’ liabilities other than the

         Assumed Liabilities. Except as otherwise provided herein or in the APA, the transfer of the

         Purchased Assets to the Buyer pursuant to the APA shall not result in the Buyer or the Purchased

         Assets having any liability or responsibility for, or being required to satisfy in any manner, whether

         in law or in equity, whether by payment, setoff, or otherwise, directly or indirectly, any claim

         against the Debtors or against any insider of the Debtors or liens (other than Permitted

         Encumbrances).

                                      Contracts to be Assumed and Assigned

                22.     Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code, and subject to

         and conditioned upon the occurrence of the Closing Date, Sellers’ assumption and assignment to

         the Buyer, and the Buyer’s assumption, on the terms set forth in this Sale Order and the APA of

         the Assigned Contracts, is hereby approved in its entirety, and the requirements of section 365 of

         the Bankruptcy Code with respect thereto are hereby deemed satisfied.

                23.     Sellers are hereby authorized in accordance with sections 105(a), 363, and 365 of

         the Bankruptcy Code to assume and assign to the Buyer, effective upon the Closing Date, the
27819474.11
                                                          21
                      Case 20-13103-BLS        Doc 330-1        Filed 03/16/21     Page 23 of 121




         Assigned Contracts free and clear of all Interests or Claims of any kind or nature whatsoever

         (except as otherwise assumed in, or permitted by, the APA) and execute and deliver to the Buyer

         such documents or other instruments as may be necessary to assign and transfer the Assigned

         Contracts to Buyer. A schedule of the Assigned Contracts is set forth on Exhibit 3 hereto. For

         the avoidance of doubt, nothing herein affects the Buyer’s right to re-designate prior to the Closing

         Date an Assigned Contract as an Excluded Asset, or an Excluded Asset as an Assigned Contract,

         in accordance with, and subject to the conditions set forth in, Section 2.8 of the APA.

                24.     Upon the Closing, in accordance with sections 363 and 365 of the Bankruptcy

         Code, the Buyer shall be fully and irrevocably vested in all right, title, and interest of each Assigned

         Contract. The Debtors shall cooperate with, and take all actions reasonably requested by, the

         Buyer to effectuate the foregoing, as further provided in this Sale Order and the APA.

                25.     The Assigned Contracts shall be transferred to, and remain in full force and effect

         for the benefit of, the Buyer in accordance with their respective terms, notwithstanding any

         provision in any such Assigned Contract that is assumed and assigned to the Buyer pursuant to the

         APA (including those of the type described in sections 365(b)(2) and (f) of the Bankruptcy Code)

         that prohibits, restricts, or conditions such assignment or transfer.

                26.     Pursuant to sections 365(b)(1)(A) and (B) of the Bankruptcy Code, at the Closing,

         the Buyer shall pay to the respective counterparty the Cure Costs relating to any Assigned Contract.

                27.     The Debtors served all counterparties to the Debtors’ executory contracts and

         unexpired leases with notice [Docket Nos. 226 and 230] (“Notice of Potential Assignment”) of

         potential assignment to the Winning Bidder, the proposed Cure Costs, and the deadline to object

         to the Cure Costs and adequate assurance of future performance with respect to a potential buyer,

         which deadlines have passed. Accordingly, unless an objection to the proposed assumption and


27819474.11
                                                           22
                      Case 20-13103-BLS       Doc 330-1         Filed 03/16/21   Page 24 of 121




         assignment of an Assigned Contract (including whether applicable law excuses a counterparty

         from accepting performance by, or rendering performance to, Buyer), the proposed Cure Costs or

         the adequate assurance of future performance with respect to Buyer was filed and served before

         the applicable deadline, each counterparty to an Assigned Contract is forever barred, estopped and

         permanently enjoined from asserting against the Debtors or Buyer, their respective affiliates,

         successors or assigns or the property of any of them, any objection to assignment or default if such

         objection or default was not raised or asserted prior to or at the appropriate objection deadline.

                28.     RCPI Landmark Properties LLC (“RCPI”), lessor under that certain lease

         agreement for space located at One Rockefeller Center (the “Rockefeller Lease”), preserves for

         later adjudication before this Court its rights to argue about the assumption, assumption and

         assignment, assignment, or rejection under section 365 of the Bankruptcy Code and the terms and

         conditions thereof, including, without limitation, the Cure Costs, the cure of non-economic

         defaults that must be cured under section 365 of the Bankruptcy Code as a condition to assumption

         and assignment, and adequate assurance of future performance. Nothing in this Sale Order shall

         release and/or discharge any guarantee issued by a non-debtor party in connection with the

         Rockefeller Lease without the parties’ consent.

                29.     Except as otherwise agreed in writing between the Debtors and the non-Debtor

         parties to the Assigned Contracts or stated on the record of the Sale Hearing, the Cure Costs for

         the Assigned Contracts are hereby fixed at the amounts set forth on the Notice of Potential

         Assignment, and the non-Debtor parties to such Assigned Contracts are forever bound by such

         Cure Costs and, upon payment of such Cure Costs, are hereby enjoined from taking any action

         against the Debtors and their bankruptcy estates, Buyer and all agents, representatives, affiliates,




27819474.11
                                                           23
                      Case 20-13103-BLS       Doc 330-1       Filed 03/16/21    Page 25 of 121




         and permitted successors and assigns of Buyer, or the Purchased Assets with respect to any claim

         for cure under any Assigned Contract.

                30.     Upon the Closing, the Debtors shall file a notice of sale Closing and serve the same

         on all counterparties to the Assigned Contracts.      Such notice shall serve as notice that such

         Assigned Contracts have actually been assumed and assigned. The Buyer may designate any of

         the Assigned Contracts listed on Exhibit 3 hereto as a rejected contract, and any rejected contract

         as an Assigned Contract, until the Closing occurs.

                31.     The payment of the applicable Cure Costs (if any) shall effect a cure of all defaults

         existing as of the date that such executory contracts or unexpired leases are assumed and

         compensate for any actual pecuniary loss to such non-Debtor party resulting from such default.

                32.     The Buyer shall have assumed the Assigned Contracts, and pursuant to section

         365(f) of the Bankruptcy Code, the assignment by Sellers of such Assigned Contracts shall not be

         a default thereunder. After the payment of the relevant Cure Costs by the Buyer, neither the

         Debtors and their bankruptcy estates nor Buyer shall have any further liabilities to the non-Debtor

         counterparties to the Assigned Contracts, other than the Buyer’s obligations under the Assigned

         Contracts that accrue or become due and payable on or after the date that such Assigned Contracts

         are assumed.

                33.     Any provisions in any Assigned Contracts that prohibit or condition the assignment

         of such Assigned Contract or allow the party to such Assigned Contract to terminate, recapture,

         impose any penalty, condition on renewal or extension or modify any term or condition upon the

         assignment of such Assigned Contract constitute unenforceable anti-assignment provisions that

         are void and of no force and effect. All other requirements and conditions under sections 363 and




27819474.11
                                                         24
                       Case 20-13103-BLS      Doc 330-1       Filed 03/16/21    Page 26 of 121




         365 of the Bankruptcy Code for the assumption by the Sellers and assignment to Buyer of the

         Assigned Contracts have been satisfied.

                 34.     Any party having the right to consent to the assumption or assignment of any

         Assigned Contract that failed to object to such assumption or assignment is deemed to have

         consented to such assumption and assignment as required by section 365(c) of the Bankruptcy

         Code.

                 35.     The Buyer shall be deemed to be substituted for the Sellers as a party to the

         applicable Assigned Contracts and the Debtors and their estates shall be relieved, pursuant to

         section 365(k) of the Bankruptcy Code, from any further liability under the Assigned Contracts.

                 36.     The Buyer has provided adequate assurance of future performance under the

         relevant Assigned Contracts within the meaning of sections 365(b)(1)(C), 365(b)(3) (to the extent

         applicable) and 365(f)(2)(B) of the Bankruptcy Code.

                 37.     There shall be no assignment fees, increases, rent-acceleration, or any other fees

         charged to the Buyer or the Debtors and their estates as a result of the assumption and assignment

         of the Assigned Contracts.

                 38.     Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code, all

         counterparties to the Assigned Contracts are forever barred and permanently enjoined from raising

         or asserting against the Debtors and their estates or the Buyer any assignment fee, default, breach,

         claim, pecuniary loss, or condition to assignment, arising under or related to the Assigned

         Contracts, existing as of the date that such Assigned Contracts are assumed or arising by reason of

         the Closing.

                 39.     Neither the Buyer nor any successor of the Buyer shall be responsible for or have

         any Interests or Claims or obligations arising out of any of the contracts, agreements, or


27819474.11
                                                         25
                      Case 20-13103-BLS       Doc 330-1        Filed 03/16/21   Page 27 of 121




         understandings that are not Assigned Contracts after the Closing Date (except as specifically

         provided by the APA).

                                               Additional Provisions

                40.     The Sellers and the Buyer hereby waive, and shall be deemed to waive, any

         requirement of compliance with, and any claims related to non-compliance with, the provisions of

         any bulk sales, bulk transfer, or similar law of any jurisdiction that may be applicable.

                41.     Following the Closing, no holder of an Interest or Claim in or against the Debtors

         and their bankruptcy estates or the Purchased Assets shall interfere with Buyer’s title to or use and

         enjoyment of the Purchased Assets based on or related to such Interest or Claim or any actions that

         the Debtors and their bankruptcy estates may take in these chapter 11 cases or any successor cases.

                42.     The Debtors, including their respective officers, employees, and agents, are hereby

         authorized to execute such documents and do such acts as are necessary or desirable to carry out

         the transactions contemplated by the terms and conditions of the APA and this Sale Order. The

         Debtors shall be, and they hereby are, authorized to take all such actions as may be necessary to

         effectuate the terms of this Sale Order and the relief granted pursuant to this Sale Order.

                43.     The Sale is undertaken by the Buyer without collusion and in good faith, as that

         term is defined in section 363(m) of the Bankruptcy Code, and accordingly, the reversal or

         modification on appeal of the authorization provided herein to consummate the Sale shall not affect

         the validity of the Sale (including the assumption and assignment of the Assigned Contracts by the

         Buyer, if any, and the sale free and clear of all Interests or Claims (unless otherwise assumed in,

         or permitted by, the APA)), unless such authorization and consummation of such Sale are duly

         stayed pending such appeal. The Buyer is a good-faith buyer within the meaning of section 363(m)

         of the Bankruptcy Code and, as such, is entitled to the full protections of section 363(m) of the

         Bankruptcy Code.
27819474.11
                                                          26
                      Case 20-13103-BLS       Doc 330-1        Filed 03/16/21   Page 28 of 121




                44.     As a good-faith purchaser of the Purchased Assets, the Buyer has not colluded with

         any of the other bidders, potential bidders, or any other parties interested in the Purchased Assets,

         and therefore the sale of the Purchased Assets may not be avoided pursuant to section 363(n) of

         the Bankruptcy Code.

                45.     The Buyer shall use commercially reasonable efforts to comply with information

         requests from the Debtors’ investors in connection with the requirements of the EB-5 Immigrant

         Investor Program.

                46.     The failure specifically to include any particular provisions of the APA including

         any of the documents, agreements, or instruments executed in connection therewith in this Sale

         Order shall not diminish or impair the efficacy of such provision, document, agreement, or

         instrument, it being the intent of this Court that the APA and each document, agreement or

         instrument be authorized and approved in its entirety.

                47.     Nothing contained in any other order in these chapter 11 cases (including any order

         entered after any conversion of any of these chapter 11 cases to a case under chapter 7 of the

         Bankruptcy Code) or any related proceeding subsequent to entry of this Sale Order shall alter,

         conflict with, or derogate from, the provisions of the APA or this Sale Order.

                48.     All time periods set forth in this Sale Order shall be calculated in accordance with

         Bankruptcy Rule 9006(a).

                49.     To the extent that this Sale Order is inconsistent with any prior order or pleading

         with respect to the Motion in these chapter 11 cases, the terms of this Sale Order shall govern.

                50.     To the extent there are any inconsistencies between the terms of this Sale Order and

         the APA (including all ancillary documents executed in connection therewith), the terms of this

         Sale Order shall govern.


27819474.11
                                                          27
                       Case 20-13103-BLS        Doc 330-1      Filed 03/16/21   Page 29 of 121




                 51.     The APA and any related agreements, documents or other instruments may be

         modified, amended or supplemented by the parties thereto in accordance with the terms thereof

         without further order of this Court.

                 52.     The provisions of this Sale Order are nonseverable and mutually dependent.

                 53.     Notwithstanding the provisions of Bankruptcy Rules 6004(h), 6006(d) or 7062 or

         any applicable provisions of the local rules of this Court, this Sale Order shall not be stayed after

         the entry hereof, but shall be effective and enforceable immediately upon entry, and the fourteen

         (14) day stay provided in Bankruptcy Rules 6004(h) and 6006(d) is hereby expressly waived and

         shall not apply.

                 54.     This Court shall retain jurisdiction to, among other things, interpret, implement,

         and enforce the terms and provisions of this Sale Order and the APA, all amendments thereto and

         any waivers and consents thereunder and each of the agreements executed in connection therewith

         to which the Debtors are a party or which has been assigned by the Debtors to Buyer, and to

         adjudicate, if necessary, any and all disputes concerning or relating in any way to the Sale.




27819474.11
                                                          28
              Case 20-13103-BLS   Doc 330-1   Filed 03/16/21   Page 30 of 121




                                      EXHIBIT 1

                             Covenant Not to Sue Agreement




27819474.11
             Case 20-13103-BLS             Doc 330-1        Filed 03/16/21        Page 31 of 121




                                     Covenant Not to Sue Agreement

        This Covenant Not to Sue Agreement (“this Agreement”) is made and entered into as of
March [15], 2021, by and between Chloe Coscarelli, as an individual and on behalf of Chef
Chloe LLC, CC Hospitality Holdings LLC and CKC Sales LLC and their respective parents,
subsidiaries, affiliates or any of their respective officers, directors, shareholders, employees,
consultants, agents, attorneys, bankers, accountants, advisors, assigns, successors, predecessors
or representatives (collectively “Chloe”); the Sellers;1 and the buyer parties set forth on the
signature pages hereto (together with any newly formed entities to operate the Business post
Closing, “Buyer”, and together with Chloe and the Sellers, the “Parties”).

                                                 Background

    A. The Sellers and the Buyer have entered into an Asset Purchase Agreement, dated March
       9, 2021 (Dkt. 303-1).

    B. The Sellers and the Buyer have submitted a proposed Sale Order to the Bankruptcy Court
       on March 9, 2021 (Dkt. 303-1) (the “Proposed Sale Order”).

    C. Chloe filed objections to the Proposed Sale Order on March 10, 2021 (Dkt. 310) (the
       “Objection”).

    D. To fully and finally resolve the Objection, the Parties enter into this Agreement under the
       terms below.

        Therefore, in consideration of the good and valuable consideration set forth below, the
Parties agree as follows:

    1. Covenant Not to Sue for Temporary Use of the By Chloe Mark. Except for any
       disputes over this Agreement, the Sellers (or any successor Chapter 7 trustee) and Chloe
       covenant not to sue and not to commence, assert, bring or file against the Buyer and their
       respective parents, subsidiaries, affiliates or any of their respective officers, directors,
       shareholders, employees, consultants, agents, attorneys, bankers, accountants, advisors,
       assigns, successors, predecessors or representatives, any legal, equitable, administrative,
       or arbitration proceeding, or exercise or attempt to exercise any other judicial or non-
       judicial remedies, based on the Buyer’s exclusive use of the By Chloe Mark or other
       Excluded IP during the Interim Period (as defined in paragraph 2 below). Any Party may
       seek a hearing before the Bankruptcy Court on an expedited basis to resolve any dispute
       under this Agreement.

        The Parties agree to replace paragraph 11 in the Proposed Sale Order with the following
        language:



1
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Proposed Sale
Order (Dkt. 303-1) or the APA (Dkt. 303-1).
       Case 20-13103-BLS        Doc 330-1        Filed 03/16/21   Page 32 of 121




   For the avoidance of doubt, the Purchased Assets do not include the By Chloe Mark, and
   the By Chloe Mark and the other Excluded IP set forth in the APA shall not be
   transferred to the Buyer in connection with the Sale; provided however, that the Buyer,
   the Sellers, and Chloe have entered into a covenant not to sue agreement dated March
   [15], 2021, the terms of which are approved and incorporated into this Order by reference
   (the “Covenant Not to Sue Agreement”). For the avoidance of doubt, the Buyer will not
   attempt to register the By Chloe Mark or any of the Excluded IP, alone or as part of
   Buyer’s own service marks, trademarks, or tradenames, in the United States or with any
   other governmental entity anywhere in the world. Buyer will not represent that it has any
   ownership right in the By Chloe Mark or Excluded IP other than the rights provided in
   the Covenant Not to Sue Agreement or in this Sale Order.

   The Parties agree that the Objection shall be deemed withdrawn with prejudice.

2. Time period. The Parties agree that the covenant not to sue in Paragraph 1 is expressly
   limited to a period of one hundred thirty five (135) days immediately after the Closing
   (the “Interim Period”).

3. Restrictions.

       a. The Buyer represents and warrants that it will use the By Chloe Mark only to
          operate existing fast-casual vegan restaurants under the By Chloe brand during
          the Interim Period. For the avoidance of doubt, the Buyer represents and warrants
          that it will not use the By Chloe Mark for use with retail products. Also for the
          avoidance of doubt, the Buyer represents and warrants that it will not expand the
          use of the By Chloe Mark from any use existing as of the date of this Agreement
          during the Interim Period.

       b. The Buyer represents and warrants that it will not use or reference Chloe’s name,
          face, or likeness during the Interim Period in connection with the operation or
          promotion of the Business; provided that the use of the By Chloe Mark during the
          Interim Period under this Agreement shall not be deemed to violate the preceding
          sentence; provided further that notwithstanding the foregoing, Buyer shall not be
          prohibited from referencing Chloe’s name in the following three limited
          scenarios: (i) in any legal proceeding, litigation, hearing, subpoena, arbitration or
          mediation pending by or before any government authority, (ii) as otherwise
          required by law; or (iii) in response to any press statements, social media or other
          public statements, or press inquiries relating to press statements, social media or
          other public statements, made during the Interim Period by Chloe about the
          Buyer, the Sellers, the Business (past, present and future), the Bankruptcy Case or
          any other legal disputes among or relating to the Parties.

4. Reservation of Rights. The Parties agree to include this additional language in paragraph
   20 of the Proposed Sale Order: “For the avoidance of doubt, except to the extent
   permitted under section 363 of the Bankruptcy Code, nothing in this Order exculpates or
   releases any direct or independent claim (known or unknown) that Chloe, Chef Chloe, or



                                           -2-
       Case 20-13103-BLS         Doc 330-1       Filed 03/16/21    Page 33 of 121




   any affiliated entity has or may have against the Buyer, including any of its past, present,
   or future members, partners, employees, affiliates, successors, assigns, advisors, or
   representatives and all such claims are preserved.”


The Parties, intending to be legally bound, have duly executed this Agreement as set forth
below.




Chloe Coscarelli

___________________________________________
Chloe Coscarelli, individually, and
on behalf of Chef Chloe LLC,
CC Hospitality Holdings LLC and CKC Sales LLC




                                           -3-
          Case 20-13103-BLS   Doc 330-1   Filed 03/16/21     Page 34 of 121




Sellers


                                    BC Hospitality Group Inc.


                                    By:
                                    Name: Patrick J. Bartels, Jr.
                                    Title: Authorized Person


                                    BC Hospitality Group LLC


                                    By:
                                    Name: Patrick J. Bartels, Jr.
                                    Title: Authorized Person


                                    BC International LLC


                                    By:
                                    Name: Patrick J. Bartels, Jr.
                                    Title: Authorized Person


                                    BC Commissary NJ LLC


                                    By:
                                    Name: Patrick J. Bartels, Jr.
                                    Title: Authorized Person


                                    E2 185 Bleecker LLC


                                    By:
                                    Name: Patrick J. Bartels, Jr.
                                    Title: Authorized Person
Case 20-13103-BLS   Doc 330-1   Filed 03/16/21     Page 35 of 121




                          E2 60 West 22nd Street LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          E2 Lafayette LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BC Williamsburg LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BCRC LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          CW SSS LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BC Union Square LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person
Case 20-13103-BLS   Doc 330-1   Filed 03/16/21     Page 36 of 121




                          BC 1385 Broadway LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BC 630 Lexington LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          CCSW Fenway LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          E2 Seaport LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BC Back Bay LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BC Providence LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person
Case 20-13103-BLS   Doc 330-1   Filed 03/16/21     Page 37 of 121




                          BC Silver Lake LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BC Century City LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person


                          BC West Hollywood LLC


                          By:
                          Name: Patrick J. Bartels, Jr.
                          Title: Authorized Person
          Case 20-13103-BLS       Doc 330-1   Filed 03/16/21   Page 38 of 121


BUYER:

BAIN CAPITAL DOUBLE IMPACT FUND, LP,

By: Bain Capital Double Impact Partners, LP
Its: General Partner

By: Bain Double Impact Investors, LLC
Its: General Partner




By:_________________________________
   Name: Todd Cook
   Title: Authorized Signatory



BCIP DOUBLE IMPACT ASSOCIATES, L.P.,

By: Boylston Coinvestors, LLC
Its: General Partner


By:_________________________________
   Name: Todd Cook
   Title: Authorized Signatory




KITCHEN FUND, LP.



By: _________________________________
    Name: Gregory Golkin




KF-CHLOE, LLC


By: _________________________________
    Name: Gregory Golkin
         Case 20-13103-BLS    Doc 330-1   Filed 03/16/21   Page 39 of 121




KITCHEN FUND, LP.,



By: __________________________________
   Name: Gregory Golkin



KF-CHLOE, LLC,


By: __________________________________
   Name: Gregory Golkin
          Case 20-13103-BLS      Doc 330-1    Filed 03/16/21   Page 40 of 121




QOOT INTERNATIONAL UK LIMITED



By: ____________________________________
    Name: Simon Wright




LION/BC LLC


By: ____________________________________
    Name: Simon Brown,
          Attorney for Cottesmore Partners LLP,
          Managing Member of Lion/BC LLC




COLLAB+CONSUMER I, L.P.



By: ____________________________________
    Name: Craig Shapiro
           Case 20-13103-BLS         Doc 330-1        Filed 03/16/21   Page 41 of 121




QOOT INTERNATIONAL UK LIMITED



By: ----------------
    Name: Simon Wright




LION/BC LLC


By:   -----�l::.F'-'-----'----------,,,,,-,C:------
      Name: Simon Brown,
            Attorne     ottesmore Partners LLP,
            Managing Member of Lion/BC LLC




COLLAB+CONSUMER I, L.P.



By: ---------------
    Name: Craig Shapiro
          Case 20-13103-BLS      Doc 330-1    Filed 03/16/21   Page 42 of 121




QOOT INTERNATIONAL UK LIMITED



By: ____________________________________
    Name: Simon Wright




LION/BC LLC


By: ____________________________________
    Name: Simon Brown,
          Attorney for Cottesmore Partners LLP,
          Managing Member of Lion/BC LLC




COLLAB+CONSUMER I, L.P.
By: Collab+Consumer GP, LLC
Its: General Partner



By: ____________________________________
    Name: Craig Shapiro, Managing Director
              Case 20-13103-BLS    Doc 330-1   Filed 03/16/21   Page 43 of 121




                                        EXHIBIT 2

                                  Asset Purchase Agreement




27819474.11
            Case 20-13103-BLS           Doc 330-1      Filed 03/16/21       Page 44 of 121




                                ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (this “Agreement”), dated as of March 9, 2021 (the “Effective
Date”), is entered into by and between BC Hospitality Group Inc., a Delaware corporation (“BC
Hospitality”), each of the entities listed on Schedule A attached hereto (together with BC Hospitality,
each a “Seller” and collectively, the “Sellers”), and the parties set forth on the signature pages hereto
(each, a “Buyer Party” and collectively, the “Buyer”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in Article I hereof.

       WHEREAS, Sellers are engaged in the business of fast casual dining, operating a 100 percent
vegan and plant-based restaurant chain under the name By Chloe (the “Business”);

        WHEREAS, Sellers commenced voluntary cases (collectively, the “Bankruptcy Case”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on
December 14, 2020 (the “Petition Date”);

         WHEREAS, on January 7, 2021, the Bankruptcy Court entered an order [Docket No. 102] (as
amended, the “Bidding Procedures Order”) approving bid procedures for the sale of Sellers’ assets or
the issuance of new equity interests in the reorganized Sellers (the “Bid Procedures”), scheduling an
auction for and hearing to approve the sale and approving the form and manner of notices related
thereto;

         WHEREAS, on February 19, 2021, the Sellers and Buyer entered into that certain Plan Funding
Agreement (the “Plan Funding Agreement”) pursuant to which the parties agreed that Buyer would
acquire the new equity interests issued by the reorganized Sellers pursuant to the terms and conditions
set forth therein;

        WHEREAS, following the Bankruptcy Court’s ruling on March 1, 2021 regarding the Sellers’
ownership rights with respect to the By Chloe Mark, the condition precedent set forth in Section 7.2(e)
of the Plan Funding Agreement was not fulfilled and therefore, Sellers and Buyer mutually consent
and agree that the Plan Funding Agreement was terminated in accordance with the terms therein and
the parties intend for this Agreement to amend and supersede the Plan Funding Agreement and the bid
and transactions contemplated therein;

       WHEREAS, Sellers wish to sell and assign to Buyer, and Buyer wishes to purchase and assume
from Sellers, certain specified assets and certain specified liabilities of the Business, all in the manner
and subject to the terms and conditions set forth in this Agreement and in accordance with §§ 105, 363
and 365 and other applicable provisions of the Bankruptcy Code;

         WHEREAS, the Purchased Assets and Assumed Liabilities are assets and liabilities of Sellers
that are to be purchased by Buyer pursuant to the Sale Order all in the manner and subject to the terms
and conditions set forth in this Agreement and the Sale Order and in accordance with the applicable
provisions of the Bankruptcy Code;

        WHEREAS, the execution and delivery of this Agreement and Sellers’ ability to consummate
the transactions set forth in this Agreement are subject, among other things, to the entry of the Sale
Order; and
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21     Page 45 of 121




        WHEREAS, the restructuring committee, board of managers, board of directors or other
applicable governing body of each Seller has determined that it is advisable and in the best interests of
their respective estates and the beneficiaries of such estates to consummate the contemplated
transactions provided for herein pursuant to this Agreement, the Bidding Procedures Order, the Sale
Order and has approved Sellers’ entry into this Agreement, subject to higher and/or otherwise better
offers as contemplated by the Bidding Procedures Order.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

                                               ARTICLE I

                                             DEFINITIONS

        The following terms have the meanings specified or referred to in this Article I:

        “Accounts Receivable” has the meaning set forth in Section 2.1(a).

         “Action” means any claim, action, cause of action, demand, lawsuit, arbitration, inquiry, audit,
notice of violation, proceeding, litigation, citation, summons, subpoena or investigation of any nature,
civil, criminal, administrative, regulatory or otherwise, whether at law or in equity, including all claims,
cross claims, and causes of action of Sellers, including, all claims and causes of action arising under
Sections 542 through 553 of the Bankruptcy Code existing at Closing.

        “Affiliate” of a Person means any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, such Person. The term
“control” (including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by contract or otherwise.

        “Agreement” has the meaning set forth in the preamble.

        “Allocable Consideration” has the meaning set forth in Section 2.6.

        “Allocation Notice of Objection” has the meaning set forth in Section 2.6.

        “Allocation Schedule” has the meaning set forth in Section 2.6.

        “Alternative Transaction” means a transaction or series of related transactions pursuant to
which Sellers accept a bid for all or a substantial and material portion of the Purchased Assets or any
group of assets that includes all or a substantial and material portion of the Purchased Assets or
outstanding securities of the reorganized Sellers, from a Person other than Buyer or any Affiliate of
Buyer (or a group or joint venture that includes Buyer or any Affiliate of Buyer), as the highest and/or
otherwise best offer, in accordance with the Bidding Procedures Order or otherwise, but shall exclude
sales of goods or services of the Business conducted in the Ordinary Course of Business.

        “Ancillary Documents” means the Bill of Sale, the Assignment and Assumption Agreement,
the IP Assignment Agreement, and the other agreements, instruments and documents required to be
delivered at the Closing.


                                                     2
             Case 20-13103-BLS           Doc 330-1        Filed 03/16/21    Page 46 of 121




          “Assigned Contracts” has the meaning set forth in Section 2.1(c).

          “Assigned Leases” means the Leases that constitute Assigned Contracts as set forth in Section
2.1(c).

          “Assignment and Assumption Agreement” has the meaning set forth in Section 3.2(a)(ii).

          “Assumed Liabilities” has the meaning set forth in Section 2.3.

          “Auction” means an auction conducted by Sellers in accordance with the Bid Procedures.

          “Backup Bid” has the meaning set forth in the Bid Procedures.

          “Backup Bidder” has the meaning set forth in the Bid Procedures.

          “Bankruptcy Case” has the meaning set forth in the Recitals.

          “Bankruptcy Code” has the meaning set forth in the Recitals.

          “Bankruptcy Court” has the meaning set forth in the Recitals.

          “Bid Procedures” has the meaning set forth in the Recitals.

          “Bidding Procedures Order” has the meaning set forth in the Recitals.

          “Bill of Sale” has the meaning set forth in Section 3.2(a)(i).

          “Books and Records” has the meaning set forth in Section 2.1(i).

          “Business” has the meaning set forth in the Recitals.

          “Business Confidential Information” has the meaning set forth in Section 6.5.

        “Business Day” means any day except Saturday, Sunday or any other day on which commercial
banks located in New York, New York are authorized or required by Law to be closed for business.

          “Buyer” has the meaning set forth in the preamble.

          “Buyer Party” has the meaning set forth in the preamble.

          “Buyer Closing Certificate” has the meaning set forth in Section 7.3(d).

       “By Chloe Mark” has the meaning set forth in that certain Operating Agreement of CCSW
LLC, dated as of November 7, 2014.

          “Cash Consideration” has the meaning set forth in Section 2.5(a).

          “Closing” has the meaning set forth in Section 3.1.

          “Closing Date” has the meaning set forth in Section 3.1.



                                                      3
            Case 20-13103-BLS          Doc 330-1        Filed 03/16/21     Page 47 of 121




        “Code” means the Internal Revenue Code of 1986, as amended.

        “Competing Bid” has the meaning set forth in Section 6.12(a).

        “Continuing Restaurant” means any of Sellers’ restaurant locations with respect to which the
associated Leases are Assigned Leases.

        “Contracts” means all contracts, Leases, deeds, mortgages, licenses, instruments, notes,
commitments, undertakings, indentures, joint ventures and all other agreements, commitments and
legally binding arrangements, whether written or oral, other than Employee Benefit Plans.

        “Cure Costs” has the meaning set forth in Section 2.8.

        “Disclosure Schedules” means the Disclosure Schedules delivered by Sellers concurrently
with the execution and delivery of this Agreement by Sellers.

         “DIP Order” means the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503,
and 507 (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition Financing;
(II) Granting Liens and Superpriority Administrative Expense Claims; (III) Modifying the Automatic
Stay; (IV) Scheduling a Final Hearing; and (V) Granting Related Relief [Docket No. 103], entered by
the Bankruptcy Court on January 7, 2021.

        “Dollars or $” means the lawful currency of the United States.

        “Effective Date” has the meaning set forth in the preamble.

         “Employee Benefit Plans” means (i) all “employee benefit plans” (as defined in Section 3(3)
of ERISA); (ii) all employment, consulting, non-competition, employee nonsolicitation, employee
loan or other compensation agreements; (iii) all collective bargaining agreements; and (iv) all bonus
or other incentive compensation, equity or equity-based compensation, stock purchase, deferred
compensation, change in control, severance, leave of absence, vacation, salary continuation, medical,
life insurance or other death benefit, educational assistance, training, service award, Section 125
cafeteria, dependent care, pension, welfare benefit or other material employee or fringe benefit plans,
policies, agreements or arrangements, whether written or unwritten, qualified or unqualified, funded
or unfunded and all underlying insurance policies, trusts and other funding vehicles, in each case
currently maintained by Sellers for current or former employees of Sellers.

         “Encumbrance” means any charge, claim (as defined in Section 101(5) of the Bankruptcy
Code), community property interest, pledge, condition, equitable interest, lien (statutory or other),
option, security interest, mortgage, easement, encroachment, right of way, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer, receipt of income or exercise
of any other attribute of ownership.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and regulations and formal guidance issued thereunder.

        “Excluded Assets” has the meaning set forth in Section 2.2.

        “Excluded Contracts” has the meaning set forth in Section 2.2(a).



                                                    4
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21     Page 48 of 121




        “Excluded IP” means those assets included on Schedule 2.2(p).

        “Excluded IP License” has the meaning set forth in Section 3.3.

        “Excluded Liabilities” has the meaning set forth in Section 2.4.

        “Excluded Restaurants” has the meaning set forth in Section 2.9.

        “Excluded Restaurant Stub Rent” means the rent due for the period between the Petition Date
and December 31, 2020, with respect to those Leases that were designated as Assigned Leases on the
date of this Agreement but prior to Closing were designated as Excluded Assets pursuant to Section
2.8.

        “FIRPTA Certificate” has the meaning set forth in Section 7.2(e).

        “Governmental Authority” means any federal, state, local or foreign government or political
subdivision thereof, or any agency or instrumentality of such government or political subdivision, or
any self-regulated organization or other non-governmental regulatory authority or quasi-governmental
authority (to the extent that the rules, regulations or orders of such organization or authority have the
force of Law), or any arbitrator, court or tribunal of competent jurisdiction.

       “Governmental Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

         “Intellectual Property” means any and all rights in, arising out of, or associated with any of
the following in any jurisdiction throughout the world: (a) issued patents and patent applications
(whether provisional or non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of the foregoing, and other
Governmental Authority-issued indicia of invention ownership (including certificates of invention,
petty patents, and patent utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia of source or origin,
together with the goodwill connected with the use of and symbolized by, and all registrations,
applications for registration, and renewals of, any of the foregoing (“Trademarks”); (c) copyrights and
works of authorship, whether or not copyrightable, and all registrations, applications for registration,
and renewals of any of the foregoing (“Copyrights”); (d) internet domain names and social media
account or user names (including “handles”), whether or not Trademarks, all associated web addresses,
URLs, websites and web pages, social media sites and pages, and all content and data thereon or
relating thereto, whether or not Copyrights; (e) mask works, and all registrations, applications for
registration, and renewals thereof; (f) industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions (whether or not patentable),
recipes, menus, discoveries, improvements, technology, business and technical information, databases,
data compilations and collections, tools, methods, processes, techniques and all rights therein (“Trade
Secrets”); (h) computer programs, operating systems, applications, firmware and other code, including
all source code, object code, application programming interfaces, data files, databases, protocols,
specifications, and other documentation thereof (“Software”); and (i) all other intellectual or industrial
property and proprietary rights.

      “Intellectual Property Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers, releases, permissions



                                                     5
            Case 20-13103-BLS           Doc 330-1       Filed 03/16/21      Page 49 of 121




and other Contracts, whether written or oral, relating to any Intellectual Property that is used or held
for use in the conduct of the Business as currently conducted to which a Seller is a party, beneficiary
or otherwise bound; provided, however, the forgoing shall exclude any “off-the-shelf” Software license
contracts.

        “Intellectual Property Assets” means, except for the Excluded IP, all Intellectual Property that
is owned by a Seller or licensed to a Seller and used or held for use in the conduct of the Business as
currently conducted, together with all (i) royalties, fees, income, payments, and other proceeds
hereafter due or payable to a Seller with respect to such Intellectual Property; and (ii) claims and causes
of action with respect to such Intellectual Property, whether accruing before, on, or after the date
hereof, including all rights to and claims for damages, restitution, and injunctive and other legal or
equitable relief for past, present, or future infringement, misappropriation, or other violation thereof;
provided, however, the foregoing shall exclude any “off-the-shelf” Software.

        “Inventory” has the meaning set forth in Section 2.1(b).

        “IP Assignment Agreement” has the meaning set forth in Section 3.2(a)(iii).

     “Law” means any statute, law, ordinance, regulation, rule, code, order, constitution, treaty,
common law, judgment, decree, other requirement or rule of law of any Governmental Authority.

        “Leased Property” means the property subject to the Assigned Leases.

        “Leases” means all real property leases, subleases, licenses, concessions and other Contracts,
including all amendments, extensions, renewals, guaranties and other agreements with respect thereto.

        “Liabilities” means any and all debts, Losses, liabilities, claims (including “claims” as defined
in the Bankruptcy Code) obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise.

        “Licensed Intellectual Property” means all Intellectual Property in which a Seller holds any
rights or interests granted by other Persons; provided, however, the foregoing shall exclude any “off-
the-shelf” Software.

         “Losses” means losses, damages, liabilities, deficiencies, judgments, interest, awards,
penalties, fines, costs or expenses of whatever kind, including reasonable attorneys’ fees.

        “Material Adverse Effect” means a material adverse change in any of (a) the condition
(financial or otherwise) or business, performance, operations of the Business taken as a whole; (b) the
ability of the Sellers to perform their obligations under the Sale Documents; or (c) the validity or
enforceability of the Sale Documents or the rights and remedies of the Buyer under any of the Sale
Documents; provided, however, that a Material Adverse Effect will not be deemed to include (i)
changes as a result of the commencement of the Bankruptcy Case and the financial condition of the
Sellers in the aggregate or (ii) events or conditions arising from changes in general business or
economic conditions.

       “Material Contract” means Contracts to which a Seller is a party that by their terms require
annual payments by a Seller to the counterparty of more than $100,000.

        “Offeree” has the meaning set forth in Section 6.14(a).


                                                    6
            Case 20-13103-BLS          Doc 330-1        Filed 03/16/21     Page 50 of 121




         “Order” means any judgment, order, writ, decree, injunction or other determination
whatsoever of any Governmental Authority or any other entity or body whose finding, ruling or holding
is legally binding or is enforceable as a matter of right (in any case, whether preliminary or final).

        “Ordinary Course” means the ordinary course of business consistent with past custom and
practice, subject to any Orders of the Bankruptcy Court and Sellers’ status as, and operation of the
Business as, debtors-in-possession.

        “Other Acceptable Order” shall have the meaning set forth in Section 6.12(b).

        “Outside Date” has the meaning set forth in Section 3.1.

         “Permit” means any permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained, or required to be obtained, from Governmental
Authorities.

         “Permitted Encumbrances” means (a) Encumbrances for utilities and current Taxes not yet
due and payable or that are due but may not be paid as a result of the commencement of the Bankruptcy
Case or are being contested in good faith by appropriate procedures; (b) easements, rights of way,
restrictive covenants, encroachments and similar non-monetary encumbrances or non-monetary
impediments against any of the Purchased Assets which do not, individually or in the aggregate,
adversely affect the operation of the Business or the use or occupancy of any Leased Property as it
relates to the operation of the Business; (c) applicable zoning Laws, building codes, land use
restrictions and other similar restrictions imposed by Law (but not restrictions arising from a violation
of any such Law); (d) mechanics’, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the Ordinary Course; (e) non-exclusive licenses of Intellectual Property; and (f) licenses,
covenants not to sue and similar rights granted with respect to intellectual property; it being understood
that the Sale Order shall extinguish liens to the maximum extent permissible under applicable Law
(including, for the avoidance of doubt, all Encumbrances set forth in clauses (a) and (d) hereof).

      “Person” means an individual, corporation, partnership, joint venture, limited liability
company, Governmental Authority, unincorporated organization, trust, association or other entity.

        “Petition Date” has the meaning set forth in the Recitals.

        “Pre-Closing Tax Period” means any taxable period ending on or before the Closing Date and,
with respect to any taxable period beginning before and ending after the Closing Date, the portion of
such taxable period ending on and including the Closing Date.

        “Privileged Communications” means any records, information, ledgers, files, invoices,
documents, work papers, work product, drafts, presentations, analysis, correspondence, summaries, or
similar items that, in whole or part, constitutes privileged communications between a Seller and such
Seller’s counsel or other professional advisors, or any records, information, documents,
correspondence that if disclosed would violate any privacy or confidentiality Laws.

        “Purchase Price” has the meaning set forth in Section 2.5.

        “Purchased Assets” has the meaning set forth in Section 2.1.




                                                    7
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21     Page 51 of 121




        “Representative” means, with respect to any Person, any and all directors, officers, employees,
consultants, financial advisors, counsel, accountants and other agents of such Person.

        “Sale Documents” means this Agreement and the Ancillary Documents.

      “Sale Hearing” means the hearing before the Bankruptcy Court to approve the transactions
contemplated herein.

        “Sale Order” has the meaning set forth in Section 6.12(b).

        “Seller(s)” has the meaning set forth in the preamble.

        “Seller Closing Certificate” has the meaning set forth in Section 7.2(d).

        “Seller Representative” has the meaning set forth in Section 9.2(a).

      “Sellers’ Knowledge” or any other similar knowledge qualification, means the actual
knowledge of the Officers of the Seller Representative.

        “Solicitation Procedures” means the Order (I) Establishing Solicitation and Tabulation
Procedures; (II) Approving the Form of Ballot and Solicitation Materials; (III) Establishing the Voting
Record Date; (IV) Fixing the Date, Time and Place for the Confirmation Hearing and the Deadline
for Filing Objections Thereto; and (V) Granting Related Relief [Docket No. 174], entered by the
Bankruptcy Court on January 22, 2021.

        “Tangible Personal Property” has the meaning set forth in Section 2.1(e).

         “Tax” or “Taxes” means all federal, state, local, foreign and other income, gross receipts, sales,
use, production, ad valorem, transfer, documentary, franchise, registration, profits, license, lease,
service, service use, withholding, payroll, employment, unemployment, estimated, excise, severance,
environmental, stamp, occupation, premium, property (real or personal), real property gains, windfall
profits, customs, duties or other taxes, fees, assessments or charges of any kind whatsoever, together
with any interest, additions or penalties with respect thereto and any interest in respect of such additions
or penalties.

        “Tax Return” means any return, declaration, report, claim for refund, information return or
statement or other document relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

        “Transferred Employees” has the meaning set forth in Section 6.14(a).

        “Winning Bid” has the meaning set forth in the Bid Procedures.

        “Winning Bidder” has the meaning set forth in the Bid Procedures.




                                                     8
            Case 20-13103-BLS            Doc 330-1         Filed 03/16/21      Page 52 of 121




                                                ARTICLE II

                                         PURCHASE AND SALE

         2.1      Purchase and Sale of Assets. Pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code and subject to the terms and conditions set forth herein and the Sale Order, at the
Closing, Sellers shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall purchase from
Sellers, free and clear of any Encumbrances other than Permitted Encumbrances and Excluded
Liabilities, all of Sellers’ right, title and interest in, to and under all of the assets, properties and rights
of every kind and nature, whether real, personal or mixed, tangible or intangible (including goodwill),
wherever located and whether now existing or hereafter acquired (other than the Excluded Assets),
which are used or held for use in connection with, the Business (collectively, the “Purchased Assets”),
including, without limitation, the following:

                 (a)   all accounts or notes receivable held by Sellers related to Continuing
Restaurants as of the Closing Date, including credit card receivables as of the Closing Date, and any
security, claim, remedy or other right related to any of the foregoing (“Accounts Receivable”);

                (b)     all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories, whether in the physical possession of a Seller or another party,
located at the Continuing Restaurants (“Inventory”);

                (c)     all Contracts set forth on Schedule 2.1(c) (the “Assigned Contracts”), which
shall include the Assigned Leases;

                (d)    all Intellectual Property Assets, which, for the avoidance of doubt, shall
exclude (i) the Excluded IP; and (ii) those Intellectual Property Assets that are Licensed Intellectual
Property and for which the underlying Intellectual Property Agreement is not an Assigned Contract;

                (e)     all furniture, fixtures (excluding real property fixtures), equipment, machinery,
tools, vehicles, office equipment, supplies, computers, telephones, assets leased to third parties
pursuant to any Assigned Contracts, and other tangible personal property related to the Continuing
Restaurants (the “Tangible Personal Property”);

                 (f)      all rights to any Actions of any nature available to or being pursued by a Seller
to the extent related to the Business, the Purchased Assets or the Assumed Liabilities, whether arising
by way of counterclaim or otherwise;

                 (g)     all claims, refunds, credits, allowances, rebates, rights of recovery, rights of
set-off, rights of recoupment, deposits, security deposits, advances, prepayments, prepaid charges and
expenses and related sums and fees that relate to the Purchased Assets as of the Closing Date;

                 (h)     all of Sellers’ rights under warranties, representations, guarantees, indemnities
and all similar rights against third parties to the extent related to any Purchased Assets;

                 (i)    originals, or where not available, copies, of all books and records, including,
but not limited to, books of account and ledgers machinery and equipment maintenance files, customer
lists, customer purchasing histories, price lists, distribution lists, supplier lists, production data, quality
control records and procedures, customer complaints and inquiry files, research and development files,



                                                       9
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21     Page 53 of 121




records and data (including all correspondence with any Governmental Authority), sales material and
records (including pricing history, total sales, terms and conditions of sale, sales and pricing policies
and practices), strategic plans, marketing and promotional surveys, material and research and files
relating to the Intellectual Property Assets and the Intellectual Property Agreements, except books and
records related to corporate governance or tax matters (e.g., minute books, capitalization records and
tax records), and books and records that constitute Privileged Communications (“Books and
Records”);

                (j)     all goodwill and the going concern value of the Business;

               (k)      all cash, cash equivalents, bank deposits and similar cash items of Sellers,
excluding the Purchase Price, amounts paid by Buyer at Closing, proceeds of the DIP Financing or any
amounts earmarked for Ordinary Course Claims and professional fees pursuant to the Approved
Budget (as defined in the DIP Order);

                (l)     all open purchase orders related to the Continuing Restaurants;

              (m)      all of the Sellers’ telephone numbers, fax numbers, email addresses, websites,
and URLs related to the Continuing Restaurants;

                (n)     all Permits, and all pending applications therefor, related to the Continuing
Restaurants to the extent such Permits and pending applications therefor are transferrable;

                 (o)    all Employee Benefit Plans relating to the Transferred Employees and all assets
of or relating to such Employee Benefit Plans; provided that Sellers shall make reasonable best efforts
to cause the transfer of each such Employee Benefit Plan to Buyer as of the Closing without any
additional cost to Buyer (either in respect of such transfer or the cost of maintaining such Employee
Benefit Plan from and after the Closing);

                (p)     all insurance and tax deposits or refunds owing to a Seller;

                 (q)      the refunds for all utility, tax, rent and insurance deposits or premiums paid by
a Seller after the Petition Date;

                (r)     the Excluded IP License; and

               (s)     all other assets that are related to or used in connection with the Purchased
Assets, the Continuing Restaurants or the Business, but excluding all of the Excluded Assets.

        2.2     Excluded Assets. Notwithstanding the foregoing, the Purchased Assets shall not
include the following assets (collectively, the “Excluded Assets”):

                (a)     all Contracts other than the Assigned Contracts (the “Excluded Contracts”);

               (b)    the corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account or other records having to do with the corporate organization of Sellers;

                (c)     the assets, properties and rights specifically set forth on Schedule 2.2(c);

                (d)     deposits held by Seller in connection with any Excluded Contracts;


                                                    10
            Case 20-13103-BLS           Doc 330-1         Filed 03/16/21     Page 54 of 121




              (e)     all utility, tax and other deposits or refunds owing to a Seller with respect to
Excluded Contracts (including Leases that are not Assigned Leases) and Excluded Restaurants;

                (f)     all insurance, policies and insurance agreements, including directors and
officers insurance policies;

             (g)         the rights which accrue or will accrue to Sellers under this Agreement and the
Sale Documents;

                 (h)     books and records (i) that relate to corporate governance or tax matters of the
Business, or (ii) that constitute Privileged Communications;

                (i)      any assets expressly excluded from Purchased Assets pursuant to Section 2.1;

                (j)      all equity interests held by any Seller including any such interests of any Seller
in another Seller;

                (k)    all liabilities related to employee-related obligations accruing prior to the
Closing other than those assumed in accordance with Section 2.1(o) and Section 2.3(e);

               (l)    all of Sellers’ right, title and interest in and to all of the assets primarily related
to the Excluded Restaurants;

                (m)      Inventory located at an Excluded Restaurant;

                (n)      all open purchase orders related to the Excluded Restaurants;

                (o)      all accounts or notes receivable held by Sellers related to Excluded Restaurants;
and

                (p)      the Excluded IP, subject to the Excluded IP License.

       Buyer shall have the right, exercisable in Buyer’s sole discretion at any time prior to the Sale
Hearing, to designate any of the Purchased Assets as Excluded Assets; provided, however, that
designating Purchased Assets as Excluded Assets shall not affect the Purchase Price.

       2.3    Assumed Liabilities. Subject to the terms and conditions set forth herein, Buyer shall
assume and agree to pay, perform and discharge only the following Liabilities of Sellers (collectively,
the “Assumed Liabilities”), and no other Liabilities:

                (a)      the Cure Costs with respect to the Assigned Contracts;

                 (b)     all Liabilities in respect of the Assigned Contracts but only to the extent that
such Liabilities thereunder are required to be performed after the Closing Date and do not arise from
any failure to perform, improper performance, warranty or other breach, default or violation by a Seller
on or prior to the Closing;

               (c)     all Liabilities arising from the conduct of the Business or the use or operation
of the Purchased Assets by Buyer from and after the Closing;



                                                     11
              Case 20-13103-BLS         Doc 330-1        Filed 03/16/21     Page 55 of 121




                 (d)      Taxes that (i) arise out of the consummation of the transactions contemplated
hereby or (ii) that are otherwise the responsibility of Buyer pursuant to Section 6.9 and Section 6.10;

                (e)    all Employee Benefit Plans set forth in Section 2.1(o) and all assets of or
relating to such Employee Benefit Plans; and

                (f)     Excluded Restaurant Stub Rent.

        2.4      Excluded Liabilities. Notwithstanding the provisions of Section 2.3 or any other
provision in this Agreement to the contrary, Buyer shall not assume and shall not be responsible to pay,
perform or discharge any Liabilities of Sellers or any of their Affiliates of any kind or nature whatsoever
other than the Assumed Liabilities (the “Excluded Liabilities”). Notwithtstanding anything to the
contrary set forth in this Agreement, nothing in this Agreement shall require or obligate the Sellers to
pay, satisfy or otherwise discharge a liability that is not assumed by Buyer or is an Excluded Asset.

        2.5     Purchase Price.

                 (a)     The aggregate consideration for the sale and transfer of the Purchased Assets
shall be (the “Purchase Price”): (i) the assumption by the Buyer of the Assumed Liabilities; (ii)
payment of $333,000 in cash (the “Cash Consideration”); and (iii) the amount set forth in Seciton
2.5(b), if applicable. At the Closing, Buyer shall pay the Purchase Price (except for the amount set
forth in Seciton 2.5(b), if applicable).

               (b)     In the event that Closing does not occur on or prior to March 19, 2021, Buyer
agrees to fund additional cash to Seller in the amount of $30,000, which shall be paid to an account
designated by Seller, shall be nonrefundable and shall be paid no later than noon Eastern Time on
March 22, 2021.

        2.6      Allocation of Purchase Price. Sellers and Buyer agree that the Purchase Price and the
Assumed Liabilities as well as any other items constituting the amount realized for Tax purposes (the
“Allocable Consideration”) will be allocated among the Purchased Assets in a manner consistent with,
and to the extent necessary to comply with, Section 1060 of the Code and any Treasury Regulations
promulgated thereunder. Buyer will, no later than ninety (90) days following the Closing Date, prepare
and deliver to Seller Representative a schedule setting forth the allocation of the Allocable
Consideration in accordance with the preceding sentence (the “Allocation Schedule”). Sellers will
have forty-five (45) days following delivery of the Buyer’s proposed Allocation Schedule to submit
any objections thereto setting forth in reasonable detail the basis of their objections (the “Allocation
Notice of Objection”). If Sellers fail to deliver an Allocation Notice of Objection in accordance with
this Section 2.6, the Buyer’s proposed Allocation Schedule will be conclusive and binding on all
parties. If Sellers submit an Allocation Notice of Objection, Buyer and Seller Representative will
endeavor for a period of not less than thirty (30) days to resolve any disputes related to the Allocation
Schedule. Neither Buyer nor any Seller will take any position that is contrary to or inconsistent with
the Allocation Schedule for any Tax purpose, including with respect to any Tax Return (including
amended Tax Returns). In the event that the Allocation Schedule is disputed by any Governmental
Authority, the party receiving notice of such dispute will promptly notify the other party and the parties
will consult in good faith as to how to resolve such dispute in a manner consistent with the agreed upon
Allocation Schedule. Notwithstanding any provision of this Section 2.6 to the contrary, if Buyer and
Seller Representative are not able to agree to the Allocation Schedule, each party shall be allowed to




                                                    12
              Case 20-13103-BLS         Doc 330-1        Filed 03/16/21     Page 56 of 121




use that party’s own formulation with respect to the allocation of the Purchase Price and the Assumed
Liabilities.

         2.7    Third Party Consents. To the extent that a Seller’s rights under any Contract or Permit
constituting a Purchased Asset, or any other Purchased Asset, may not be assigned to Buyer without
the consent of another Person which has not been obtained and such consent right is not otherwise
overridden by operation of the Bankruptcy Code, this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or be unlawful, provided,
however, that, subject to the satisfaction or waiver of the conditions contained in Article VII, the Closing
shall occur notwithstanding the foregoing without any adjustment to the Purchase Price on account
thereof, and each Seller and Buyer, each at its own expense, shall use commercially reasonable efforts,
and shall cooperate with each other, to obtain any such required consent(s) as promptly as possible.

        2.8      Assigned Contracts; Cure Costs. The Assigned Contracts are to be designated by
Buyer and to be assumed and assigned on the Closing Date in accordance with the Bidding Procedures
Order, the Sale Order and the Solicitation Procedures Order. Notwithstanding anything in this
Agreement to the contrary, Buyer may, in its sole and absolute discretion, amend or revise Schedule
2.1(c) setting forth the Assigned Contracts, in order to add any Contract to, or eliminate any Contract
from, such Schedule at any time during the period commencing on the date of this Agreement and
ending on the date that is one (1) Business Day prior to the Closing. Automatically upon the addition
of any Contract to Schedule 2.1(c), such Contract shall be an Assigned Contract for all purposes of this
Agreement. Automatically upon the removal of any Contract from Schedule 2.1(c), such Contract shall
be an Excluded Asset for all purposes of this Agreement, and no liabilities arising thereunder shall be
assumed or borne by the Buyer unless such liability is otherwise specifically assumed pursuant to
Section 2.3. With respect to each of the Assigned Contracts assigned to Buyer on the Closing Date,
Buyer shall pay on the Closing Date all amounts necessary to cure any monetary default (as distinct
from curing all defaults or failures to comply with provisions thereunder that may not be cured by the
mere payment of money) that are required to be paid pursuant to section 365 of the Bankruptcy Code,
the Bidding Procedures, the Sale Order and the Solicitation Procedures Order in order to assume and
assign the Assigned Contracts to Buyer (collectively, the “Cure Costs”).

        2.9     Excluded Locations.

        Any of Sellers’ restaurant locations with respect to which the associated Leases have not been
designated by Buyer as Assigned Contracts in accordance with Section 2.1(c) shall be deemed to have
been classified as “Excluded Restaurants.”

                                              ARTICLE III

                              CLOSING; POST-CLOSING MATTERS

        3.1      Closing. Subject to the terms and conditions of this Agreement, the consummation of
the transactions contemplated by this Agreement (the “Closing”) shall take place remotely via the
exchange of documents and signatures on such date as may be agreed to by the Sellers and the Buyer,
but in no event later than March 23, 2021 (the “Outside Date”), or in such other manner as will be
mutually acceptable between Buyer and Sellers. The date on which the Closing is to occur is herein
referred to as the “Closing Date”.

        3.2     Closing Deliverables.


                                                    13
           Case 20-13103-BLS          Doc 330-1        Filed 03/16/21     Page 57 of 121




               (a)     At the Closing, Sellers shall deliver to Buyer the following:

                       (i)     one or more bill of sales, in a form to be agreed to among the parties
prior to Closing (the “Bill of Sale”), and duly executed by the applicable Sellers, transferring the
Tangible Personal Property included in the Purchased Assets to Buyer;

                      (ii)    one or more assignment and assumption agreements, in a form to be
agreed to among the parties prior to Closing (the “Assignment and Assumption Agreement”), and
duly executed by the applicable Sellers, effecting the assignment to and assumption by Buyer of the
Assigned Contracts;

                       (iii) one or more intellectual property assignment agreements, in a form to
be agreed to among the parties prior to Closing (the “IP Assignment Agreement”), and duly executed
by the applicable Sellers, effecting the assignment to and assumption by Buyer of the Intellectual
Property Assets;

                       (iv)    the Seller Closing Certificate;

                       (v)     the FIRPTA Certificate;

                       (vi)    possession of all the Purchased Assets; provided that Purchased Assets
shall be deemed delivered to the extent located on Leased Property;

                       (vii)   a copy of the Sale Order entered by the Bankruptcy Court; and

                         (viii) such other duly executed customary instruments of transfer,
assumption, filings or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

               (b)     At the Closing, Buyer shall deliver to Seller Representative the following:

                       (i)     the Cash Consideration by wire transfer of immediately available funds
to an account designated in writing by Sellers to Buyer;

                       (ii)    the Assignment and Assumption Agreement, duly executed by the
Buyer;

                       (iii)   the Buyer Closing Certificate; and

                       (iv)    the certificate of the Secretary of Buyer required by Section 7.3(d).

        3.3      Limited Purpose License of Excluded IP. Effective as of the Closing, Sellers hereby
grant to Buyer a non-exclusive, transferable, sublicensable, perpetual, worldwide, irrevocable right and
license to use the Excluded IP for a period of six (6) months after the Closing (the “Interim Period”)
for the purpose of manufacturing, using, selling, offering for sale, importing, exporting, creating,
reproducing, distributing, marketing, promoting or otherwise exploiting the Purchased Assets in any
form in connection with the Business (the “Excluded IP License”). Buyer agrees that Buyer’s use of
the Excluded IP shall be expressly limited to and consistent with Sellers’ past usage of the Excluded
IP. For the avoidance of doubt, Buyer acknowledges and agrees that Sellers own the Excluded IP and



                                                  14
            Case 20-13103-BLS          Doc 330-1        Filed 03/16/21     Page 58 of 121




Buyer will not challenge in any court of law or in any other manner the validity of the Excluded IP or
Sellers’ exclusive ownership of the Excluded IP. Buyer will not attempt to register the Excluded IP,
alone or as part of Buyer’s own service marks, trademarks, or tradenames, in the United States or with
any other governmental entity anywhere in the world. In connection with Buyer’s use of the Excluded
IP, Buyer will not in any manner represent that it has any ownership right in the Excluded IP. Buyer
shall cause each sub-licensee, if any, to agree to and comply with the provisions of this Section 3.3 to
the same extent such provisions apply to Buyer.

         The Sale Order shall provide that during the Interim Period, the Sellers (or any successor
chapter 7 trustee), Chloe Coscarelli, Chef Chloe, LLC and their affiliates shall not be permitted to
oppose, petition to cancel, commence a legal action or otherwise challenge, object to or interfere with
the Buyer’s use of the Excluded IP; provided that if the Sellers (or any successor chapter 7 trustee),
Chloe Coscarelli, Chef Chloe, LLC and their affiliates determine in good faith that such use violates
the terms hereof and the Sale Order, such parties may seek a hearing before the Bankruptcy Court on
an expedited basis to resolve such dispute. Following the expiration of the Interim Period, Buyer’s
rights to the Excluded IP shall terminate.

        3.4     Transition Services. Prior to the Closing Date, Sellers and Buyer, to the extent they
deem necessary or desirable, shall negotiate in good faith and enter into a transition services agreement
pursuant to which the Parties shall use commercially reasonable efforts to assist the other Parties in
accomplishing a smooth transition of the Business from Sellers to Buyer. The Parties shall use
commercially reasonable efforts to obtain any consents, waivers or approvals from third parties
that are necessary for the provision and receipt of services under the transition services agreement.

                                             ARTICLE IV

                   REPRESENTATIONS AND WARRANTIES OF SELLERS

        As a material inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated herein, subject to the entry of the Sale Order, each Seller represents and
warrants to Buyer that the statements contained in this Article IV, except as set forth in the
correspondingly numbered Section of the Disclosure Schedules, as to such Seller, are true and correct
as of the date hereof.

         4.1    Organization and Qualification of Sellers. Each Seller is a corporation or limited
liability company duly organized or formed, as applicable, validly existing and in good standing under
the Laws of the state of such Seller’s organization or formation, as applicable, and has full entity power
and authority to own, operate or lease the properties and assets now owned, operated or leased by such
Seller and to carry on the Business as currently conducted.

        4.2      Authority of Sellers. The execution and delivery of this Agreement by each Seller, the
sale of the Purchased Assets, and the performance of the obligations of such Seller contemplated
hereby have been duly and validly authorized by all necessary action. Each Seller has the right, power,
authority, and legal capacity to enter into and perform this Agreement and the transaction contemplated
hereby, and this Agreement constitutes the valid and binding agreement of such Seller, enforceable
against such Seller in accordance with its terms, subject to the approval of the Bankruptcy Court.

       4.3    No Conflicts; Consents. The execution, delivery and performance by each Seller of
this Agreement and the Ancillary Documents to which it is a party, and the consummation of the


                                                   15
              Case 20-13103-BLS        Doc 330-1        Filed 03/16/21     Page 59 of 121




transactions contemplated hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of incorporation, bylaws or
other organizational documents of such Seller; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to such Seller, the Business or the Purchased
Assets owned by such Seller; or (c) except as set forth in Schedule 4.3 of the Disclosure Schedules,
require the consent, notice or other action by any Person under, conflict with, result in a violation or
breach of, constitute a default or an event that would constitute a default under, or result in the
acceleration of any Material Contract of such Seller; except in the cases of clauses (b) and (c), where
the violation, breach, conflict, default, acceleration or failure to give notice would not have a Material
Adverse Effect. No consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to each Seller in connection with
the execution and delivery of this Agreement or any of the Ancillary Documents and the consummation
of the transactions contemplated hereby and thereby by such Seller.

         4.4      Title to Purchased Assets. Each Seller has good and valid title to, or a valid leasehold
interest in, all of the Purchased Assets owned by such Seller. All such Purchased Assets are free and
clear of Encumbrances except for Permitted Encumbrances.

        4.5     Legal Proceedings; Governmental Orders.

                (a)      Except as set forth in Schedule 4.5(a) of the Disclosure Schedules, there are no
Actions pending or, to Sellers’ Knowledge, threatened against or by any Seller (a) relating to or
affecting the Business, the Purchased Assets or the Assumed Liabilities; or (b) that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this Agreement, which, in each
case, if determined adversely to such Seller would result in a Material Adverse Effect.

                (b)    There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting the Business which would have a Material Adverse
Effect.

        4.6     Compliance With Laws. Each Seller has at all times been in material compliance
with all Laws applicable to the conduct of the Business as currently conducted or the ownership and
use of the Purchased Assets by such Seller.

        4.7      Brokers. No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by this Agreement or any
Ancillary Document based upon arrangements made by or on behalf of Sellers.

         4.8    Permits. Schedule 4.8 contains a list of all material Permits that Sellers hold as of the
date hereof in connection with the operations of the Business. As of the date hereof, there is no
litigation pending or, to Sellers’ Knowledge, threatened in writing that seeks the revocation,
cancellation, suspension, failure to renew or adverse modification of any material Permits, except
where a failure of this representation and warranty to be so true and correct could not reasonably be
expected to have a Material Adverse Effect. To Sellers’ Knowledge, all required filings with respect
to the Permits have been made and all required applications for renewal thereof have been filed, except
where a failure of this representation and warranty to be so true and correct could not reasonably be
expected to have a Material Adverse Effect.




                                                   16
           Case 20-13103-BLS           Doc 330-1        Filed 03/16/21    Page 60 of 121




        4.9    Contracts. Sellers have made available, or within five (5) days of the date hereof shall
make available, to Buyer true and complete copies of all Material Contracts, as amended, supplemented
or otherwise modified through the date hereof.

        4.10    Real Property.

                 (a)     Schedule 4.10(a) sets forth a complete list of all of the Leased Property and a
true and complete list of all Leases for such Leased Property. Sellers have made available, or within
five (5) days of the date hereof shall make available, to Buyer true and complete copies of such Leases,
as amended, supplemented or otherwise modified through the date hereof.

                (b)     Sellers do not own any real property.

        4.11 No Other Representations and Warranties. Except for the representations and
warranties contained in this Article IV (including the related portions of the Disclosure Schedules), no
Seller nor any other Person has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of such Seller, including any representation or warranty as to the
accuracy or completeness of any information regarding the Business and the Purchased Assets
furnished or made available to Buyer and its Representatives, management presentations or in any
other form in expectation of the transactions contemplated hereby) or as to the future revenue,
profitability or success of the Business, or any representation or warranty arising from statute or
otherwise in law.

                                             ARTICLE V

                      REPRESENTATIONS AND WARRANTIES OF BUYER

         As a material inducement to Sellers to enter into this Agreement and to consummate the
transactions contemplated herein, subject to the entry of the Sale Order, Buyer represents and warrants
to Sellers that the statements contained in this Article V are true and correct as of the date hereof.

        5.1     Organization of Buyer. Each Buyer Party referenced on the signatures pages hereto
is duly organized, validly existing, in good standing and qualified to do business in the jurisdiction of
its organization.

         5.2     Authority of Buyer. Each Buyer Party has full corporate power and authority to enter
into this Agreement and the Ancillary Documents to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The execution and delivery by
each Buyer Party of this Agreement and any Ancillary Document, the performance by Buyer of its
respective obligations hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite corporate action on the
part of each Buyer Party. This Agreement has been duly executed and delivered by each Buyer Party,
and (assuming due authorization, execution and delivery by Sellers) this Agreement constitutes a legal,
valid and binding obligation of each Buyer Party enforceable against each Buyer Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights and remedies generally. When each Ancillary Document of each Buyer
Party is or will be a party has been duly executed and delivered by such Buyer Party (assuming due
authorization, execution and delivery by each other party thereto), such Ancillary Document will
constitute a legal and binding obligation of such Buyer Party enforceable against it in accordance with


                                                   17
           Case 20-13103-BLS          Doc 330-1        Filed 03/16/21    Page 61 of 121




its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally.

        5.3      No Conflicts; Consents. The execution, delivery, and performance by a Buyer Party
of this Agreement and the Ancillary Documents to which Buyer is a party, and the consummation of
the transactions contemplated hereby and thereby, do not and will not: (a) violate or conflict with any
provision of the articles of incorporation or other organizational documents of such Buyer Party;
(b) violate or conflict with any provision of any Law or Governmental Order applicable to such Buyer
Party; or (c) require the consent, notice, declaration, or filing with or other action by any Person or
require any permit, license, or Governmental Order.

        5.4      Brokers. No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by this Agreement or any
Ancillary Document based upon arrangements made by or on behalf of Buyer.

        5.5     Sufficiency of Funds. Buyer has sufficient cash on hand and has other sources of
immediately available funds to enable it to make payment of the Purchase Price and consummate the
transactions contemplated by this Agreement.

        5.6    Legal Proceedings. There are no Actions pending or, to Buyer’s knowledge,
threatened against or by Buyer that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement; and no event has occurred or circumstances exist that
may give rise or serve as a basis for any such Action.

      5.7  “As Is” Transaction. BUYER HEREBY ACKNOWLEDGES AND AGREES
THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ARTICLE IV ABOVE, SELLERS
MAKE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY MATTER RELATING TO THE PURCHASED ASSETS INCLUDING
EXPENSES TO BE INCURRED IN CONNECTION WITH THE PURCHASED ASSETS, THE
PHYSICAL CONDITION OF ANY PERSONAL PROPERTY COMPRISING A PART OF THE
PURCHASED ASSETS OR WHICH IS THE SUBJECT OF ANY OTHER LEASE OR OTHER
CONTRACT TO BE ASSUMED BY BUYER AT THE CLOSING, THE ENVIRONMENTAL
CONDITION OR OTHER MATTER RELATING TO THE PHYSICAL CONDITION OF ANY
REAL PROPERTY OR IMPROVEMENTS WHICH ARE THE SUBJECT OF ANY REAL
PROPERTY LEASE TO BE ASSUMED BY BUYER AT THE CLOSING, THE ZONING OF ANY
SUCH REAL PROPERTY OR IMPROVEMENTS, THE VALUE OF THE PURCHASED ASSETS
(OR ANY PORTION THEREOF), THE TRANSFERABILITY OF PROPERTY, THE TERMS,
AMOUNT, VALIDITY OR ENFORCEABILITY OF ANY ASSUMED LIABILITIES, THE
MERCHANTABILITY OR FITNESS OF THE PERSONAL PROPERTY OR ANY OTHER
PORTION OF THE PURCHASED ASSETS FOR ANY PARTICULAR PURPOSE, OR ANY
OTHER MATTER OR THING RELATING TO THE PURCHASED ASSETS OR ANY PORTION
THEREOF. WITHOUT IN ANY WAY LIMITING THE FOREGOING, SELLERS HEREBY
DISCLAIM ANY WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY PORTION OF THE PURCHASED
ASSETS. BUYER FURTHER ACKNOWLEDGES THAT BUYER HAS CONDUCTED AN
INDEPENDENT INSPECTION AND INVESTIGATION OF THE PHYSICAL CONDITION OF
THE PURCHASED ASSETS AND ALL SUCH OTHER MATTERS RELATING TO OR
AFFECTING THE PURCHASED ASSETS AS BUYER DEEMED NECESSARY OR
APPROPRIATE AND THAT IN PROCEEDING WITH ITS ACQUISITION OF THE PURCHASED


                                                  18
             Case 20-13103-BLS        Doc 330-1        Filed 03/16/21     Page 62 of 121




ASSETS, EXCEPT FOR ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN ARTICLE IV, BUYER IS DOING SO BASED SOLELY UPON SUCH INDEPENDENT
INSPECTIONS AND INVESTIGATIONS. ACCORDINGLY, BUYER WILL ACCEPT THE
PURCHASED ASSETS AT THE CLOSING “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS.”
FURTHERMORE BUYER HEREBY EXPRESSLY ACKNOWLEDGES THAT THE
ASSIGNMENT AND ASSUMPTION OF THE ASSIGNED CONTRACTS FORMING PART OF
THE PURCHASED ASSETS WILL BE CONSUMMATED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT NOTWITHSTANDING ANY AND ALL OUTSTANDING
DEFAULTS AND OTHER CLAIMS FOR FAILURES TO COMPLY WITH THE PROVISIONS OF
SUCH CONTRACTS, CERTAIN OF WHICH DEFAULTS OR CLAIMS MAY NOT BE SUBJECT
TO CURE OR WAIVER.

                                            ARTICLE VI

                                           COVENANTS

        6.1     Conduct of Business Prior to the Closing. From the date hereof until the Closing,
except as consented to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Sellers shall use commercially reasonable efforts to maintain and preserve intact the Business
and the Purchased Assets in the Ordinary Course. Among other things, no Seller shall assume, reject
or assign any Contract of Lease that may become an Assigned Contract other than with Buyer’s consent
or through the procedures contemplated by this Agreement.

       6.2     Access to Information.

                (a)     From and after the date of this Agreement until the Closing Date, Sellers shall,
upon reasonable advance notice, afford Buyer’s officers, independent public accountants, counsel,
consultants and other representatives, reasonable access during normal business hours to the Purchased
Assets and all records pertaining to the Purchased Assets; provided, however, notwithstanding the
foregoing (x) Buyer shall not be entitled to access any materials containing Privileged
Communications, (y) prior to Closing, upon advance notice to Seller Representative, Buyer shall be
permitted to contact any suppliers to, or customers or landlords of, the Business, and (z) prior to
Closing, without the prior written consent of Seller Representative, which consent shall not be
unreasonably conditioned, withheld or delayed, Buyer shall have no right to perform invasive or
subsurface investigations of the Leased Property. Buyer shall, and shall cause its Representatives to,
maintain confidentiality with respect to any access or information provided pursuant to this Section
6.2(a). Reasonable access to Records shall include (i) the right of Sellers’ professionals to copy, at
Sellers’ expense, such documents and records as Sellers may request in furtherance of the purposes
described above and (ii) Buyer’s copying and delivering to a Seller such documents or records as such
Seller may request, but only to the extent a Seller furnishes Buyer with reasonably detailed written
descriptions of the materials to be so copied and such Seller reimburses Buyer for the reasonable costs
and expenses thereof.

               (b)      Buyer may not communicate with those counterparties to Assigned Contracts,
without the prior written consent of Seller Representative, which consent shall not be unreasonably
conditioned, withheld or delayed.




                                                  19
              Case 20-13103-BLS         Doc 330-1        Filed 03/16/21     Page 63 of 121




        6.3     Notice of Certain Events.

                (a)     From the date hereof until the Closing, Seller Representative shall promptly
notify Buyer in writing of:

                         (i)     any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had a Material Adverse Effect, (B) has resulted in any representation or
warranty made by a Seller hereunder not being true and correct or (C) has resulted in the failure of any
of the conditions set forth in Section 7.2 to be satisfied;

                        (ii)    any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; and

                         (iii) any Actions commenced or, to Sellers’ Knowledge, threatened against,
relating to or involving or otherwise affecting the Business, the Purchased Assets or the Assumed
Liabilities that, if pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 4.5 or that relates to the consummation of the transactions contemplated
by this Agreement.

               (b)     Buyer’s receipt of information pursuant to this Section 6.3 shall not operate as
a waiver or otherwise affect any representation, warranty or agreement given or made by a Seller in
this Agreement (including Section 8.1(b)) and shall not be deemed to amend or supplement the
Disclosure Schedules.

        6.4     Employees and Employee Benefits. Except as provided in Sections 2.1(o) and 2.3(e),
Sellers shall be solely responsible, and Buyer shall have no obligation whatsoever for, any
compensation or other amounts payable to any current or former employee, officer, director,
independent contractor or consultant of any Seller, including, without limitation, hourly pay,
commission, bonus, salary, accrued vacation, fringe, pension or profit sharing benefits or severance
pay for any period relating to the service with a Seller at any time on or prior to the Closing Date.

        6.5      Confidentiality. Buyer covenants and agrees to keep confidential (other than as may
be permitted or required under this Agreement) information provided to, or reviewed or accessed by,
Buyer or its Representatives pursuant to this Agreement. If this Agreement is, for any reason,
terminated prior to the Closing, the provisions of this Section 6.5 shall nonetheless continue in full
force and effect. From and after the Closing, Sellers shall, and shall cause their Affiliates to, hold, and
shall use its commercially reasonable efforts to cause its or their respective Representatives to hold, in
confidence any and all information, whether written or oral, concerning the Business (the “Business
Confidential Information”), except to the extent that Sellers can show that such information (a) is
generally available to and known by the public through no fault of a Seller, any of its Affiliates or their
respective Representatives; or (b) is lawfully acquired by a Seller, any of its Affiliates or their
respective Representatives from and after the Closing from sources which are not prohibited from
disclosing such information by a legal, contractual or fiduciary obligation. If a Seller or any of its
Affiliates or their respective Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, such Seller or such Seller’s Representative
shall promptly notify Buyer in writing and shall disclose only that portion of such information which
such Seller is advised by its counsel in writing is legally required to be disclosed, provided that such
Seller shall use commercially reasonable efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such information.


                                                    20
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21     Page 64 of 121




        6.6      Books and Records. In order to facilitate the resolution of any claims made against or
incurred by a Seller prior to the Closing or the continuing administration of the Bankruptcy Case for a
period of three years after the Closing, Buyer shall retain the Books and Records that are Purchased
Assets relating to periods prior to the Closing in a manner reasonably consistent with the prior practices
of such Seller; and upon reasonable notice, afford such Seller Representatives reasonable access
(including the right to make, at such Seller’s expense, photocopies), during normal business hours, to
such Books and Records.

        6.7     Closing Conditions. From the date hereof until the Closing, each party hereto shall
use commercially reasonable efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in Article VII hereof.

        6.8      Receivables. From and after the Closing, if a Seller or any of its Affiliates receives or
collects any funds relating to any Accounts Receivable or any other Purchased Asset, such Seller or its
Affiliate shall remit such funds to Buyer within a reasonable period of time after its receipt thereof.
From and after the Closing, if Buyer or its Affiliate receives or collects any funds relating to any
Excluded Asset, Buyer or its Affiliate shall remit any such funds to Seller Representative within a
reasonable period of time after its receipt thereof.

        6.9      Transfer Taxes. Any sales, purchases, transfer, stamp, documentary stamp, use, or
similar taxes, if any, that may be payable by reason of the sale of the Purchased Assets under this
Agreement or the transactions contemplated herein shall be borne and timely paid by Buyer.

         6.10 Prorations. Rent, Taxes (other than Taxes imposed or assessed on income), utilities,
and prepaid expenses related to the Purchased Assets shall be prorated between Sellers and Buyer as
of the Closing Date; provided that, for the avoidance of doubt, all property Taxes shall be pro-rated
based on the period to which the tax applies without regard to the date of assessment. All obligations
due in respect of periods prior to and including the Closing Date, unless included as an Assumed
Liability, shall be the obligations of Sellers, and all obligations due in respect of periods after the
Closing Date shall be the obligations of and shall be paid in full or otherwise satisfied by Buyer;
provided that amounts that Buyer is obligated to pay under this Section 6.10 shall be treated as a credit
to Sellers at Closing (and paid by Buyer to Sellers in cash at Closing) to the extent that the amount
either (i) was already paid by or on behalf of a Seller prior to the Closing or (ii) is a Tax for which the
Sale Order provides for such obligation to attach to the Purchase Price, in which case such Tax
obligation shall be retained by Sellers. For purposes of this Section 6.10, rent shall be prorated on the
basis of a thirty (30) day month.

        6.11 Further Assurances. Following the Closing, each of the parties hereto shall, and shall
cause their respective Affiliates to, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably required to carry out
the provisions hereof and give effect to the transactions contemplated by this Agreement and the
Ancillary Documents.




        6.12    Bankruptcy Court Matters.




                                                    21
            Case 20-13103-BLS          Doc 330-1        Filed 03/16/21     Page 65 of 121




                 (a)      This Agreement is the “Stalking Horse APA” referenced in the Bidding
Procedures Order. This Agreement is subject to approval by the Bankruptcy Court and the
consideration by Sellers of higher and/or otherwise better competing bids that are otherwise consistent
with the Bid Procedures (each a “Competing Bid”). From the Effective Date and until the designation
of a Winning Bidder, Sellers are permitted to cause Seller Representatives and Affiliates to initiate
contact with, solicit, or encourage submission of any inquiries, proposals, or offers by, any Person (in
addition to Buyer and Buyer’s affiliates, agents and representatives) in connection with any sale or
other disposition of the Sellers’ assets or equity interests. In addition, Sellers may respond to any
inquiries or offers to purchase all or any part of the Purchased Assets or equity interests in Sellers and
perform any and all other acts related thereto that are required under the Bankruptcy Code, the Bidding
Procedures Order, or other applicable Law, including supplying information relating to the Business
and the assets of Sellers or any of its Affiliates to prospective purchasers. Sellers acknowledge and
agree that Buyer is a Qualified Bidder (for purposes of, and as such term is defined in, the Bid
Procedures), and to the extent that any additional Qualified Bids (as such term is defined in the Bid
Procedures) are timely submitted, Buyer shall be entitled to participate at the Auction. If no Qualified
Bids (other than the bid of Buyer) are timely received, the Auction shall be cancelled and Sellers shall
take all actions, in accordance with the Bid Procedures and subject to the terms hereof, necessary to
consummate the transactions contemplated by this Agreement.

                 (b)    At the Sale Hearing or such other hearing agreed to by Sellers and Buyer, if
Buyer is designated as the Winning Bidder, Sellers shall seek an order of the Bankruptcy Court, which
order may be an order (the “Sale Order”), in form and substance reasonably acceptable to Buyer, that
among things: (i) approves the sale of the Purchased Assets to Buyer on the terms and conditions set
forth in this Agreement, and authorizes Sellers to proceed with the sale of the Purchased Assets to
Buyer on the terms and conditions set forth in this Agreement and the Sale Order, (ii) includes a specific
finding that Buyer is a good faith purchaser of the Purchased Assets within the meaning of Section
363(m) of the Bankruptcy Code and is entitled to the protections of Section 363(m) of the Bankruptcy
Code, (iii) states that the sale of the Purchased Assets to Buyer shall be free and clear of all
Encumbrances (except as expressly provided in this Agreement), (iv) contains Seller release and
exculpation provisions with respect to Buyer; and (v) approves Sellers’ assumption and assignment to
Buyer of the Assigned Contracts pursuant to Section 365 of the Bankruptcy Code subject to Buyer’s
satisfaction of the Cure Costs and Buyer’s ability to demonstrate to the Bankruptcy Court adequate
assurance of future performance under the Assigned Contracts. Buyer shall provide a copy of such
financial information as may be required by the Bankruptcy Court to demonstrate Buyer’s ability to
assume, or to take an assignment of, the Assigned Contracts. Both Buyer’s and Sellers’ obligations to
consummate the transactions contemplated in this Agreement are conditioned upon the Bankruptcy
Court’s entry of the Sale Order or such other order in form and substance acceptable to Buyer (the
“Other Acceptable Order”).

                (c)     Sellers and Buyer agree that, in the event that Buyer is not the Winning Bidder
at the Auction, and the Alternative Transaction with the Winning Bidder does not close, if and only if
Buyer is the Backup Bidder, Buyer shall promptly consummate the transactions set forth in this
Agreement upon the terms and conditions as set forth herein, including the Purchase Price as the same
may be modified by Buyer at the Auction. The parties hereto acknowledge that time is of the essence
in achieving Closing and shall undertake all commercially reasonable efforts to reach Closing in a
timely manner.

             (d)     If the Sale Order or any other orders of the Bankruptcy Court relating to this
Agreement shall be appealed by any person (or a petition for certiorari or motion for rehearing or


                                                   22
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21     Page 66 of 121




reargument shall be filed with respect thereto), each party hereto agrees to use commercially reasonable
efforts to obtain an expedited resolution of such appeal; provided, however, that nothing herein shall
preclude the parties hereto from consummating the transactions contemplated herein if the Sale Order
or the Other Acceptable Order shall have been entered and has not been stayed in which event Buyer
shall be able to assert the benefits of Section 363(m) of the Bankruptcy Code.

        6.13 Bulk Sales Laws. The parties hereby waive compliance with the provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction that may otherwise be applicable with
respect to the sale of any or all of the Purchased Assets to Buyer.

        6.14    Employee Matters.

                 (a)      Sellers shall provide Buyer with a list of all current Employees of each Seller.
At least three (3) Business Days prior to the Closing Date, Buyer will provide Sellers with a schedule
setting forth a list of the names of employees who Buyer shall offer to employ (each an “Offeree”).
Prior to the Closing, Buyer shall offer (or cause a designee of Buyer to offer) to employ the Offerees
(i) to operate the Continuing Restaurants, with employment commencing as of the Closing Date or (ii)
to be employed in the Buyer’s head office with employment commencing on the Closing Date. Each
Offeree who accepts such offer prior to the Closing shall be referred to herein as a “Transferred
Employee.” Each Seller shall, effective as of the day prior to the Closing Date, discharge all current
employees who are Transferred Employees. Except to the extent Sellers fail to comply in any material
respects with Section 6.14(b)(i) and Section 6.14(b)(iii), Buyer hereby agrees that the written offer to
an Offeree shall include a level of base salary, wages and benefits that are substantially comparable in
the aggregate to the base salary, wages and benefits provided to such Offeree by Sellers as of the
Closing Date.

                (b)     Following the date of this Agreement:

                      (i)   Sellers shall allow Buyer or any of its Representatives reasonable
access upon reasonable advance notice to meet with and interview the current employees who are
members of executive management and other employees reasonably requested during normal business
hours;

                        (ii)     Sellers shall not, nor shall any Seller authorize or direct or give express
permission to any Affiliate, officer, director or employee of any Seller or any Affiliate, to (A) interfere
with Buyer’s or its Representatives’ rights under Section 6.14(a) to make offers of employment to any
Offeree, or (B) solicit or encourage any Offeree not to accept, or to reject, any such offer of
employment;

                         (iii)  Sellers shall provide reasonable cooperation and information to Buyer
or the relevant Representative as reasonably requested by Buyer or such Representative with respect
to its determination of terms and conditions of employment for any Offeree;

                      (iv)    Sellers shall process the payroll for and pay, or cause to be paid, the
base wages, base salary and benefits that are due and payable on or prior to the Closing Date with
respect to all employees of Sellers. Seller shall withhold and remit all applicable payroll taxes as
required by Law on or prior to the Closing Date with respect to all employees of Sellers as of such
date; and




                                                    23
           Case 20-13103-BLS           Doc 330-1        Filed 03/16/21    Page 67 of 121




                         (v)     Buyer shall process the payroll for and shall pay, or cause to be paid,
base wages, base salary and benefits that accrue after the Closing Date with respect to all Transferred
Employees. Buyer shall withhold and remit all applicable payroll taxes as required by Law after the
Closing Date with respect to Transferred Employees. In addition, Buyer shall (or shall cause its
designee to) process all employee and Tax reporting covering the periods prior to the Closing in
connection with the Transferred Employees that will be required to be prepared and delivered after the
Closing; provided, that the foregoing shall not be construed as requiring, and neither Sellers nor any
of their Affiliates shall take any affirmative action that would have the effect of requiring, Buyer to
continue any specific employee benefit plan or to continue the employment of any specific person.
Nothing in this Agreement is intended to establish, create or amend, nor shall anything in this
Agreement be construed as establishing, creating or amending, any employee benefit plan, practice or
program of Buyer, any of its Affiliates or any of Sellers’ Employee Benefit Plans, nor shall anything
in this Agreement create or be construed as creating any contract of employment or as conferring upon
any Transferred Employee or upon any other person, other than the parties to this Agreement in
accordance with its terms, any rights to enforce any provisions of this Agreement under ERISA or
otherwise.

        6.15 Publicity. Except as required by the Bankruptcy Court in connection with the
Bankruptcy Case, on the Closing Date in forms mutually agreeable to Sellers and Buyer, Buyer
and Sellers will not issue any press release or public announcement concerning this Agreement or
the transactions contemplated hereby without obtaining the prior written approval of the other
party, which approval may not be unreasonably withheld, except that such consent shall not be
required in connection with ordinary or required pleadings made by any Seller in the Bankruptcy
Court or if disclosure is otherwise required by applicable Law or by the Bankruptcy Court;
provided, however, that Buyer or Sellers, as applicable, will use its or their commercially
reasonable efforts consistent with such applicable Law or Bankruptcy Court requirement to consult
with the other parties with respect to the text of any such required disclosure; provided, further,
that nothing in this Section 6.15 shall restrict Buyer and its Affiliates’ disclosure of information
regarding the transactions contemplated hereby, including information related to Buyer’s
determination to enter into this Agreement, to investors or prospective investors of Buyer or its
Affiliates.

                                            ARTICLE VII

                                     CONDITIONS TO CLOSING

        7.1      Conditions to Obligations of All Parties. The obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to the satisfaction or
waiver, at or prior to the Closing, of each of the following conditions:

                (a)     [Reserved]

                (b)     The Bankruptcy Court shall have entered the Sale Order or the Other
Acceptable Order in the Bankruptcy Case, authorizing the transactions set forth in this Agreement and
approving this Agreement, in form and substance reasonably acceptable to Sellers and Buyer, and as
of the Closing Date the Sale Order or the Other Acceptable Order shall be in full force and effect, shall
not then be stayed, and shall not have been vacated or reversed, and shall have become a final order.




                                                   24
           Case 20-13103-BLS           Doc 330-1        Filed 03/16/21    Page 68 of 121




                (c)     [Reserved]

                (d)      No injunction, stay, or similar Order issued by any Governmental Authority
shall be in effect that restrains, enjoins, stays, or prohibits the consummation of the transactions set
forth in this Agreement.

        7.2      Conditions to Obligations of Buyer. The obligations of Buyer to consummate the
transactions contemplated by this Agreement shall be subject to the satisfaction or Buyer’s waiver, at
or prior to the Closing, of each of the following conditions:

                (a)      Other than the representations and warranties of Sellers contained in
Section 4.1, Section 4.2, and Section 4.7, the representations and warranties of Sellers contained in
Article IV of this Agreement delivered pursuant hereto shall be true and correct in all respects (in the
case of any representation or warranty qualified by materiality or Material Adverse Effect) or in all
material respects (in the case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties that address matters
only as of a specified date, the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Sellers contained in Section 4.1, Section 4.2, and
Section 4.7 shall be true and correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

                (b)   Sellers shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the Ancillary
Documents to be performed or complied with by Sellers prior to or on the Closing Date; provided, that,
with respect to agreements, covenants and conditions that are qualified by materiality, Sellers shall
have performed such agreements, covenants and conditions, as so qualified, in all respects.

              (c)    Sellers shall have delivered to Buyer duly executed counterparts to the
Ancillary Documents and such other documents and deliveries set forth in Section 3.2(a).

               (d)      Buyer shall have received a certificate, dated the Closing Date and signed by a
duly authorized officer of Seller Representative, that each of the conditions set forth in Section 7.2(a)
and Section 7.2(b) have been satisfied (the “Seller Closing Certificate”).

                (e)   To the extent applicable, Buyer shall have received a certificate pursuant to
Treasury Regulations Section 1.1445-2(b) (the “FIRPTA Certificate”) that each Seller is not a foreign
person within the meaning of Section 1445 of the Code duly executed by such Seller.

                (f)     The Bankruptcy Court shall approve the terms of the Excluded IP License set
forth in Section 3.3 and the Sale Order shall so find and hold.

               (g)    From the Effective Date until the Closing Date, there shall not have occurred
and be continuing any Material Adverse Effect.




                                                   25
              Case 20-13103-BLS         Doc 330-1        Filed 03/16/21     Page 69 of 121




        7.3      Conditions to Obligations of Sellers. The obligations of Sellers to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment or Sellers’ waiver, at
or prior to the Closing, of each of the following conditions:

                 (a)     Other than the representations and warranties of Buyer contained in
Section 5.1, Section 5.2 and Section 5.4, the representations and warranties of Buyer contained in this
Agreement delivered pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that specified date in all respects).
The representations and warranties of Buyer contained in Section 5.1, Section 5.2 and Section 5.4 shall
be true and correct in all respects on and as of the date hereof and on and as of the Closing Date with
the same effect as though made at and as of such date.

                 (b)   Buyer shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the Ancillary
Documents to be performed or complied with by Buyer prior to or on the Closing Date; provided, that,
with respect to agreements, covenants and conditions that are qualified by materiality, Buyer shall have
performed such agreements, covenants and conditions, as so qualified, in all respects.

                (c)   Buyer shall have delivered to Seller Representative duly executed counterparts
to the Ancillary Documents and such other documents and deliveries set forth in Section 3.2(b).

               (d)     Seller Representative shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Buyer, that each of the conditions set forth in Section 7.3(a)
and Section 7.3(b) have been satisfied (the “Buyer Closing Certificate”).

               (e)      Seller Representative shall have received a certificate of the Secretary (or
equivalent officer) of Buyer certifying that attached thereto are true and complete copies of all
resolutions adopted by the board of directors of Buyer authorizing the execution, delivery and
performance of the Sale Documents and the consummation of the transactions contemplated hereby
and thereby, and that all such resolutions are in full force and effect and are all the resolutions adopted
in connection with the transactions contemplated hereby and thereby.

        7.4     Frustration of Closing Conditions. With respect to the conditions to Buyer’s and
Sellers’ respective obligations to consummate the transactions contemplated by this Agreement as
provided hereunder and each such party’s right to terminate this Agreement as provided herein, neither
Buyer nor any Seller may rely on the failure of any condition set forth in this Article VII to be satisfied
if such failure was caused by such party’s material breach, or failure to act in good faith or to use its
commercially reasonable efforts to cause the condition to be satisfied to the extent required.

                                            ARTICLE VIII

                                           TERMINATION

        8.1     Termination. This Agreement may be terminated at any time prior to the Closing:




                                                    26
            Case 20-13103-BLS           Doc 330-1         Filed 03/16/21     Page 70 of 121




                (a)      by the mutual written consent of Seller Representative and Buyer;

                (b)      by Buyer by written notice to Seller Representative if:

                        (i)      Buyer is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any representation, warranty, covenant
or agreement made by a Seller pursuant to this Agreement that would give rise to the failure of any of
the conditions specified in Article VII and such breach, inaccuracy or failure has not been cured within
three (3) Business Days of Seller Representative’s receipt of written notice of such breach from Buyer;

                         (ii)    any of the conditions set forth in Section 7.1 or Section 7.2 shall not have
been, or if it becomes apparent that any of such conditions will not be, fulfilled by the Outside Date,
unless such failure shall be due to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to the Closing;

                       (iii)    if the Bankruptcy Case is dismissed or converted to cases under Chapter
7 of the Bankruptcy Code or upon the appointment of a trustee or other Person responsible for operation
or administration of Sellers or their business or assets, or a responsible officer for any Seller, or an
examiner with enlarged powers relating to the operation or administration of the applicable Seller or its
business or assets;

                          (iv)    upon the occurrence of an event of default under the DIP Order,
including failure to satisfy the milestones in connection therewith; or

                     (v)     if following entry by the Bankruptcy Court of the Sale Order or the
Other Acceptable Order, the Sale Order or the Other Acceptable Order is amended, modified or
supplemented without Buyer’s prior written consent or is voided, reversed or vacated.

                (c)      by Seller Representative by written notice to Buyer if:

                        (i)     No Seller is then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any representation, warranty, covenant
or agreement made by Buyer pursuant to this Agreement that would give rise to the failure of any of
the conditions specified in Article VII and such breach, inaccuracy or failure has not been cured by
Buyer within three (3) Business Days of Buyer’s receipt of written notice of such breach from Seller
Representative; or

                         (ii)    any of the conditions set forth in Section 7.1 or Section 7.3 shall not have
been, or if it becomes apparent that any of such conditions will not be, fulfilled by the Outside Date,
unless such failure shall be due to the failure of Sellers to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to the Closing; or

                 (d)    by Buyer or Seller Representative in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement illegal or otherwise
prohibited or (ii) any Governmental Authority shall have issued a Governmental Order restraining or
enjoining the transactions contemplated by this Agreement, and such Governmental Order shall have
become final and non-appealable.




                                                     27
              Case 20-13103-BLS        Doc 330-1        Filed 03/16/21     Page 71 of 121




                (e)    automatically, if Sellers enter into a definitive agreement with respect to an
Alternative Transaction and the Bankruptcy Court enters an Order approving an Alternative
Transaction; provided, however, that if the Auction is held and Buyer is designated as the Backup
Bidder than this Agreement shall not terminate pursuant to this Section 8.1(e) until the closing of the
Alternative Transaction.

              (f)      the Bankruptcy Court enters an Order that otherwise precludes the
consummation of the transactions set forth herein on the terms and conditions set forth in this
Agreement, subject to any limitations set forth in the Bidding Procedures Order.

        8.2     Effect of Termination. In the event of the termination of this Agreement in accordance
with this Article VIII, this Agreement shall forthwith become void and there shall be no liability on
the part of any party hereto except:

                (a)     as set forth in this Article VIII and Section 6.5 hereof; and

               (b)     that nothing herein shall relieve any party hereto from liability for any willful
breach of any provision hereof.

                                             ARTICLE IX

                                         MISCELLANEOUS

        9.1    Expenses. Except as otherwise expressly provided herein or in the DIP order, all costs
and expenses, including, without limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions contemplated hereby
shall be paid by the party incurring such costs and expenses, whether or not the Closing shall have
occurred.

        9.2     Seller Representative.

                (a)     Each Seller irrevocably appoints BC Hospitality as the representative, agent
and proxy for such Seller (the “Seller Representative”) for all purposes under this Agreement and Sale
Documents, including the full power and authority to act on such Seller’s behalf to: (i) consummate
the transactions contemplated by the Sale Documents, (ii) negotiate disputes arising under, or relating
to the Sale Documents, (iii) receive and disburse to such Seller any funds received on behalf of Sellers
under the Sale Documents, (iv) withhold any amounts received on behalf of Sellers pursuant to the
Sale Documents or otherwise to satisfy any and all obligations or liabilities incurred by Sellers of the
Seller Representative in the performance of its duties hereunder or thereunder, (v) execute and deliver
any amendment or waiver to this Agreement or the Sale Documents (in each case, without the prior
approval of Sellers), and (vi) take all other actions to be taken by or on behalf of Sellers in connection
with the Sale Documents. Sellers further agree that such agency and proxy are coupled with an interest,
are therefore irrevocable without the consent of the Seller Representative and shall survive the
bankruptcy, dissolution or liquidation of any Seller. All decisions and actions by the Seller
Representative shall be binding upon all of the Sellers, and no Seller shall have the right to object,
dissent, protest or otherwise contest the same. The Seller Representative shall have no duties or
obligations hereunder, including any fiduciary duties, except those set forth herein, and such duties
and obligations shall be determined solely by the express provisions of this Agreement.




                                                   28
            Case 20-13103-BLS           Doc 330-1         Filed 03/16/21     Page 72 of 121




                 (b)     Each Seller severally, for itself only and not jointly, agrees to indemnify and
hold harmless the Seller Representative and its Representatives against all expenses (including
reasonable attorneys’ fees), judgments, fines and amounts incurred by such Persons in connection with
any action, suit or proceeding to which the Seller Representative or such other Person is made a party
by reason of the fact that it is or was acting as, or at the direction of, the Seller Representative pursuant
to the terms of this Agreement.

                 (c)     Neither the Seller Representative nor any of its Representatives shall incur any
liability to any Seller by virtue of the failure or refusal of such Persons for any reason to consummate
the transactions contemplated hereby or relating to the performance of their duties hereunder, except
for actions or omissions constituting intentional and knowing fraud. The Seller Representative and its
Representatives shall have no liability in respect of any action, claim or proceeding brought against
such Persons by any Seller, regardless of the legal theory under which such liability or obligation may
be sought to be imposed, whether sounding in contract or tort, or whether at law or in equity, or
otherwise, if such Persons took or omitted taking any action in good faith.

                 (d)     In the event that the Seller Representative becomes unable or unwilling to
continue in its capacity as the Seller Representative, or if the Seller Representative resigns as the Seller
Representative, a majority-in-number of the Sellers may, by written consent, appoint a new
representative as the Seller Representative. Notice and a copy of the written consent appointing such
new representative and bearing the signatures of a majority-in-number of the Sellers must be delivered
to Buyer and each Seller. Such appointment will be effective upon the later of the date indicated in
the consent or the date such consent is received by Buyer.

                 (e)     Buyer shall be entitled to rely upon any action or decision of, or instruction by,
or any document or other paper delivered by, the Seller Representative on behalf of the Sellers (without
any obligation to inquire into the authority of the Seller Representative or the genuineness or
correctness of such document or other paper or any signature of the Seller Representative), and Buyer
shall not be liable to any Seller for any action taken or omitted to be taken by Buyer in such reliance
or with respect to actions, decisions and determinations of the Seller Representative.

        9.3     Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt); (b) when received by the addressee if sent by
a nationally recognized overnight courier (receipt requested); (c) on the date sent by email of a PDF
document (with confirmation of transmission) if sent during normal business hours of the recipient,
and on the next Business Day if sent after normal business hours of the recipient; or (d) on the third
day after the date mailed, by certified or registered mail, return receipt requested, postage prepaid.
Such communications must be sent to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with this Section 9.3):

            If to Seller Representative: BC Hospitality Group Inc.
                                         205 Hudson Street, Suite 1001
                                         New York, NY 10013
                                         Attention: Patrick J. Bartels, Jr., Director
                                         Email: patrick@redanadvisors.com
            with a copy (that shall not constitute notice) to:




                                                     29
Case 20-13103-BLS   Doc 330-1     Filed 03/16/21   Page 73 of 121




                    Young Conaway Stargatt & Taylor, LLP
                    Rodney Square
                    1000 North King Street
                    Wilmington, DE 19801
                    Attention: M. Blake Cleary, Esq.
                    Email: mbcleary@ycst.com

If to Buyer:
                    Bain Capital Double Impact Fund, LP and BCIP Double
                    Impact Associates, L.P.
                    200 Clarendon Street
                    Boston, MA 02116
                    Attention: Todd Cook
                               David Hutchins
                    Email: TCook@BainCapital.com
                            DHutchins@BainCapital.com

                    Kitchen Fund, LP and KF-Chloe, LLC
                    500 Park Avenue, 4th Floor
                    New York, New York 10022
                    Attention: Gregory Golkin
                    Email: greg@kitchenfund.com
                    Qoot International UK Limited
                    11 Dover Street, First Floor
                    Mayfair, London W1S 4LH
                    Attention: Simon Wright
                    Email: simon.wright@qootco.com

                    Lion/BC LLC
                    21 Grosvenor Place
                    London SW1X 7HF
                    Attention: Simon Brown,
                    Attorney for Cottesmore Partners LLP,
                    Managing Member of Lion/BC LLC

                    Collab+Consumer I, L.P.
                    347 Bowery, 2nd Floor
                    New York, New York 10003
                    Attention: Craig Shapiro


with a copy to:     Willkie Farr & Gallagher LLP
                    787 Seventh Avenue
                    New York, NY 10019
                    Attention: Paul V. Shalhoub, Esq.
                               Andrew S. Mordkoff, Esq.



                             30
           Case 20-13103-BLS           Doc 330-1        Filed 03/16/21    Page 74 of 121




                                        Email: pshalhoub@willkie.com
                                               amordkoff@willkie.com
         9.4      Interpretation. For purposes of this Agreement, (a) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without limitation”; (b) the word “or”
is not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Disclosure Schedules, Schedules and Exhibits mean the Articles and Sections of, and
Disclosure Schedules, Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the provisions thereof; and
(z) to a statute means such statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules, Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this Agreement to the same extent
as if they were set forth verbatim herein.

        9.5      Headings. The headings in this Agreement are for reference only and shall not affect
the interpretation of this Agreement.

         9.6     Severability. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or unenforceability shall not affect any
other term or provision of this Agreement or invalidate or render unenforceable such term or provision
in any other jurisdiction. Upon such determination that any term or other provision is invalid, illegal
or unenforceable, the parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually acceptable manner in order
that the transactions contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

        9.7     Entire Agreement. This Agreement and the Ancillary Documents constitute the sole
and entire agreement of the parties to this Agreement with respect to the subject matter contained herein
and therein, and supersede all prior and contemporaneous understandings and agreements, both written
and oral, with respect to such subject matter. In the event of any inconsistency between the statements
in the body of this Agreement and those in the Ancillary Documents, the Exhibits, the Schedules and
Disclosure Schedules (other than an exception expressly set forth as such in the Disclosure Schedules),
the statements in the body of this Agreement will control, except as otherwise provided in the Sale
Order.

         9.8    Successors and Assigns; Joint and Several Liability. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign its rights or obligations hereunder without the prior written
consent of the other parties, which consent shall not be unreasonably withheld or delayed; provided,
however, that prior to the Closing Date, Buyer may, without the prior written consent of Sellers, assign
all or any portion of its rights under this Agreement to one or more of its direct or indirect parent
entities or wholly-owned subsidiaries. No assignment shall relieve the assigning party of any of its
obligations hereunder. Notwithstanding anything to the contrary set forth herein, if and when included
within the term “Buyer,” as used in this Agreement, there is more than one Person, each Person shall
be jointly and severally liable for the obligations of Buyer set forth herein, and all notices and



                                                   31
            Case 20-13103-BLS          Doc 330-1        Filed 03/16/21     Page 75 of 121




agreements given or made by, with or to any one such Person shall be deemed to have been given or
made by, with or to all such Persons included in the term “Buyer.”

        9.9     No Third-party Beneficiaries. This Agreement is for the sole benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

        9.10 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto. No waiver by any
party of any of the provisions hereof shall be effective unless explicitly set forth in writing and signed
by the party so waiving. No waiver by any party shall operate or be construed as a waiver in respect of
any failure, breach or default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No failure to exercise, or delay
in exercising, any right, remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

        9.11    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

           (a)  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE EXTENT APPLICABLE, AND
WHERE STATE LAW IS IMPLICATED THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF, INCLUDING
AS TO MATTERS OF CONSTRUCTION, VALIDITY, AND PERFORMANCE.

           (b)    BUYER AND SELLERS AGREE THAT THE BANKRUPTCY COURT
SHALL HAVE EXCLUSIVE JURISDICTION OVER ALL DISPUTES AND OTHER MATTERS
RELATING TO (I) THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT OR
ANY ANCILLARY DOCUMENT EXECUTED PURSUANT TO THIS AGREEMENT; OR (II)
THE PURCHASED ASSETS AND ASSUMED LIABILITIES ASSUMED PURSUANT TO OR
ARISING OUT OF THIS AGREEMENT OR ANY ANCILLARY DOCUMENT EXECUTED
PURSUANT TO THIS AGREEMENT, AND BUYER EXPRESSLY CONSENTS TO AND
AGREES NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION. EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        9.12 Counterparts. This Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall be deemed to be one and the same agreement. A
signed copy of this Agreement delivered by facsimile, email or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed copy of this Agreement.

                                  [SIGNATURE PAGE FOLLOWS]




                                                   32
          Case 20-13103-BLS         Doc 330-1       Filed 03/16/21         Page 76 of 121




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly authorized.

SELLERS:

BC HOSPITALITY GROUP INC.,a Delaware corporation
BC HOSPITALITY GROUP LLC, a New York limited liability company
BC INTERNATIONAL LLC, a Delaware limited liability company
BC COMMISSARY NJ LLC, a New York limited liability company
E2 185 BLEECKER LLC, a New York limited liability company
E2 60 WEST 22ND STREET LLC, a New York limited liability company
E2 LAFAYETTE LLC, a New York limited liability company
BC WILLIAMSBURG LLC, a New York limited liability company
BCRC LLC, a New York limited liability company
CW SSS LLC, a New York limited liability company
BC UNION SQUARE LLC, a New York limited liability company
BC 1385 BROADWAY LLC, a New York limited liability company
BC 630 LEXINGTON LLC, a New York limited liability company
CCSW FENWAY LLC, a Massachusetts limited liability company
E2 SEAPORT LLC, a New York limited liability company
BC BACK BAY LLC, a Massachusetts limited liability company
BC PROVIDENCE LLC, a Rhode Island limited liability company
BC SILVER LAKE LLC, a Delaware limited liability company
BC CENTURY CITY LLC, a California limited liability company
BC WEST HOLLYWOOD LLC, a California limited liability company


By: _________________________________
Name: Patrick Bartels
Title: Authorized Person




                            [Signature page to Asset Purchase Agreement]
           Case 20-13103-BLS       Doc 330-1     Filed 03/16/21    Page 77 of 121
        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly authorized.

BUYER:

BAIN CAPITAL DOUBLE IMPACT FUND, LP,

By: Bain Capital Double Impact Partners, LP
Its: General Partner

By: Bain Double Impact Investors, LLC
Its: General Partner



By:_________________________________
   Name: Todd Cook
   Title: Authorized Signatory



BCIP DOUBLE IMPACT ASSOCIATES, L.P.,

By: Boylston Coinvestors, LLC
Its: General Partner


By:_________________________________
   Name: Todd Cook
   Title: Authorized Signatory




KITCHEN FUND, LP.



By: _________________________________
    Name: Gregory Golkin




KF-CHLOE, LLC


By: _________________________________
    Name: Gregory Golkin
          Case 20-13103-BLS        Doc 330-1     Filed 03/16/21   Page 78 of 121




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly authorized.


BUYER:

BAIN CAPITAL DOUBLE IMPACT FUND, LP,



By: __________________________________
   Name: Bryan Curran



BCIP DOUBLE IMPACT ASSOCIATES, L.P.,



By: __________________________________
   Name: Bryan Curran




KITCHEN FUND, LP.,



By: __________________________________
   Name: Gregory Golkin



KF-CHLOE, LLC,


By: __________________________________
   Name: Gregory Golkin
          Case 20-13103-BLS      Doc 330-1    Filed 03/16/21   Page 79 of 121




QOOT INTERNATIONAL UK LIMITED



By: ____________________________________
    Name: Simon Wright




LION/BC LLC


By: ____________________________________
    Name: Simon Brown,
          Attorney for Cottesmore Partners LLP,
          Managing Member of Lion/BC LLC




COLLAB+CONSUMER I, L.P.



By: ____________________________________
    Name: Craig Shapiro
           Case 20-13103-BLS         Doc 330-1        Filed 03/16/21   Page 80 of 121




QOOT INTERNATIONAL UK LIMITED



By: ----------------
    Name: Simon Wright




LION/BC LLC


By:   -----�l::.F'-'-----'----------,,,,,-,C:------
      Name: Simon Brown,
            Attorne     ottesmore Partners LLP,
            Managing Member of Lion/BC LLC




COLLAB+CONSUMER I, L.P.



By: ---------------
    Name: Craig Shapiro
          Case 20-13103-BLS      Doc 330-1    Filed 03/16/21   Page 81 of 121




QOOT INTERNATIONAL UK LIMITED



By: ____________________________________
    Name: Simon Wright




LION/BC LLC


By: ____________________________________
    Name: Simon Brown,
          Attorney for Cottesmore Partners LLP,
          Managing Member of Lion/BC LLC




COLLAB+CONSUMER I, L.P.
By: Collab+Consumer GP, LLC
Its: General Partner



By: ____________________________________
    Name: Craig Shapiro, Managing Director
            Case 20-13103-BLS      Doc 330-1   Filed 03/16/21   Page 82 of 121




                                      SCHEDULE A

1.    BC Hospitality Group LLC
2.    BC International LLC
3.    BC Commissary NJ LLC
4.    E2 185 Bleecker LLC
5.    E2 60 West 22nd Street LLC
6.    E2 Lafayette LLC
7.    BC Williamsburg LLC
8.    BCRC LLC
9.    CW SSS LLC
10.   BC Union Square LLC
11.   BC 1385 Broadway LLC
12.   BC 630 Lexington LLC
13.   CCSW Fenway LLC
14.   E2 Seaport LLC
15.   BC Back Bay LLC
16.   BC Providence LLC
17.   BC Silver Lake LLC
18.   BC Century City LLC
19.   BC West Hollywood LLC
            Case 20-13103-BLS              Doc 330-1         Filed 03/16/21           Page 83 of 121




                            SCHEDULE 2.1(c) – ASSIGNED CONTRACTS

#        DEBTOR PARTY             COUNTERPARTY            TITLE OF CONTRACT             CONTRACT DATE
1    BC Hospitality Group Inc.    Trinity Hudson         Lease Agreement: Lease of               5/7/2019
                                  Holdings LLC           Office Space
2    BC Commissary NJ LLC         Eden Wood Realty,      Lease Agreement: NJ                    1/29/2016
                                  LLC                    Commissary



3    E2 185 Bleecker LLC          Matthew Adam           Lease Agreement: 185                    8/3/2020
                                  Properties, Inc.       Bleecker Store
4    E2 60 West 22nd Street LLC   WGW Associates         Lease Agreement: 60 West                4/1/2020
                                  LLC                    22nd Street Store



5    E2 Lafayette LLC             Ira Weissman and       Lease Agreement: 240                  11/30/2020
                                  Iwona Weisman          Lafayette Street
                                  Trustees under Ira
                                  Weissman First
                                  2006 Revocable
                                  Trust
6    BC Williamsburg LLC          Redbridge Bedford,     Lease Agreement: 173                   2/23/2016
                                  LLC                    North 3rd Street
7    BCRC LLC                     RCPI Landmark          Lease Agreement: One                   6/20/2016
                                  Properties LLC         Rockefeller Center


8    CW SSS LLC                   South Street Seaport   Lease Agreement: CW SSS                 1/1/2020
                                  LP                     Store


9    BC Union Square LLC          Union Square-          Lease Agreement: BC                   12/28/2018
                                  Broadway               Union Square Store
                                  Associates LLC

10   BC 1385 Broadway LLC         B. Bros. Broadway      Lease Agreement: BC 1385               11/1/2020
                                  Realty, LLC            Broadway Store



11   BC 630 Lexington LLC         BP 399 Park Avenue     Lease Agreement: BC 630               11/17/2020
                                  LLC                    Lexington Store



12   BC Back Bay LLC              BRE Boylston           Lease Agreement: BC Back              10/23/2020
                                  Owner LLC              Bay Store



13   BC Providence LLC            Carol Baker            Lease Agreement: BC                     1/1/2017
                                                         Providence LLC
14   BC Silver Lake LLC           Mrs. Gooch's           Lease Agreement: BC Silver              3/1/2016
                                  Natural Food           Lake LLC
                                  Markets, Inc.
            Case 20-13103-BLS              Doc 330-1        Filed 03/16/21           Page 84 of 121



#        DEBTOR PARTY             COUNTERPARTY           TITLE OF CONTRACT             CONTRACT DATE
16   BC West Hollywood LLC        West Hollywood        Lease Agreement: BC West                8/1/2019
                                  Development Co.,      Hollywood LLC
                                  LLC

17   BC Hospitality Group LLC     Brandibble Co.        Service Agreement                      1/20/2016
18   BC Commissary NJ LLC         Active Staffing       Temporary Worker                       7/22/2019
                                  Services              Agreement
19   E2 Lafayette LLC             Square Inc., dba      Delivery Service Agreement             8/18/2017
                                  Caviar
20   BC Silver Lake LLC           Square Inc., dba      Delivery Service Agreement             12/9/2016
                                  Caviar
22   BC Hospitality Group Inc.    Sysco Metro, LLC      Master Distribution                     1/6/2020
                                  and affiliates        Agreement



23   BC Commissary NJ LLC         Isuzu Finance of      Vehicle Lease Agreement               11/26/2018
                                  America Inc.
24   BC Williamsburg LLC          DoorDash              Delivery Service Agreement             2/20/2020
25   BC Hospitality Group Inc.    ezCater               Master Service Agreement               10/1/2020
26   BCRC LLC                     Grubhub Holdings      Delivery Service Agreement            10/26/2018
                                  Inc.
27   BC Williamsburg LLC          Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
28   E2 Lafayette LLC             Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
29   E2 185 Bleecker LLC          Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
30   E2 60 West 22nd Street LLC   Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
31   CW SSS LLC                   Grubhub Holdings      Delivery Service Agreement            10/26/2018
                                  Inc.
32   BC Silver Lake LLC           Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
33   BC Back Bay LLC              Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
34   CCSW Fenway LLC              Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
35   E2 Seaport LLC               Grubhub Holdings      Delivery Service Agreement             11/1/2018
                                  Inc.
36   BC Silver Lake LLC           Postmates Inc.        Delivery Service Agreement             7/26/2016
37   BC Hospitality Group Inc.    Ritual Technologies   Ritual Merchant Agreement              5/16/2019
                                  (U.S.) Inc.
38   E2 60 West 22nd Street LLC   ShareBite, Inc.       Delivery Service Agreement             10/1/2019
39   BC 1385 Broadway LLC         ShareBite, Inc.       Delivery Service Agreement             10/1/2019
40   CW SSS LLC                   ShareBite, Inc.       Delivery Service Agreement             10/1/2019
41   BCRC LLC                     ShareBite, Inc.       Delivery Service Agreement             10/1/2019
42   BC Providence LLC            UberEATS (New         UberEATS Platform Order                7/18/2018
                                  England)              Form (Delivery Service
                                                        Agreement)
43   E2 60 West 22nd Street LLC   UberEATS (NYC)        UberEATS Platform Order                6/15/2018
                                                        Form (Delivery Service
                                                        Agreement)

44   BC Hospitality Group Inc.    W.B. Mason Co.,       Corporate Purchasing                    7/1/2019
                                  Inc.                  Agreement
            Case 20-13103-BLS                Doc 330-1     Filed 03/16/21         Page 85 of 121



#        DEBTOR PARTY            COUNTERPARTY            TITLE OF CONTRACT          CONTRACT DATE
45   BC Hospitality Group Inc.   OAE Software, LLC    Toast Order Form                       1/1/2020

46   BC Hospitality Group Inc.   Baltz & Company,     Contract for Public                   12/9/2020
                                 Inc.                 Relations Representation
47   BC Hospitality Group Inc.   Compeat, Inc.        Compeat Services                      7/10/2018
                                                      Agreement
48   BC Hospitality Group Inc.   Harri US, LLC        Talent Technology                      9/1/2020
                                                      Subscription Agreement
49   BC Hospitality Group Inc.   Restaurant HR        Letter of Agreement, HR,               2/1/2019
                                 Group, Inc.          Benefits & Payroll
50   BC Hospitality Group Inc.   MSG Arena, LLC       Food Provision Agreement             10/23/2019
51   BC International LLC        Qoot International   Master License Agreement               1/9/2017
                                 DMCC                 (International)
52   BC Hospitality Group Inc.   Bite Inc.            SAAS Master Service                   6/20/2019
                                                      Agreement
53   BC Hospitality Group Inc.   Thanx Inc.           Merchant Agreement & Co-              3/29/2019
                                                      Branded Application
54   BC Hospitality Group LLC    Wisetail LMS         Pricing Worksheet                    12/31/2018
55   BC Hospitality Group LLC    Salido Inc.          Salido Merchant Agreement             12/5/2017
56   BC Hospitality Group Inc.   Yext Inc.            Yext Master Subscription             11/19/2020
                                                      Agreement
57   BC Hospitality Group Inc.   Zero-In Media Inc.   Zero-In Service Level                 5/14/2019
                                                      Agreement
            Case 20-13103-BLS           Doc 330-1       Filed 03/16/21           Page 86 of 121




           SCHEDULE 2.2(p) – EXCLUDED INTELLECTUAL PROPERTY ASSETS

I. Trademarks:

Country     Mark    Image   Status     App.     Ap     Reg. No.   Re     Int.      Goods/Serv      Owner    Next
                                       No.       p.                g.   Class(        ices                 Deadli
                                                Dat               Dat    es)                                nes
                                                 e                 e

Australi   BY               Registe   1883600   Oct   1883600     Oct   29, 30     Class 29        CCSW    Oct-30-
a          CHLOE.           red                 -                 -                Food,           LLC     2027
           (AND                                 30-               30-              namely,         (NY     Renew
           DESIGN                               201               201              pre-            LLC)    al
           )                                    7                 7                packaged                Deadlin
                                                                                   salads,                 e
                                                                                   salads,                 Apr-
                                                                                   hummus,                 30-
                                                                                   veggie                  2028
                                                                                   burger                  Renew
                                                                                   patties,                al
                                                                                   french fries,           Grace
                                                                                   cheese                  Period
                                                                                   substitutes,
                                                                                   soups, tofu-
                                                                                   based egg-
                                                                                   substitute
                                                                                   combined
                                                                                   with
                                                                                   vegetables
                                                                                   and/or
                                                                                   cheese
                                                                                   substitute,
                                                                                   seed-based
                                                                                   snack bars,
                                                                                   nut-based
                                                                                   snack bars,
                                                                                   snack bars.

                                                                                   Class 30
                                                                                   Food,
                                                                                   namely
                                                                                   pastries,
                                                                                   cupcakes,
                                                                                   cookies,
                                                                                   muffins,
                                                                                   dessert bars,
                                                                                   non-dairy
                                                                                   frozen
                                                                                   confections,
                                                                                   non-dairy
                                                                                   ice cream,
                                                                                   non-dairy
                                                                                   ice cream
                                                                                   confections,
                                                                                   ice coffee,
                                                                                   veggie
                                                                                   burger
                                                                                   sandwiches,
                                                                                   non-dairy
                                                                                   ice cream
                                                                                   lollipops,
                                                                                   condiments,
                                                                                   ketchup,
                                                                                   pesto sauce,
                                                                                   salad
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21       Page 87 of 121




Country     Mark    Image   Status     App.     Ap      Reg. No.   Re     Int.    Goods/Serv      Owner      Next
                                       No.       p.                 g.   Class(      ices                   Deadli
                                                Dat                Dat    es)                                nes
                                                 e                  e

                                                                                  dressing,
                                                                                  salsa, non-
                                                                                  dairy aioli,
                                                                                  substitute
                                                                                  cheese
                                                                                  sauce, pesto
                                                                                  sauce, non-
                                                                                  dairy
                                                                                  sauces,
                                                                                  coffee, iced
                                                                                  coffee, tea,
                                                                                  vegan cake
                                                                                  icing,
                                                                                  protein
                                                                                  cookies,
                                                                                  desert
                                                                                  puddings,
                                                                                  babkas,
                                                                                  pies, cookie
                                                                                  dough,
                                                                                  cinnamon
                                                                                  rolls,
                                                                                  doughnuts,
                                                                                  cakes, fruit
                                                                                  breads,
                                                                                  dessert bars
                                                                                  in the nature
                                                                                  of cakes,
                                                                                  brownies,
                                                                                  baked goods
                                                                                  in the nature
                                                                                  of cakes,
                                                                                  non-frozen
                                                                                  desserts,
                                                                                  cake-mixes,
                                                                                  dough,
                                                                                  cereal based
                                                                                  energy bars,
                                                                                  cereal bars,
                                                                                  rice and
                                                                                  pasta salad.

Australi   BY               Registe   1826766   Feb    1826766     Feb   43       Class 43        CCSW      Feb-19-
a          CHLOE.           red                 -                  -              Restaurant      LLC       2027
           (AND                                 19-                19-            and catering    (NY       Renew
           DESIGN                               201                201            services.       LLC)      al
           )                                    7                  7                                        Deadlin
                                                                                                            e
                                                                                                            Aug-
                                                                                                            19-
                                                                                                            2027
                                                                                                            Renew
                                                                                                            al
                                                                                                            Grace
                                                                                                            Period


Canada     BY               Registe   1846383   Jul-   TMA106190   No             Class           BC        Nov-
           CHLOE            red                 07-    4           v-             GOODS:          Hospita   05-
                                                201                05-            (Int. Classes   lity      2029
                                                7                  201            29, 30, 32)     Group     Renew
                                                                   9                              LLC       al
          Case 20-13103-BLS       Doc 330-1     Filed 03/16/21       Page 88 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         (1) Food,       (NY     Deadlin
                                                                         namely pre-     LLC)    e
                                                                         packaged                May-
                                                                         salads,                 05-
                                                                         salads,                 2030
                                                                         hummus,                 Renew
                                                                         veggie                  al
                                                                         burger                  Grace
                                                                         patties,                Period
                                                                         French
                                                                         fries.
                                                                         (2) Food,
                                                                         namely
                                                                         pastries,
                                                                         cupcakes,
                                                                         cookies,
                                                                         muffins,
                                                                         dessert bars,
                                                                         non-dairy
                                                                         frozen
                                                                         confections,
                                                                         non-dairy
                                                                         ice cream,
                                                                         non-dairy
                                                                         ice cream
                                                                         lollipops,
                                                                         iced coffee,
                                                                         veggie
                                                                         burger
                                                                         sandwiches;
                                                                         condiments,
                                                                         namely,
                                                                         hummus,
                                                                         ketchup,
                                                                         pesto sauce,
                                                                         salad
                                                                         dressing,
                                                                         salsa;
                                                                         coffee; tea.
                                                                         (3)
                                                                         Beverages,
                                                                         namely non-
                                                                         alcoholic
                                                                         beverages
                                                                         flavored
                                                                         with tea,
                                                                         fruit juices,
                                                                         smoothies.

                                                                         SERVICES:
                                                                         (Int. Classes
                                                                         35, 39, 43)
                                                                         (1)
                                                                         Franchise
                                                                         services for
                                                                         restaurants,
                                                                         namely,
                                                                         providing
                                                                         advice in
                                                                         the running
                                                                         of
                                                                         establishme
                                                                         nts as
           Case 20-13103-BLS          Doc 330-1      Filed 03/16/21        Page 89 of 121




Country    Mark   Image   Status     App.     Ap    Reg. No.   Re     Int.     Goods/Serv      Owner      Next
                                     No.       p.               g.   Class(       ices                   Deadli
                                              Dat              Dat    es)                                 nes
                                               e                e

                                                                               franchises,
                                                                               offering
                                                                               technical
                                                                               assistance in
                                                                               the
                                                                               establishme
                                                                               nt and
                                                                               operation of
                                                                               restaurants;
                                                                               delivery of
                                                                               food by
                                                                               restaurants;
                                                                               catering
                                                                               services;
                                                                               business
                                                                               managemen
                                                                               t advisory
                                                                               services
                                                                               relating to
                                                                               franchising.
                                                                               (2)
                                                                               Restaurant
                                                                               and catering
                                                                               services.


Canada    BY              Pending   1893933   Apr                    29, 30,   Class 29        BC
          CHLOE                               -                      31, 32    Food,           Hospita
                                              16-                              namely,         lity
                                              201                              cheese          Group
                                              8                                substitutes,    LLC
                                                                               soups, tofu-    (NY
                                                                               based egg-      LLC)
                                                                               substitute
                                                                               combined
                                                                               with
                                                                               vegetables
                                                                               and cheese
                                                                               substitute;
                                                                               seed-based
                                                                               snack bars;
                                                                               nut-based
                                                                               snack bars;
                                                                               snack bars
                                                                               namely
                                                                               dried fruit-
                                                                               based snack
                                                                               bars.

                                                                               Class 30
                                                                               Food,
                                                                               namely,
                                                                               vegan cake
                                                                               icing,
                                                                               protein
                                                                               cookies,
                                                                               dessert
                                                                               puddings,
                                                                               babkas,
                                                                               pies, cookie
                                                                               dough,
                                                                               cinnamon
                                                                               rolls,
           Case 20-13103-BLS           Doc 330-1        Filed 03/16/21       Page 90 of 121




Country    Mark    Image   Status     App.     Ap      Reg. No.   Re     Int.    Goods/Serv      Owner      Next
                                      No.       p.                 g.   Class(      ices                   Deadli
                                               Dat                Dat    es)                                nes
                                                e                  e

                                                                                 doughnuts,
                                                                                 cakes, fruit
                                                                                 breads;
                                                                                 brownies;
                                                                                 baked goods
                                                                                 in the nature
                                                                                 of cakes,
                                                                                 namely,
                                                                                 dessert
                                                                                 cakes, snack
                                                                                 cakes; non-
                                                                                 frozen
                                                                                 desserts,
                                                                                 namely,
                                                                                 cake mixes,
                                                                                 dough;
                                                                                 cereal based
                                                                                 energy bars;
                                                                                 cereal bars;
                                                                                 condiments,
                                                                                 namely,
                                                                                 non-dairy
                                                                                 aioli,
                                                                                 substitute
                                                                                 cheese
                                                                                 sauce, non-
                                                                                 dairy sauces
                                                                                 namely
                                                                                 vegan
                                                                                 mayonnaise,
                                                                                 soya sauce,
                                                                                 ketchup
                                                                                 sauce, salad
                                                                                 sauces and
                                                                                 barbecue
                                                                                 sauce.

                                                                                 Class 31
                                                                                 Dog food;
                                                                                 edible dog
                                                                                 treats.

                                                                                 Class 32
                                                                                 Beverages,
                                                                                 namely,
                                                                                 vegetable
                                                                                 juices,
                                                                                 bottled
                                                                                 water,
                                                                                 sparkling
                                                                                 water, beer.

Canada    BY               Registe   1846380   Jul-   TMA106190   No             Class           BC        Nov-
          CHLOE.           red                 07-    0           v-             GOODS:          Hospita   05-
          (AND                                 201                05-            (Int. Classes   lity      2029
          DESIGN                               7                  201            29, 30, 32)     Group     Renew
          )                                                       9              (1) Food,       LLC       al
                                                                                 namely pre-     (NY       Deadlin
                                                                                 packaged        LLC)      e
                                                                                 salads,                   May-
                                                                                 salads,                   05-
                                                                                 hummus,                   2030
                                                                                 veggie                    Renew
          Case 20-13103-BLS       Doc 330-1     Filed 03/16/21       Page 91 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         burger                  al
                                                                         patties,                Grace
                                                                         French                  Period
                                                                         fries.
                                                                         (2) Food,
                                                                         namely
                                                                         pastries,
                                                                         cupcakes,
                                                                         cookies,
                                                                         muffins,
                                                                         dessert bars,
                                                                         non-dairy
                                                                         frozen
                                                                         confections,
                                                                         non-dairy
                                                                         ice cream,
                                                                         non-dairy
                                                                         ice cream
                                                                         lollipops,
                                                                         iced coffee,
                                                                         veggie
                                                                         burger
                                                                         sandwiches;
                                                                         condiments,
                                                                         namely,
                                                                         hummus,
                                                                         ketchup,
                                                                         pesto sauce,
                                                                         salad
                                                                         dressing,
                                                                         salsa;
                                                                         coffee; tea.
                                                                         (3)
                                                                         Beverages,
                                                                         namely non-
                                                                         alcoholic
                                                                         beverages
                                                                         flavored
                                                                         with tea,
                                                                         fruit juices,
                                                                         smoothies.

                                                                         SERVICES:
                                                                         (Int. Classes
                                                                         35, 39, 43)
                                                                         (1)
                                                                         Franchise
                                                                         services for
                                                                         restaurants,
                                                                         namely,
                                                                         providing
                                                                         advice in
                                                                         the running
                                                                         of
                                                                         establishme
                                                                         nts as
                                                                         franchises,
                                                                         offering
                                                                         technical
                                                                         assistance in
                                                                         the
                                                                         establishme
                                                                         nt and
           Case 20-13103-BLS           Doc 330-1        Filed 03/16/21        Page 92 of 121




Country    Mark    Image   Status     App.     Ap      Reg. No.   Re     Int.     Goods/Serv     Owner      Next
                                      No.       p.                 g.   Class(       ices                  Deadli
                                               Dat                Dat    es)                                nes
                                                e                  e

                                                                                  operation of
                                                                                  restaurants;
                                                                                  delivery of
                                                                                  food by
                                                                                  restaurants;
                                                                                  catering
                                                                                  services;
                                                                                  business
                                                                                  managemen
                                                                                  t advisory
                                                                                  services
                                                                                  relating to
                                                                                  franchising.
                                                                                  (2)
                                                                                  Restaurant
                                                                                  and catering
                                                                                  services.

Canada    BY               Registe   1846371   Jul-   TMA101720   Ma    43        Class 43       BC        Mar-
          CHLOE.           red                 07-    0           r-              Restaurant     Hospita   13-
          (AND                                 201                13-             and catering   lity      2034
          DESIGN                               7                  201             services.      Group     Renew
          )                                                       9                              LLC       al
                                                                                                 (NY       Deadlin
                                                                                                 LLC)      e
                                                                                                           Sep-13-
                                                                                                           2034
                                                                                                           Renew
                                                                                                           al
                                                                                                           Grace
                                                                                                           Period


Europea   BY               Registe   0178881   Apr    017888172   No    29, 30,   Class 29       BC        Apr-
n         CHLOE            red       72        -                  v-    31, 32,   Food,          Hospita   16-
Commu                                          16-                02-   35        namely pre-    lity      2028
nity                                           201                201             packaged       Group     Renew
                                               8                  8               prepared       LLC       al
                                                                                  salads and     (NY       Deadlin
                                                                                  prepared       LLC)      e
                                                                                  salads,                  Oct-16-
                                                                                  hummus,                  2028
                                                                                  cheese                   Renew
                                                                                  substitutes,             al
                                                                                  soups, tofu-             Grace
                                                                                  based egg-               Period
                                                                                  substitute
                                                                                  combined
                                                                                  with
                                                                                  vegetables
                                                                                  and/or
                                                                                  cheese
                                                                                  substitute,
                                                                                  veggie
                                                                                  burger
                                                                                  patties,
                                                                                  French
                                                                                  fries; seed-
                                                                                  based snack
                                                                                  bars; nut-
                                                                                  based snack
                                                                                  bars; snack
          Case 20-13103-BLS       Doc 330-1     Filed 03/16/21       Page 93 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         bars,
                                                                         namely
                                                                         fruit-based
                                                                         snack bars,
                                                                         organic nut-
                                                                         and seed-
                                                                         based snack
                                                                         bars.

                                                                         Class 30
                                                                         Food,
                                                                         namely
                                                                         salad
                                                                         dressings,
                                                                         salsas,
                                                                         vegan cake
                                                                         icing,
                                                                         pastries,
                                                                         cupcakes,
                                                                         cookies,
                                                                         protein
                                                                         cookies,
                                                                         dessert
                                                                         puddings,
                                                                         muffins,
                                                                         babkas,
                                                                         pies, cookie
                                                                         dough,
                                                                         cinnamon
                                                                         rolls,
                                                                         doughnuts,
                                                                         cakes, fruit
                                                                         breads,
                                                                         dessert bars
                                                                         in the nature
                                                                         of cakes;
                                                                         brownies;
                                                                         baked goods
                                                                         in the nature
                                                                         of cakes,
                                                                         including,
                                                                         dessert
                                                                         cakes, snack
                                                                         cakes,
                                                                         crumble
                                                                         bars and
                                                                         fruit bars;
                                                                         iced coffee;
                                                                         veggie
                                                                         burger
                                                                         sandwiches;
                                                                         beverages,
                                                                         namely tea,
                                                                         coffee; non-
                                                                         frozen
                                                                         desserts,
                                                                         including,
                                                                         cake mixes,
                                                                         dough;
                                                                         cereal based
                                                                         energy bars;
                                                                         cereal bars;
                                                                         condiments,
           Case 20-13103-BLS           Doc 330-1       Filed 03/16/21       Page 94 of 121




Country    Mark    Image   Status     App.     Ap     Reg. No.   Re     Int.    Goods/Serv     Owner      Next
                                      No.       p.                g.   Class(      ices                  Deadli
                                               Dat               Dat    es)                               nes
                                                e                 e

                                                                                including,
                                                                                ketchup,
                                                                                non-dairy
                                                                                aioli,
                                                                                substitute
                                                                                cheese
                                                                                sauce, pesto
                                                                                sauce, non-
                                                                                dairy
                                                                                sauces.

                                                                                Class 31
                                                                                Dog food;
                                                                                edible dog
                                                                                treats.

                                                                                Class 32
                                                                                Beverages,
                                                                                namely non-
                                                                                alcoholic
                                                                                beverages,
                                                                                including,
                                                                                non-
                                                                                alcoholic
                                                                                beverages
                                                                                flavored
                                                                                with tea;
                                                                                beverages,
                                                                                namely fruit
                                                                                juices,
                                                                                vegetable
                                                                                juices,
                                                                                bottled
                                                                                water,
                                                                                sparkling
                                                                                water,
                                                                                smoothies,
                                                                                beer.

                                                                                Class 35
                                                                                Franchise
                                                                                services,
                                                                                namely,
                                                                                offering
                                                                                business
                                                                                managemen
                                                                                t assistance
                                                                                in the
                                                                                establishme
                                                                                nt and
                                                                                operation of
                                                                                restaurants,
                                                                                food
                                                                                delivery
                                                                                services,
                                                                                catering and
                                                                                hospitality
                                                                                businesses
                                                                                being cafes.

Europea   BY               Registe   0154171   Ma    015417157   Sep   43       Class 43       BC        May-
n         CHLOE.           red       57        y-                -                             Hospita   09-
          (AND                                 09-               01-                           lity      2026
            Case 20-13103-BLS           Doc 330-1       Filed 03/16/21        Page 95 of 121




Country     Mark    Image   Status     App.     Ap     Reg. No.    Re     Int.    Goods/Serv     Owner      Next
                                       No.       p.                 g.   Class(      ices                  Deadli
                                                Dat                Dat    es)                               nes
                                                 e                  e

Commu      DESIGN                               201                201            Restaurant     Group     Renew
nity       )                                    6                  6              and catering   LLC       al
                                                                                  services.      (NY       Deadlin
                                                                                                 LLC)      e
                                                                                                           Nov-
                                                                                                           09-
                                                                                                           2026
                                                                                                           Renew
                                                                                                           al
                                                                                                           Grace
                                                                                                           Period


Japan      BY               Registe   2017-     Ma    5991874      Oct   43       Class 43       CCSW      Oct-27-
           CHLOE.           red       028314    r-                 -              Restaurant     LLC       2027
           (AND                                 06-                27-            and catering   (NY       Renew
           DESIGN                               201                201            services.      LLC)      al
           )                                    7                  7                                       Deadlin
                                                                                                           e
                                                                                                           Apr-
                                                                                                           27-
                                                                                                           2028
                                                                                                           Renew
                                                                                                           al
                                                                                                           Grace
                                                                                                           Period


Kuwait     BY               Registe   180036    Ma    154230       Apr   43       Class 43       CCSW      May-
           CHLOE.           red                 y-                 -              Services for   LLC       04-
           (AND                                 04-                08-            providing      (NY       2026
           DESIGN                               201                201            food and       LLC)      Renew
           )                                    6                  8              drink;                   al
                                                                                  temporary                Deadlin
                                                                                  accommoda                e
                                                                                  tion,                    Nov-
                                                                                  Restaurant               04-
                                                                                  and catering             2026
                                                                                  services.                Renew
                                                                                                           al
                                                                                                           Grace
                                                                                                           Period


Saudi      BY               Registe   1437019   Jun   1437019224   Oct   43       Class 43       BC        Feb-09-
Arabia     CHLOE.           red       224       -                  -              Services for   Hospita   2026
           (AND                                 01-                18-            providing      lity      Renew
           DESIGN                               201                201            food and       Group     al
           )                                    6                  6              drink;         LLC       Deadlin
                                                                                  temporary      (NY       e
                                                                                  accomodati     LLC)      Aug-
                                                                                  on;                      05-
                                                                                  Restaurant;              2026
                                                                                  Catering                 Renew
                                                                                  (Food and                al
                                                                                  drink—).                 Grace
                                                                                                           Period


United     BY               Registe   254839    Jun   254839       Jan   43       Class 43       BC        Jun-07-
Arab       CHLOE.           red                 -                  -                             Hospita   2026
Emirates   (AND                                 07-                14-                           lity      Renew
           Case 20-13103-BLS           Doc 330-1       Filed 03/16/21        Page 96 of 121




Country    Mark    Image   Status     App.     Ap     Reg. No.   Re     Int.     Goods/Serv     Owner      Next
                                      No.       p.                g.   Class(       ices                  Deadli
                                               Dat               Dat    es)                                nes
                                                e                 e

          DESIGN                               201               201             Restaurant     Group     al
          )                                    6                 8               and catering   LLC       Deadlin
                                                                                 services.      (NY       e
                                                                                                LLC)      Sep-07-
                                                                                                          2026
                                                                                                          Renew
                                                                                                          al
                                                                                                          Grace
                                                                                                          Period


United    BY               Registe   0178881   Apr   UK0091788   No    29, 30,   Class 29       BC        Apr-
Kingdo    CHLOE            red       72        -     8172        v-    31, 32,   Food,          Hospita   16-
m                                              16-               02-   35        namely pre-    lity      2028
                                               201               201             packaged       Group     Renew
                                               8                 8               prepared       LLC       al
                                                                                 salads and     (NY       Deadlin
                                                                                 prepared       LLC)      e
                                                                                 salads,                  Oct-16-
                                                                                 hummus,                  2028
                                                                                 cheese                   Renew
                                                                                 substitutes,             al
                                                                                 soups, tofu-             Grace
                                                                                 based egg-               Period
                                                                                 substitute
                                                                                 combined
                                                                                 with
                                                                                 vegetables
                                                                                 and/or
                                                                                 cheese
                                                                                 substitute,
                                                                                 veggie
                                                                                 burger
                                                                                 patties,
                                                                                 French
                                                                                 fries; seed-
                                                                                 based snack
                                                                                 bars; nut-
                                                                                 based snack
                                                                                 bars; snack
                                                                                 bars,
                                                                                 namely
                                                                                 fruit-based
                                                                                 snack bars,
                                                                                 organic nut-
                                                                                 and seed-
                                                                                 based snack
                                                                                 bars.

                                                                                 Class 30
                                                                                 Food,
                                                                                 namely
                                                                                 salad
                                                                                 dressings,
                                                                                 salsas,
                                                                                 vegan cake
                                                                                 icing,
                                                                                 pastries,
                                                                                 cupcakes,
                                                                                 cookies,
                                                                                 protein
                                                                                 cookies,
                                                                                 dessert
          Case 20-13103-BLS       Doc 330-1     Filed 03/16/21       Page 97 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         puddings,
                                                                         muffins,
                                                                         babkas,
                                                                         pies, cookie
                                                                         dough,
                                                                         cinnamon
                                                                         rolls,
                                                                         doughnuts,
                                                                         cakes, fruit
                                                                         breads,
                                                                         dessert bars
                                                                         in the nature
                                                                         of cakes;
                                                                         brownies;
                                                                         baked goods
                                                                         in the nature
                                                                         of cakes,
                                                                         including,
                                                                         dessert
                                                                         cakes, snack
                                                                         cakes,
                                                                         crumble
                                                                         bars and
                                                                         fruit bars;
                                                                         iced coffee;
                                                                         veggie
                                                                         burger
                                                                         sandwiches;
                                                                         beverages,
                                                                         namely tea,
                                                                         coffee; non-
                                                                         frozen
                                                                         desserts,
                                                                         including,
                                                                         cake mixes,
                                                                         dough;
                                                                         cereal based
                                                                         energy bars;
                                                                         cereal bars;
                                                                         condiments,
                                                                         including,
                                                                         ketchup,
                                                                         non-dairy
                                                                         aioli,
                                                                         substitute
                                                                         cheese
                                                                         sauce, pesto
                                                                         sauce, non-
                                                                         dairy
                                                                         sauces.

                                                                         Class 31
                                                                         Dog food;
                                                                         edible dog
                                                                         treats.

                                                                         Class 32
                                                                         Beverages,
                                                                         namely non-
                                                                         alcoholic
                                                                         beverages,
                                                                         including,
                                                                         non-
           Case 20-13103-BLS          Doc 330-1       Filed 03/16/21        Page 98 of 121




Country    Mark   Image   Status     App.     Ap     Reg. No.   Re     Int.     Goods/Serv      Owner      Next
                                     No.       p.                g.   Class(       ices                   Deadli
                                              Dat               Dat    es)                                 nes
                                               e                 e

                                                                                alcoholic
                                                                                beverages
                                                                                flavored
                                                                                with tea;
                                                                                beverages,
                                                                                namely fruit
                                                                                juices,
                                                                                vegetable
                                                                                juices,
                                                                                bottled
                                                                                water,
                                                                                sparkling
                                                                                water,
                                                                                smoothies,
                                                                                beer.

                                                                                Class 35
                                                                                Franchise
                                                                                services,
                                                                                namely,
                                                                                offering
                                                                                business
                                                                                managemen
                                                                                t assistance
                                                                                in the
                                                                                establishme
                                                                                nt and
                                                                                operation of
                                                                                restaurants,
                                                                                food
                                                                                delivery
                                                                                services,
                                                                                catering and
                                                                                hospitality
                                                                                businesses
                                                                                being cafes.

United    BY              Registe   3304787   Apr   3304787     Au    29, 30,   Class 29        BC        Apr-
Kingdo    CHLOE           red                 -                 g-    31, 32,   Meat            Hospita   18-
m                                             18-               17-   35        substitutes;    lity      2028
                                              201               201             fish and        Group     Renew
                                              8                 8               seafood         LLC       al
                                                                                substitutes;    (NY       Deadlin
                                                                                dairy           LLC)      e
                                                                                substitutes;              Oct-18-
                                                                                egg                       2028
                                                                                substitutes;              Renew
                                                                                oils and                  al
                                                                                fats;                     Grace
                                                                                processed                 Period
                                                                                fruits, fungi
                                                                                and
                                                                                vegetables
                                                                                (including
                                                                                nuts and
                                                                                pulses);
                                                                                soups and
                                                                                stocks,
                                                                                vegetable
                                                                                extracts;
                                                                                food,
                                                                                including,
                                                                                pre-
          Case 20-13103-BLS       Doc 330-1     Filed 03/16/21       Page 99 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         packaged
                                                                         salads
                                                                         except
                                                                         macaroni,
                                                                         rice and
                                                                         pasta salad,
                                                                         salads not
                                                                         being
                                                                         macaroni,
                                                                         rice and
                                                                         pasta salad,
                                                                         hummus,
                                                                         cheese
                                                                         substitutes,
                                                                         soups, tofu-
                                                                         based egg-
                                                                         substitute
                                                                         combined
                                                                         with
                                                                         vegetables
                                                                         and/or
                                                                         cheese
                                                                         substitute,
                                                                         veggie
                                                                         burger
                                                                         patties,
                                                                         French
                                                                         fries; seed-
                                                                         based snack
                                                                         bars; nut-
                                                                         based snack
                                                                         bars; snack
                                                                         bars.

                                                                         Class 30
                                                                         Convenienc
                                                                         e food and
                                                                         savoury
                                                                         snacks;
                                                                         baked
                                                                         goods,
                                                                         confectioner
                                                                         y, chocolate
                                                                         and
                                                                         desserts;
                                                                         sugars,
                                                                         natural
                                                                         sweeteners,
                                                                         sweet
                                                                         coatings and
                                                                         fillings; ice
                                                                         creams
                                                                         substitutes,
                                                                         frozen
                                                                         yoghurt
                                                                         alternatives
                                                                         and sorbets;
                                                                         processed
                                                                         grains,
                                                                         starches and
                                                                         goods made
                                                                         thereof,
                                                                         baking
          Case 20-13103-BLS       Doc 330-1    Filed 03/16/21        Page 100 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         preparations
                                                                         and yeasts
                                                                         substitutes;
                                                                         food,
                                                                         including,
                                                                         salad
                                                                         dressings,
                                                                         salsas,
                                                                         vegan cake
                                                                         icing,
                                                                         pastries,
                                                                         cupcakes,
                                                                         cookies,
                                                                         protein
                                                                         cookies,
                                                                         dessert
                                                                         puddings,
                                                                         muffins,
                                                                         babkas,
                                                                         pies, cookie
                                                                         dough,
                                                                         cinnamon
                                                                         rolls,
                                                                         doughnuts,
                                                                         cakes, fruit
                                                                         breads,
                                                                         dessert bars
                                                                         in the nature
                                                                         of cakes;
                                                                         brownies;
                                                                         baked goods
                                                                         in the nature
                                                                         of cakes,
                                                                         including,
                                                                         dessert
                                                                         cakes, snack
                                                                         cakes,
                                                                         crumble
                                                                         bars and
                                                                         fruit bars;
                                                                         iced coffee;
                                                                         veggie
                                                                         burger
                                                                         sandwiches;
                                                                         beverages,
                                                                         including,
                                                                         tea, coffee;
                                                                         non-frozen
                                                                         desserts,
                                                                         including,
                                                                         cake mixes,
                                                                         dough;
                                                                         cereal based
                                                                         energy bars;
                                                                         cereal bars;
                                                                         condiments,
                                                                         including,
                                                                         ketchup,
                                                                         non-dairy
                                                                         aioli,
                                                                         substitute
                                                                         cheese
                                                                         sauce, pesto
          Case 20-13103-BLS           Doc 330-1       Filed 03/16/21        Page 101 of 121




Country    Mark    Image   Status     App.     Ap     Reg. No.   Re     Int.    Goods/Serv      Owner      Next
                                      No.       p.                g.   Class(      ices                   Deadli
                                               Dat               Dat    es)                                nes
                                                e                 e

                                                                                sauce, non-
                                                                                dairy
                                                                                sauces.

                                                                                Class 31
                                                                                Dog food;
                                                                                edible dog
                                                                                treats.

                                                                                Class 32
                                                                                Non-
                                                                                alcoholic
                                                                                beverages;
                                                                                non-
                                                                                alcoholic
                                                                                beverages,
                                                                                including,
                                                                                non-
                                                                                alcoholic
                                                                                beverages
                                                                                flavored
                                                                                with tea;
                                                                                beverages,
                                                                                including,
                                                                                fruit juices,
                                                                                vegetable
                                                                                juices,
                                                                                bottled
                                                                                water,
                                                                                sparkling
                                                                                water,
                                                                                smoothies,
                                                                                beer.

                                                                                Class 35
                                                                                Franchise
                                                                                services;
                                                                                franchise
                                                                                services,
                                                                                including,
                                                                                offering
                                                                                business
                                                                                managemen
                                                                                t assistance
                                                                                in the
                                                                                establishme
                                                                                nt and
                                                                                operation of
                                                                                restaurants,
                                                                                food
                                                                                delivery
                                                                                services,
                                                                                catering and
                                                                                hospitality
                                                                                businesses
                                                                                being cafes.

United    BY               Registe   0154171   Ma    UK0091541   Sep   43       Class 43        BC        May-
Kingdo    CHLOE.           red       57        y-    7157        -              Restaurant      Hospita   09-
m         (AND                                 09-               01-            and catering    lity      2026
          DESIGN                               201               201            services.       Group     Renew
          )                                    6                 6                              LLC       al
            Case 20-13103-BLS           Doc 330-1         Filed 03/16/21        Page 102 of 121




Country      Mark    Image   Status     App.      Ap      Reg. No.   Re     Int.     Goods/Serv     Owner      Next
                                        No.        p.                 g.   Class(       ices                  Deadli
                                                  Dat                Dat    es)                                nes
                                                   e                  e

                                                                                                    (NY       Deadlin
                                                                                                    LLC)      e
                                                                                                              Nov-
                                                                                                              09-
                                                                                                              2026
                                                                                                              Renew
                                                                                                              al
                                                                                                              Grace
                                                                                                              Period


United      BY               Registe   3163621    Ma     3163621     Au    43        Class 43       BC        May-
Kingdo      CHLOE.           red                  y-                 g-              Catering       Hospita   10-
m           (AND                                  10-                12-             services;      lity      2026
            DESIGN                                201                201             restaurant     Group     Renew
            )                                     6                  6               services;      LLC       al
                                                                                     services for   (NY       Deadlin
                                                                                     the            LLC)      e
                                                                                     provision of             Nov-
                                                                                     food and                 10-
                                                                                     drink.                   2026
                                                                                                              Renew
                                                                                                              al
                                                                                                              Grace
                                                                                                              Period


United      BY               Suspen    87/82730   Ma                       29, 30    Class 29       BC
States of   CHLOE            ded       1          r-                                 Seed-based     Hospita
America                                           09-                                snack bars;    lity
                                                  201                                nut-based      Group
                                                  8                                  snack bars;    LLC
                                                                                     snack bars.    (NY
                                                                                                    LLC)
                                                                                     Class 30
                                                                                     Non-frozen
                                                                                     desserts,
                                                                                     including,
                                                                                     cake mixes,
                                                                                     dough;
                                                                                     cereal based
                                                                                     energy bars;
                                                                                     cereal bars.

United      BY               Oppose    87/53646   Jul-                     29, 30,   Class 29       BC
States of   CHLOE            d         0          20-                      32, 43    Food,          Hospita
America                                           201                                namely,        lity
                                                  7                                  pre-           Group
                                                                                     packaged       LLC
                                                                                     salads         (NY
                                                                                     except         LLC)
                                                                                     macaroni,
                                                                                     rice and
                                                                                     pasta salad,
                                                                                     salads not
                                                                                     being
                                                                                     macaroni,
                                                                                     rice and
                                                                                     pasta salad,
                                                                                     hummus,
                                                                                     cheese
                                                                                     substitutes,
          Case 20-13103-BLS       Doc 330-1    Filed 03/16/21        Page 103 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         soups, tofu-
                                                                         based egg-
                                                                         substitute
                                                                         combined
                                                                         with
                                                                         vegetables
                                                                         and/or
                                                                         cheese
                                                                         substitute,
                                                                         veggie
                                                                         burger
                                                                         patties,
                                                                         French
                                                                         fries.

                                                                         Class 30
                                                                         Food,
                                                                         namely,
                                                                         salad
                                                                         dressings,
                                                                         salsas,
                                                                         vegan cake
                                                                         icing,
                                                                         pastries,
                                                                         cupcakes,
                                                                         cookies,
                                                                         protein
                                                                         cookies,
                                                                         dessert
                                                                         puddings,
                                                                         muffins,
                                                                         babkas,
                                                                         pies, cookie
                                                                         dough,
                                                                         cinnamon
                                                                         rolls,
                                                                         doughnuts,
                                                                         cakes, fruit
                                                                         breads,
                                                                         dessert bars
                                                                         in the nature
                                                                         of cakes;
                                                                         brownies;
                                                                         baked goods
                                                                         in the nature
                                                                         of cakes,
                                                                         namely,
                                                                         dessert
                                                                         cakes, snack
                                                                         cakes,
                                                                         crumble
                                                                         bars and
                                                                         fruit bars;
                                                                         iced coffee;
                                                                         veggie
                                                                         burger
                                                                         sandwiches;
                                                                         beverages,
                                                                         namely, tea,
                                                                         coffee.

                                                                         Class 32
            Case 20-13103-BLS         Doc 330-1        Filed 03/16/21        Page 104 of 121




Country      Mark   Image   Status    App.      Ap     Reg. No.   Re     Int.    Goods/Serv      Owner      Next
                                      No.        p.                g.   Class(      ices                   Deadli
                                                Dat               Dat    es)                                nes
                                                 e                 e

                                                                                 Beverages,
                                                                                 namely,
                                                                                 non-
                                                                                 alcoholic
                                                                                 beverages,
                                                                                 namely,
                                                                                 non-
                                                                                 alcoholic
                                                                                 beverages
                                                                                 flavored
                                                                                 with tea;
                                                                                 beverages,
                                                                                 namely,
                                                                                 fruit juices,
                                                                                 vegetable
                                                                                 juices,
                                                                                 bottles
                                                                                 water,
                                                                                 sparkling
                                                                                 water,
                                                                                 smoothies,
                                                                                 beer.

                                                                                 Class 43
                                                                                 Restaurant
                                                                                 and catering
                                                                                 services.

United      BY              Oppose   87/53656   Jul-                    30, 35   Class 30        BC
States of   CHLOE           d        0          20-                              Condiments      Hospita
America                                         201                              , namely,       lity
                                                7                                ketchup,        Group
                                                                                 non-dairy       LLC
                                                                                 aioli,          (NY
                                                                                 substitute      LLC)
                                                                                 cheese
                                                                                 sauce, pesto
                                                                                 sauce, non-
                                                                                 dairy
                                                                                 sauces.

                                                                                 Class 35
                                                                                 Franchise
                                                                                 services,
                                                                                 namely,
                                                                                 offering
                                                                                 business
                                                                                 managemen
                                                                                 t assistance
                                                                                 in the
                                                                                 establishme
                                                                                 nt and
                                                                                 operation of
                                                                                 restaurants,
                                                                                 food
                                                                                 delivery
                                                                                 services,
                                                                                 catering and
                                                                                 hospitality
                                                                                 businesses
                                                                                 being cafes.
            Case 20-13103-BLS          Doc 330-1        Filed 03/16/21        Page 105 of 121




Country      Mark    Image   Status    App.      Ap     Reg. No.   Re     Int.     Goods/Serv     Owner      Next
                                       No.        p.                g.   Class(       ices                  Deadli
                                                 Dat               Dat    es)                                nes
                                                  e                 e

United      BY               Oppose   87/82804   Ma                      31        Class 31       BC
States of   CHLOE            d        6          r-                                Dog food;      Hospita
America                                          09-                               edible dog     lity
                                                 201                               treats.        Group
                                                 8                                                LLC
                                                                                                  (NY
                                                                                                  LLC)

United      BY               Oppose   87/54518   Jul-                    29, 30,   Class 29       BC
States of   CHLOE.           d        3          27-                     32        Food,          Hospita
America     (AND                                 201                               namely,        lity
            DESIGN                               7                                 pre-           Group
            )                                                                      packaged       LLC
                                                                                   salads         (NY
                                                                                   except         LLC)
                                                                                   macaroni,
                                                                                   rice and
                                                                                   pasta salad,
                                                                                   salads not
                                                                                   being
                                                                                   macaroni,
                                                                                   rice and
                                                                                   pasta salad,
                                                                                   hummus,
                                                                                   cheese
                                                                                   substitutes,
                                                                                   soups, tofu-
                                                                                   based egg-
                                                                                   substitute
                                                                                   combined
                                                                                   with
                                                                                   vegetables
                                                                                   and/or
                                                                                   cheese
                                                                                   substitute,
                                                                                   veggie
                                                                                   burger
                                                                                   patties,
                                                                                   French
                                                                                   fries.

                                                                                   Class 30
                                                                                   Food,
                                                                                   namely,
                                                                                   salad
                                                                                   dressings,
                                                                                   salsas,
                                                                                   vegan cake
                                                                                   icing,
                                                                                   pastries,
                                                                                   cupcakes,
                                                                                   cookies,
                                                                                   protein
                                                                                   cookies,
                                                                                   dessert
                                                                                   puddings,
                                                                                   muffins,
                                                                                   babkas,
                                                                                   pies, cookie
                                                                                   dough,
                                                                                   cinnamon
                                                                                   rolls,
                                                                                   doughnuts,
            Case 20-13103-BLS           Doc 330-1        Filed 03/16/21        Page 106 of 121




Country      Mark    Image   Status     App.      Ap     Reg. No.   Re     Int.    Goods/Serv      Owner      Next
                                        No.        p.                g.   Class(      ices                   Deadli
                                                  Dat               Dat    es)                                nes
                                                   e                 e

                                                                                   cakes, fruit
                                                                                   breads,
                                                                                   dessert bars
                                                                                   in the nature
                                                                                   of cakes;
                                                                                   brownies;
                                                                                   baked goods
                                                                                   in the nature
                                                                                   of cakes,
                                                                                   namely,
                                                                                   dessert
                                                                                   cakes, snack
                                                                                   cakes,
                                                                                   crumble
                                                                                   bars and
                                                                                   fruit bars;
                                                                                   iced coffee;
                                                                                   veggie
                                                                                   burger
                                                                                   sandwiches;
                                                                                   beverages,
                                                                                   namely, tea,
                                                                                   coffee.

                                                                                   Class 32
                                                                                   Beverages,
                                                                                   namely,
                                                                                   non-
                                                                                   alcoholic
                                                                                   beverages,
                                                                                   namely,
                                                                                   non-
                                                                                   alcoholic
                                                                                   beverages
                                                                                   flavored
                                                                                   with tea;
                                                                                   beverages,
                                                                                   namely,
                                                                                   fruit juices,
                                                                                   vegetable
                                                                                   juices,
                                                                                   bottles
                                                                                   water,
                                                                                   sparkling
                                                                                   water,
                                                                                   smoothies,
                                                                                   beer.

United      BY               Registe   86/47487   Dec   4833607     Oct   43       Class 43        BC        Oct-13-
States of   CHLOE.           red       6          -                 -              Restaurant      Hospita   2021
America     (AND                                  09-               13-            and catering    lity      Section
            DESIGN                                201               201            services.       Group     15
            )                                     4                 5                              LLC       Deadlin
                                                                                                   (NY       e
                                                                                                   LLC)      Oct-13-
                                                                                                             2021
                                                                                                             Section
                                                                                                             8
                                                                                                             Deadlin
                                                                                                             e
                                                                                                             Apr-
                                                                                                             13-
                                                                                                             2022
            Case 20-13103-BLS          Doc 330-1        Filed 03/16/21        Page 107 of 121




Country      Mark    Image   Status    App.      Ap     Reg. No.   Re     Int.     Goods/Serv     Owner      Next
                                       No.        p.                g.   Class(       ices                  Deadli
                                                 Dat               Dat    es)                                nes
                                                  e                 e

                                                                                                            Section
                                                                                                            s8&
                                                                                                            15
                                                                                                            Grace
                                                                                                            Period
                                                                                                            Oct-13-
                                                                                                            2025
                                                                                                            Section
                                                                                                            8&9
                                                                                                            Renew
                                                                                                            al
                                                                                                            Deadlin
                                                                                                            e
                                                                                                            Apr-
                                                                                                            13-
                                                                                                            2026
                                                                                                            Section
                                                                                                            8&9
                                                                                                            Renew
                                                                                                            al
                                                                                                            Grace
                                                                                                            Period


United      MUNCH            Suspen   88/04536   Jul-                    29, 30,   Class 29       BC
States of   IES BY           ded      3          19-                     31, 32    Food,          Hospita
America     CHLOE                                201                               including,     lity
            (AND                                 8                                 pre-           Group
            DESIGN                                                                 packaged       LLC
            )                                                                      salads         (NY
                                                                                   except         LLC)
                                                                                   macaroni,
                                                                                   rice and
                                                                                   pasta salad,
                                                                                   salads not
                                                                                   being
                                                                                   macaroni,
                                                                                   rice and
                                                                                   pasta salad,
                                                                                   hummus,
                                                                                   cheese
                                                                                   substitutes,
                                                                                   soups, tofu-
                                                                                   based egg-
                                                                                   substitute
                                                                                   combined
                                                                                   with
                                                                                   vegetables
                                                                                   and/or
                                                                                   cheese
                                                                                   substitute,
                                                                                   veggie
                                                                                   burger
                                                                                   patties,
                                                                                   French
                                                                                   fries; seed-
                                                                                   based snack
                                                                                   bars; nut-
                                                                                   based snack
                                                                                   bars; snack
                                                                                   bars;
                                                                                   almond
                                                                                   milk;
          Case 20-13103-BLS       Doc 330-1    Filed 03/16/21        Page 108 of 121




Country   Mark   Image   Status   App.   Ap    Reg. No.   Re     Int.    Goods/Serv      Owner    Next
                                  No.     p.               g.   Class(      ices                 Deadli
                                         Dat              Dat    es)                              nes
                                          e                e

                                                                         almond
                                                                         milk-based
                                                                         beverages.

                                                                         Class 30
                                                                         Food,
                                                                         including,
                                                                         salad
                                                                         dressings,
                                                                         salsas,
                                                                         puddings,
                                                                         vegan cake
                                                                         icing,
                                                                         pastries,
                                                                         cupcakes,
                                                                         cookies,
                                                                         protein
                                                                         cookies,
                                                                         dessert
                                                                         puddings,
                                                                         muffins,
                                                                         babkas,
                                                                         pies, cookie
                                                                         dough,
                                                                         cinnamon
                                                                         rolls,
                                                                         doughnuts,
                                                                         cakes, fruit
                                                                         breads,
                                                                         dessert bars
                                                                         in the nature
                                                                         of cakes;
                                                                         brownies;
                                                                         baked goods
                                                                         in the nature
                                                                         of cakes,
                                                                         including,
                                                                         dessert
                                                                         cakes, snack
                                                                         cakes,
                                                                         crumble
                                                                         bars and
                                                                         fruit bars;
                                                                         iced coffee;
                                                                         beverages,
                                                                         including,
                                                                         tea, coffee,
                                                                         espresso;
                                                                         non-frozen
                                                                         desserts,
                                                                         including,
                                                                         cake mixes,
                                                                         dough;
                                                                         cereal based
                                                                         energy bars;
                                                                         cereal bars;
                                                                         condiments,
                                                                         including,
                                                                         ketchup,
                                                                         non-dairy
                                                                         aioli,
                                                                         substitute
                                                                         cheese
            Case 20-13103-BLS           Doc 330-1       Filed 03/16/21        Page 109 of 121




Country      Mark    Image   Status     App.      Ap    Reg. No.   Re     Int.     Goods/Serv      Owner      Next
                                        No.        p.               g.   Class(       ices                   Deadli
                                                  Dat              Dat    es)                                 nes
                                                   e                e

                                                                                   sauce, pesto
                                                                                   sauce, non-
                                                                                   dairy
                                                                                   sauces;
                                                                                   veggie
                                                                                   burger
                                                                                   sandwiches.

                                                                                   Class 31
                                                                                   Dog food;
                                                                                   edible dog
                                                                                   treats.

                                                                                   Class 32
                                                                                   Beverages,
                                                                                   including,
                                                                                   non-
                                                                                   alcoholic
                                                                                   beverages,
                                                                                   including,
                                                                                   non-
                                                                                   alcoholic
                                                                                   beverages
                                                                                   flavored
                                                                                   with tea;
                                                                                   fruit juices,
                                                                                   vegetable
                                                                                   juices,
                                                                                   bottled
                                                                                   water,
                                                                                   sparkling
                                                                                   water,
                                                                                   smoothies,
                                                                                   beer.

United      SWEETS           Publish   87/95417   Jun                    16        Class 16        BC
States of   BY               ed        4          -                                Stationery;     Hospita
America     CHLOE.                                08-                              greeting        lity
            (AND                                  201                              cards.          Group
            DESIGN                                8                                                LLC
            )                                                                                      (NY
                                                                                                   LLC)

United      SWEETS           Suspen    87/93288   Ma                     29, 30,   Class 29        BC
States of   BY               ded       9          y-                     32, 43    Almond          Hospita
America     CHLOE.                                23-                              milk;           lity
            (AND                                  201                              almond          Group
            DESIGN                                8                                milk-based      LLC
            )                                                                      beverages.      (NY
                                                                                                   LLC)
                                                                                   Class 30
                                                                                   Food,
                                                                                   including,
                                                                                   puddings,
                                                                                   vegan cake
                                                                                   icing,
                                                                                   pastries,
                                                                                   cupcakes,
                                                                                   cookies,
                                                                                   protein
                                                                                   cookies,
                                                                                   dessert
            Case 20-13103-BLS          Doc 330-1       Filed 03/16/21        Page 110 of 121




Country      Mark    Image   Status    App.      Ap    Reg. No.   Re     Int.    Goods/Serv      Owner      Next
                                       No.        p.               g.   Class(      ices                   Deadli
                                                 Dat              Dat    es)                                nes
                                                  e                e

                                                                                 puddings,
                                                                                 muffins,
                                                                                 babkas,
                                                                                 pies, cookie
                                                                                 dough,
                                                                                 cinnamon
                                                                                 rolls,
                                                                                 doughnuts,
                                                                                 cakes, fruit
                                                                                 breads,
                                                                                 dessert bars
                                                                                 in the nature
                                                                                 of cakes;
                                                                                 brownies;
                                                                                 baked goods
                                                                                 in the nature
                                                                                 of cakes,
                                                                                 including,
                                                                                 dessert
                                                                                 cakes, snack
                                                                                 cakes,
                                                                                 crumble
                                                                                 bars and
                                                                                 fruit bars;
                                                                                 iced coffee;
                                                                                 beverages,
                                                                                 including,
                                                                                 tea, coffee,
                                                                                 espresso.

                                                                                 Class 32
                                                                                 Beverages,
                                                                                 including,
                                                                                 non-
                                                                                 alcoholic
                                                                                 beverages,
                                                                                 including,
                                                                                 non-
                                                                                 alcoholic
                                                                                 beverages
                                                                                 flavored
                                                                                 with tea;
                                                                                 beverages,
                                                                                 including,
                                                                                 fruit juices.

                                                                                 Class 43
                                                                                 Restaurant
                                                                                 and catering
                                                                                 services.

United      WOOF             Oppose   87/86413   Apr                    31       Class 31        BC
States of   BY               d        5          -                               Dog food;       Hospita
America     CHLOE.                               05-                             edible dog      lity
            (AND                                 201                             treats.         Group
            DESIGN                               8                                               LLC
            )                                                                                    (NY
                                                                                                 LLC)
         Case 20-13103-BLS      Doc 330-1   Filed 03/16/21   Page 111 of 121




II. Domain Names

 1.   beyondmothersday.com
 2.   blogbychloe.com
 3.   burgersbychloe.com
 4.   bychloe.ca
 5.   bychloe.co
 6.   bychloe.us
 7.   bychloeaustin.com
 8.   bychloeboston.com
 9.   bychloeca.com
10.   bychloechi.com
11.   bychloedc.com
12.   bychloenyc.com
13.   bychloesa.com
14.   bychloeuae.com
15.   bychloeuk.com
16.   chillbychloe.com
17.   eatbychloe.ca
18.   eatbychloe.co.uk
19.   eatbychloeau.com
20.   eatbychloeca.com
21.   eatbychloede.com
22.   eatbychloehk.com
23.   eatbychloein.com
24.   eatbychloejp.com
25.   eatbychloeuae.com
26.   eatbychloeuk.com
27.   feelzbychloe.com
28.   foodbychloe.com
29.   icecreambychloe.com
30.   sweetsbychloe.com
31.   blogbychefchloe.com
32.   bychefchloe.com
33.   bychefchloeblog.com
34.   chefchloecoscarelli.com
35.   chloecoscarellinyc.com
36.   sweetsbychefchloe.com
  Case 20-13103-BLS   Doc 330-1   Filed 03/16/21   Page 112 of 121




             SCHEDULE 2.2(c) – EXCLUDED ASSETS

None.
        Case 20-13103-BLS   Doc 330-1   Filed 03/16/21   Page 113 of 121




                        SCHEDULE 4.3 – CONSENTS

None.
          Case 20-13103-BLS         Doc 330-1      Filed 03/16/21     Page 114 of 121




                         SCHEDULE 4.5(a) – LEGAL PROCEEDINGS

        A lawsuit was filed in the District Court in the Southern District of New York (“SDNY
District Court”) against BC Hospitality Group LLC (the “Company”) and ESquared Hospitality
LLC, a member of the Company as of the date of the complaint, by Chloe Coscarelli, Chef Chloe
LLC, CC Hospitality Holdings LLC, and CKC Sales LLC (“Plaintiffs”) asserting twenty-one (21)
claims including, among others, breach of contract, unjust enrichment, and federal trademark and
cyber piracy violations. Plaintiffs sought a preliminary injunction preventing the Company from
launching or participating in retail food sales under the “by Chloe.” name, alleging that such sales
breached the Company’s operating agreement and Name, Face and Likeness Agreement (the
“NFL Agreement”) entered into among the parties on November 7, 2014.

        The SDNY District Court denied Plaintiffs’ request for a preliminary injunction on the
basis that the Plaintiffs failed to demonstrate a likelihood of success on the merits that the NFL
Agreement had been breached. In reaching this conclusion, the SDNY District Court decided that
the Company owns the “by Chloe.” trademark “outright.” Coscarelli v. ESquared Hosp. LLC, 364
F.Supp.3d 207, 224.

        On January 10, 2020, the Company filed a summary judgment motion seeking to dismiss
all remaining claims. The Plaintiffs cross-moved for summary judgment on February 7, 2020. As
of the effective date of the Agreement, the SDNY District Court has not scheduled a hearing or
issued a ruling on the summary judgment motions.
        Case 20-13103-BLS     Doc 330-1   Filed 03/16/21   Page 115 of 121




                             SCHEDULE 4.8 – PERMITS


         Debtor                  Food Permit Number             Food Permit Exp
   E2 185 Bleecker LLC                50032704                     2/28/2021
E2 60 West 22nd Street LLC            50050905                     5/31/2021
    E2 Lafayette LLC                  50049471                     4/30/2021
       BCRC LLC                       50070960                     10/31/2021
      CW SSS LLC                      50080676                     7/31/2021
  BC Williamsburg LLC                 50061001                     3/31/2021
   BC Silver Lake LLC                PR0180989                     6/30/2020
      BC Back Bay                      354679                      12/31/2021
    BC Commissary NJ                  0015253                      4/30/2020
   BC Providence LLC                 FSV32548                      4/30/2021
 BC 1385 Broadway LLC                 50095138                     7/31/2021
  BC 630 Lexington LLC                50098645                     9/30/2021
  BC Union Square LLC                 50098661                     9/30/2021
          Case 20-13103-BLS        Doc 330-1    Filed 03/16/21      Page 116 of 121




                         SCHEDULE 4.10(a) – LEASED PROPERTY

Debtor Party             Counterparty        Location                          Date of Lease
                                                                               Agreement

E2 185 Bleecker LLC      Matthew Adam        185 Bleecker Street               8/3/2020
                         Properties, Inc.    New York, New York

E2 60 W 22nd Street LLC WGW Associates       60 W. 22nd Street                 8/13/2015
                        LLC                  New York, New York

E2 Lafayette LLC         Ira Weissman and    240 Lafayette Street              11/30/2015
                         Iwona Weisman       New York, New York
                         Trustees

BC Commissary NJ LLC Eden Wood Realty,       150 Pacific Avenue                1/29/2016
                     LLC                     Jersey City, NJ

BC Williamsburg LLC      Redbridge Bedford, 173 North 3rd Street, Brooklyn,    2/23/2016
                         LLC                New York

BCRC LLC                 RCPI Landmark       One Rockefeller Plaza,            6/20/2016
                         Properties LLC.     Rockefeller Center
                                             New York, New York

CW SSS LLC               South Street Seaport South Street Seaport             1/1/2020
                         LP.                  Schermerhorn Building 181, Front
                                              St.
                                              New York, New York

BC 1385 Broadway LLC B. Bros Broadway        Stores 5 and 6                    10/29/2018
                     Realty, LLC             1385 Broadway
                                             New York, New York

BC Union Square LLC      Union Square-       29 Union Square West 16th Street 12/18/2018
                         Broadway Associates (between Broadway and 5th)
                         LLC

BC 630 Lexington LLC     BP 399 Park Avenue 399 Park Avenue                    11/17/2020
                         LLC                New York, New York

BC Hospitality Group Inc. Trinity Hudson     205 Hudson Street, New York,      5/7/2019
                          Holdings LLC       New York 10013

BC Silver Lake LLC       Mrs. Gooch’s Natural 2520 Glendale Blvd Silver Lake   3/1/2016
                         Food Markets, Inc.
             Case 20-13103-BLS   Doc 330-1     Filed 03/16/21   Page 117 of 121




BC West Hollywood LLC West Hollywood         8550 Santa Monica Blvd West   8/1/2019
                      Development Co.,       Hollywood
                      LLC

BC Century City LLC     Century City Mall,   10250 Santa Monica Blvd       10/18/2019
                        LLC                  Los Angeles, California

BC Providence LLC       Carol Baker          223 Thayer St                 9/28/2016
                                             Providence, RI

BC Back Bay LLC         BRE Boylston Owner 399 Boylston Street             10/23/2020
                        LLC                Boston, Massachusetts




27619112.9
              Case 20-13103-BLS   Doc 330-1   Filed 03/16/21   Page 118 of 121




                                       EXHIBIT 3

                                   Assigned Contracts




27819474.11
           Case 20-13103-BLS              Doc 330-1         Filed 03/16/21           Page 119 of 121




                                         ASSIGNED CONTRACTS

#        DEBTOR PARTY             COUNTERPARTY            TITLE OF CONTRACT            CONTRACT DATE
1    BC Hospitality Group Inc.    Trinity Hudson         Lease Agreement: Lease of               5/7/2019
                                  Holdings LLC           Office Space
2    BC Commissary NJ LLC         Eden Wood Realty,      Lease Agreement: NJ                    1/29/2016
                                  LLC                    Commissary



3    E2 185 Bleecker LLC          Matthew Adam           Lease Agreement: 185                    8/3/2020
                                  Properties, Inc.       Bleecker Store
4    E2 60 West 22nd Street LLC   WGW Associates         Lease Agreement: 60 West                4/1/2020
                                  LLC                    22nd Street Store



5    E2 Lafayette LLC             Ira Weissman and       Lease Agreement: 240                  11/30/2020
                                  Iwona Weisman          Lafayette Street
                                  Trustees under Ira
                                  Weissman First
                                  2006 Revocable
                                  Trust
6    BC Williamsburg LLC          Redbridge Bedford,     Lease Agreement: 173                   2/23/2016
                                  LLC                    North 3rd Street
7    BCRC LLC                     RCPI Landmark          Lease Agreement: One                   6/20/2016
                                  Properties LLC         Rockefeller Center


8    CW SSS LLC                   South Street Seaport   Lease Agreement: CW SSS                 1/1/2020
                                  LP                     Store


9    BC Union Square LLC          Union Square-          Lease Agreement: BC                   12/28/2018
                                  Broadway               Union Square Store
                                  Associates LLC

10   BC 1385 Broadway LLC         B. Bros. Broadway      Lease Agreement: BC 1385               11/1/2020
                                  Realty, LLC            Broadway Store



11   BC 630 Lexington LLC         BP 399 Park Avenue     Lease Agreement: BC 630               11/17/2020
                                  LLC                    Lexington Store



12   BC Back Bay LLC              BRE Boylston           Lease Agreement: BC Back              10/23/2020
                                  Owner LLC              Bay Store



13   BC Providence LLC            Carol Baker            Lease Agreement: BC                     1/1/2017
                                                         Providence LLC
14   BC Silver Lake LLC           Mrs. Gooch's           Lease Agreement: BC Silver              3/1/2016
                                  Natural Food           Lake LLC
                                  Markets, Inc.
15   BC West Hollywood LLC        West Hollywood         Lease Agreement: BC West                8/1/2019
                                  Development Co.,       Hollywood LLC
                                  LLC
           Case 20-13103-BLS              Doc 330-1        Filed 03/16/21          Page 120 of 121



#        DEBTOR PARTY             COUNTERPARTY           TITLE OF CONTRACT           CONTRACT DATE
16   BC Hospitality Group LLC     Brandibble Co.        Service Agreement                     1/20/2016
17   BC Commissary NJ LLC         Active Staffing       Temporary Worker                      7/22/2019
                                  Services              Agreement
18   E2 Lafayette LLC             Square Inc., dba      Delivery Service Agreement            8/18/2017
                                  Caviar
19   BC Silver Lake LLC           Square Inc., dba      Delivery Service Agreement            12/9/2016
                                  Caviar
20   BC Hospitality Group Inc.    Sysco Metro, LLC      Master Distribution                    1/6/2020
                                  and affiliates        Agreement



21   BC Williamsburg LLC          DoorDash              Delivery Service Agreement            2/20/2020
22   BC Hospitality Group Inc.    ezCater               Master Service Agreement              10/1/2020
23   BCRC LLC                     Grubhub Holdings      Delivery Service Agreement           10/26/2018
                                  Inc.
24   BC Williamsburg LLC          Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
25   E2 Lafayette LLC             Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
26   E2 185 Bleecker LLC          Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
27   E2 60 West 22nd Street LLC   Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
28   CW SSS LLC                   Grubhub Holdings      Delivery Service Agreement           10/26/2018
                                  Inc.
29   BC Silver Lake LLC           Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
30   BC Back Bay LLC              Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
31   CCSW Fenway LLC              Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
32   E2 Seaport LLC               Grubhub Holdings      Delivery Service Agreement            11/1/2018
                                  Inc.
33   BC Silver Lake LLC           Postmates Inc.        Delivery Service Agreement            7/26/2016
34   BC Hospitality Group Inc.    Ritual Technologies   Ritual Merchant Agreement             5/16/2019
                                  (U.S.) Inc.
35   E2 60 West 22nd Street LLC   ShareBite, Inc.       Delivery Service Agreement            10/1/2019
36   BC 1385 Broadway LLC         ShareBite, Inc.       Delivery Service Agreement            10/1/2019
37   CW SSS LLC                   ShareBite, Inc.       Delivery Service Agreement            10/1/2019
38   BCRC LLC                     ShareBite, Inc.       Delivery Service Agreement            10/1/2019
39   BC Providence LLC            UberEATS (New         UberEATS Platform Order               7/18/2018
                                  England)              Form (Delivery Service
                                                        Agreement)
40   E2 60 West 22nd Street LLC   UberEATS (NYC)        UberEATS Platform Order               6/15/2018
                                                        Form (Delivery Service
                                                        Agreement)

41   BC Hospitality Group Inc.    W.B. Mason Co.,       Corporate Purchasing                   7/1/2019
                                  Inc.                  Agreement
42   BC Hospitality Group Inc.    OAE Software, LLC     Toast Order Form                       1/1/2020

43   BC Hospitality Group Inc.    Baltz & Company,      Contract for Public                   12/9/2020
                                  Inc.                  Relations Representation
44   BC Hospitality Group Inc.    Compeat, Inc.         Compeat Services                      7/10/2018
                                                        Agreement
           Case 20-13103-BLS             Doc 330-1       Filed 03/16/21          Page 121 of 121



#        DEBTOR PARTY            COUNTERPARTY          TITLE OF CONTRACT           CONTRACT DATE
45   BC Hospitality Group Inc.   Harri US, LLC        Talent Technology                      9/1/2020
                                                      Subscription Agreement
46   BC Hospitality Group Inc.   Restaurant HR        Letter of Agreement, HR,               2/1/2019
                                 Group, Inc.          Benefits & Payroll
47   BC Hospitality Group Inc.   MSG Arena, LLC       Food Provision Agreement             10/23/2019
48   BC International LLC        Qoot International   Master License Agreement               1/9/2017
                                 DMCC                 (International)
49   BC Hospitality Group Inc.   Bite Inc.            SAAS Master Service                   6/20/2019
                                                      Agreement
50   BC Hospitality Group Inc.   Thanx Inc.           Merchant Agreement & Co-              3/29/2019
                                                      Branded Application
51   BC Hospitality Group LLC    Wisetail LMS         Pricing Worksheet                    12/31/2018
52   BC Hospitality Group LLC    Salido Inc.          Salido Merchant Agreement             12/5/2017
53   BC Hospitality Group Inc.   Yext Inc.            Yext Master Subscription             11/19/2020
                                                      Agreement
54   BC Hospitality Group Inc.   Zero-In Media Inc.   Zero-In Service Level                 5/14/2019
                                                      Agreement
